Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 1 of 110




  EXHIBIT A
             Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 2 of 110

                                                                                   E-FILED
                                                                                   4/30/2021 11 :59 PM
                                                                                   Clerk of Court
 1 Gregory Keenan (pro hac vice forthcoming)
                                                                                   Superior Court of CA,
     DIGITAL JUSTICE FOUNDATION
                                                                                   County of Santa Clara
 2 81 Stewart Street
                                                                                   21CV382518
   Floral Park, New York 11001
 3                                                                                 Reviewed By: Y. Chavez
   (516) 633-2633
 4 gregory@digitaljusticefoundation.org

 5 Andrew Grimm (pro hac vice forthcoming)
     DIGITAL JUSTICE FOUNDATION
 6 15287 Pepperwood Drive
   Omaha, Nebraska 68154
 7
   (531) 210-2381
 8 andrew@digitaljusticefoundation.org

 9 Ryan Hamilton (SBN 291349)
     HAMILTON LAW LLC
1O 5125 South Durango, Suite C

11 Las Vegas, Nevada 89113
   (702) 818-1818
12 ryan@hamlegal.com

13
     Attorneys for Plaintiffs 1
14

15                                  IN THE SUPERIOR COURT OF CALIFORNIA

16                                      FOR THE COUNTY OF SANTA CLARA

17                                                      CIVIL DIVISION
                                                                                 21CV382518
18             THE ESTATE OF I                "B        "              Case No.:
               H         , JOHN HERNDON, J                             CLASS ACTION
19
               "M          "H         , a minor, T
20             P        HE       , a minor,                            Complaint for
                                                                         • Failure to Adequately Warn,
21            on behalf of themselves and all others similarly           • Wrongful Death, and
              situated,                                                  • Negligence.
22
                                    Plaintiffs,                        [Jury Trial Demanded]
23
                           V.
24            NETFLIX INC.,
                                    Defendant.
25

26

27

28
     1
         Additional counsel are listed on the following page.
                                                                  - 1-
                                                                Complaint
         Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 3 of 110




 1 Rory Stevens (pro hac vice forthcoming)
   LAW OFFICE OF RORY L. STEVENS
 2 4303 Southwest Cambridge Street
   Seattle, Washington 98136
 3
   (206) 850-4444
 4 rorylawstevensesq@gmail.com

 5 Megan V errips (pro hac vice forthcoming)
     lNFORMA TION DIGNITY ALLIANCE
 6 P.O. Box 8684
   101 Southwest Madison Street
 7
   Portland, Oregon 97207
 8 (925) 330-0359
   megan@informationdignityalliance.org
 9
     James D. Banker (SBN 317242)
10 DIGITAL JUSTICE FOUNDATION
   701 Pennsylvania Avenue Northwest, Apt. 1003
11 Washington, District of Columbia 20004
12 (714) 722-5658
   jimbanker@gmail.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-
                                               Complaint
           Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 4 of 110




 1             Plaintiffs-the Estate of I         "B     "H          and natural persons John Herndon, J

 2   "M          "H         , a minor, and T      P       H         , a minor-on behalf of themselves and on

 3   behalf of all others similarly situated, hereby make class-action allegations as follows:

 4

 5                                          I. NATURE OF THE CASE

 6        1.   In April 201 7, child suicides spiked. This wave of suicides came as a surprise to most.

 7             Teachers, politicians, journalists, hospital staff, psychiatric experts, suicide-prevention

 8             advocates, and, most of all, heartbroken families of the victims themselves were all shocked

 9             as the number of child deaths mounted.

10        2.   But these suicides were not entirely unforeseen. One entity had been made aware that these

11             deaths could and would assuredly happen if it did not change its course of action: Defendant

12             N etflix Inc. and its pertinent subsidiaries (collectively "Netflix").

          3.   Netflix should have been able to foresee this spike in child suicides because its tortious
13
               actions and omissions caused these deaths and it was warned in advance. Yet N etflix
14
               proceeded anyway, prioritizing its own strategy goals of market dominance in the youth
15
               demographic over the lives and well-being of vulnerable populations it knew would suffer-
16
               and die-if it did not provide greater warnings and take reasonable, common-sense steps to
17
               avoid using its data in a reckless manner that harmed children.
18
          4.   In March of 201 7, N etflix released a show, Thirteen Reasons Why ("Show") on its
19
               streaming service. Before that, however, it had been warned by experts backed by decades
20
               of empirical research that child suicides and other profound psychological harm would occur
21
               if impressionable youths were targeted and not warned of the health risks inherent in
22
               viewing the Show.
23
          5.   Netflix had been put on notice of the risk and concrete prospects of serious, irreparable harm
24
               that its Show posed to the most vulnerable of viewers: children. Yet Netflix failed to take
25
               reasonable, appropriate, and commonsensical cautionary measures. It failed to warn of
26             known harms and health risks-the very risks that it had been warned about ahead of time.
27             Instead, it used its sophisticated, targeted recommendation systems to push the Show on
28             unsuspecting and vulnerable children, using its cutting-edge technology.

                                                          -3-
                                                        Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 5 of 110




 1   6.   As children began to die, the experts started to piece the tragedies together. For example,

 2        years after the Show's release, the National Institute of Mental Health associated the 28.9%

 3        increase in the child-suicide rate during the month of April 2017 with Netflix's Show-a

 4        child-suicide spike that could have been avoided had Netflix taken basic moral

 5        responsibilities to warn and to not target its most vulnerable viewers.

 6   7.   Yet, even after empirical researchers repeatedly identified the profound human cost of

 7
          Netflix's decisions, Netflix still did not meaningfully warn about the dangers of its Show,

          and did not moderate its algorithms to avoid targeting vulnerable children. Instead, Netflix
 8
          dug its heels in for years, choosing a path of callous resistance to the realities of hundreds of
 9
          children whose deaths N etflix had tortiously caused.
10

11
                                                II. PARTIES
12
     s.   Plaintiffs. Decedent I         "B     "H             was a natural person domiciled in the State
13
          of California. She died as a result of the tortious acts and omissions of N etflix that caused,
14
          or at least substantially contributed to, her suicide. B      's father, John Herndon; her
15
          younger minor brothers, J        "M        "H            and T     P       H       ; and her
16
          Estate are Plaintiffs in this action, all domiciled in California, asserting wrongful-death and
17
          survivor claims against Netflix both in their capacities as individuals (and/or individual-
18
          representatives of the Estate) and in their capacities as class-representatives on behalf of all
19
          others similarly situated. The survivorship claims are asserted by the Estate and/or John
20
          Herndon. The wrongful-death claims are asserted by B             's younger minor brothers, J
21
          "M       "H          and T      P      H         .
22
     9.   Defendant. Netflix is a corporate entity domiciled and at-home in the State of California.
23
          Netflix's tortious acts and omissions caused, or at least substantially contributed to, B       's
24
          suicide and substantial harms, including death, to many other children.
25

26
27

28

                                                    -4-
                                                  Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 6 of 110




 1                                   III. JURISDICTION & VENUE

 2   10.   Jurisdiction. This action arises under California causes of action. This Court has subject-

 3         matter jurisdiction. (See Code Civ. Proc.§ 410.10.) Netflix maintains its principal place of

 4         business in Los Gatos, California. N etflix also maintains systemic, continuous and

 5         substantial contacts with California consumers in the form of offering membership

 6         subscriptions to its content-streaming service. Netflix's activities in California are and were

 7         highly interactive, systemic and continuous so as to support a finding of general, all-purpose

 8         jurisdiction in this Court. (See Code Civ. Pro.§ 410.10.)

 9
     11.   Venue. Netflix's principal office is in Los Gatos, California, in Santa Clara County and, on
10
           information and belief, substantially all of the tortious acts occurred there. Thus, this Court
11
           is a proper venue. (See Code Civ. Pro § 395, subd. b.)
12

13
                                      IV. STATEMENT OF FACTS
14
     A. After the novel Thirteen Reasons Why was published, N etflix adapted it into a
15
           startingly graphic streaming show.
16
     12.   In October 2007, Jay Asher's novel Thirteen Reasons Why ("Novel") was published. The
17
           Novel takes readers through transcripts of fictional audiotapes recorded by its main
18
           character, Hannah Baker, before her suicide. Each of the Novel's thirteen fictional
19
           transcripts gives an anecdote addressed to another character who Baker partially blamed for
20
           causing her suicide. The Novel was a hit, making the New York Times' young-adult best-
21
           seller list a few times. (Rich, A Story of a Teenager's Suicide Quietly Becomes a Best
22         Seller, The New York Times (Mar. 9, 2009).)
23   13.   Years later, Netflix purchased the rights for a television show that had been adapted from
24         the Novel ("Show"). Part of the business case for adapting the Novel into the Show was that
25         the Novel already had a "huge following" and "huge fan base" so the Show was expected to
26         attract younger audiences. (Rochlin, Selena Gomez (and Others) on Adapting 'Thirteen
27         Reasons Why' for Netflix , The New York Times (Mar. 22, 2017).)
28

                                                    -5-
                                                  Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 7 of 110




 1   14.    As with the Novel, the Show features "broken friendships, a fatal auto accident" and

 2          "startlingly naturalistic depictions of rape and suicide." Yet Netflix's adaptation of the

 3          Novel into thirteen hours of streaming content made several significant changes. (Hale,

 4          Review: 'J 3 Reasons Why' She Killed Herself. Drawn Out on Netflix , The New York Times

 5          (Mar. 30, 2017).)

 6   15 .   One difference between the Novel and the Show is pacing. The Novel is quick-paced and,

 7
            as a reviewer notes, "stylistically economical[.]" By contrast, the Show "demands that you

            listen to a suicide note for thirteen hours, while the suicide in question is built up as the
 8
            grand climax[.]" (Tolentino, "J 3 Reasons Why" Makes a Smarmy Spectacle o{Suicide, The
 9
            New Yorker (May 10, 2017).)
10
     16.    Perhaps the most drastic difference between the Novel and the Show is how they depict the
11
            main character Hannah Baker's suicide:
12
                   [The Show's creators] decided to depict Hannah's suicide in "unflinching"
13                 detail." In the book, she swallows pills. In the show, she saws vertically at
                   her forearms with razor blades, sobbing and screaming in an overflowing,
14
                   pinkish tub.
15
            (Tolentino, "13 Reasons Why" Makes a Smarmy Spectacle o{Suicide, The New Yorker
16
            (May 10, 2017).)
17
     17.    Ultimately, Netflix removed this graphic, three-minute-long scene from the Show in July
18
            2019 after years of public outcry that the scene "glorified suicide." (Watson, Who has died
19
            in 13 Reasons Why? , Express Online (June 12, 2020).)
20

21   B.     Netflix's widespread dissemination of its Thirteen Reasons Why Show was successful
22          but concerning.
23   18.    When it was released on Netflix's streaming platform in March 2017, the Show was a huge
24          hit. It was especially popular with younger viewers, a key demographic in Netflix's sights
25          as it was trying to maintain its streaming dominance.
26   19.    Yet the Show's release was also marred by controversy. The positive buzz in some circles

27          was stained by other views that the show glorified suicide and was morally irresponsible.

28          (Gilbert, What Went Wrong With 13 Reasons Why? , The Atlantic (May 4, 2017).)

                                                      -6-
                                                    Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 8 of 110




 1   20.    One major concern was that this unsuitable content was being "watched by young people on

 2          phones or laptops without the awareness of their parents." (Rosman, Netf/ix Triggers Online

 3          Debate With a Show About Teen Suicide, '13 Reasons Why, ' The New York Times, Apr. 19,

 4          2017).)

 5   21 .   Nonetheless, the Show's broad exhibition was a cultural event. Twitter debates ignited.

 6          Parents were concerned. Teenagers imitated the Show in a variety of ways. Some painted

 7          their fingernails to imitate the Show. One high-school student recorded thirteen cassette

            tapes when asking a classmate to prom. (Rosman, Netf/ix Triggers Online Debate With a
 8
            Show About Teen Suicide, '13 Reasons Why ', The New York Times (Apr. 19, 2017).)
 9

10
     C. N etflix is not being sued for its creation, dissemination, exhibition, advertisement, or
11
            other similar promotion of its Show, Thirteen Reasons Why.
12
     22 .   The above allegations in paragraphs 12-21 are provided for background and context but are
13
            expressly not the basis of why N etflix is being sued.
14
     23 .   Specifically, Netflix is not being sued because it created a Show of questionable morality
15
            that arguably glorifies teenage suicide. It is not being sued because it disseminated, i.e.,
16
            publicly broadcasted, the Show by offering it for public consumption. It is not being sued
17
            because it publicly exhibited this content, advertised it generally to the public, or similarly
18
            promoted it. Netflix is not being sued for its creation, dissemination, exhibition,
19
            advertisement, or similar promotion of its Show.
20
     24.    Rather, the bases of the claims against Netflix stem from something else: (1) Netflix's
21
            failure to adequately warn of its Show's, i.e., its product's, dangerous features and (2)
22          Netflix's use of its trove of individualized data about its users to specifically target
23          vulnerable children and manipulate them into watching content that was deeply harmful to
24          them-despite dire warnings about the likely and foreseeable consequences to such children.
25          Both are detailed below.
26
27

28

                                                       -7-
                                                    Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 9 of 110




 1   D. Experts warned Netflix in advance that its Show, Thirteen Reasons Why~ would kill

 2          children but Netflix gave no adequate warning to viewers of this risk.

 3   25.    When the Show was in production, its creators consulted several mental-health

 4          professionals.

 5   26.    Contrary to the creators' unexamined hypothesis that depicting the ugliness and brutality of

 6          suicide would somehow deter teenage suicides, the consensus of suicide-prevention experts

 7          warns of just the opposite effect-the potential for suicide-contagion effects upon

            impressionable viewers. Depicting suicide as the Show does to children would likely result
 8
            in deaths. Netflix was warned about this risk in advance but did not heed guidelines about
 9
            how to warn of suicide-related content. (Gilbert, What Went Wrong With 13 Reasons Why? ,
10
            The Atlantic (May 4, 2017).)
11
     27 .   Specifically, Dr. Dan Reidenberg, the executive director of a nonprofit suicide-prevention
12
            organization, Suicide Awareness Voices of Education, reviewed the Show about a month or
13
            so before its release. Netflix had asked for Dr. Reidenberg's guidance. Dr. Reidenberg
14
            advised Netflix to cancel the release but was told by Netflix that it "wasn't an option."
15
            "They made that very clear to me," Dr. Reidenberg later told the press. (Eisenstadt, '13
16
            Reasons Why' is a hit, but suicide expert told Netflix not to release series , Syracuse.com
17
            (Apr. 26, 2017).)
18
     28 .   Dr. Reidenberg' s concerns were not just about uncomfortable feelings and content. He was
19
            worried that the Show itself would cause suicides in impressionable children and lead to
20
            their deaths if they watched it. (Gilbert, What Went Wrong With 13 Reasons Why? , The
21
            Atlantic (May 4, 2017).)
22
23

24

25

26

27

28

                                                     -8-
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 10 of 110




 1   29 .   Nor was Dr. Reidenberg a lone dissenting voice in the scientific community. Well before

 2          Netflix released the Show, it was well-known in the scientific community that depictions of

 3          suicide can themselves cause suicide in vulnerable populations:

 4                  Mental illness is not a communicable disease, but there's a strong body of
                    evidence that suicide is still contagious. Publicity surrounding a suicide
 5                  has been repeatedly and definitively linked to a subsequent increase in
                    suicide, especially among young people.
 6

 7
            (E.g., Sanger-Katz, The Science Behind Suicide Contagion , The New York Times (Aug. 13,
            2014) (emphasis added).)
 8
     30.    Netflix failed to warn of these health risks. Netflix included some advisories but these
 9
            advisories have been woefully inadequate because they do not reasonably warn of the risk
10
            that the Show could cause suicide. Some of its advisories were only added a month after the
11
            Show's release-well after an anticipated millions of children had viewed the Show.
12
            (Andrews, Netflix's '13 Reasons Why' gets more trigger warnings. Critics say it glamorizes
13
            teen suicide, Washington Post (May 1, 2017).) To many experts, Netflix's advisories came
14
            as too little too late. (See Grunberger, ' 13 Reasons Why' warning is a start, experts say, but
15
            they want more, CNN (Apr. 5, 2018).)
16
     31.    Even as of the filing of this Complaint, none ofNetflix's advisories meaningful warn that
17
            the Show itself could cause suicide. Instead, they use vague language that a reasonable
18
            person would think merely indicates mature subject matter, rather than a real risk of genuine
19
            harm.
20

21

22
23

24

25

26
27

28

                                                     -9-
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 11 of 110




 1   32.   As of today, the Show displays the following advisory before the beginning of the first

 2         season:

 3                   Hi, I'm Dylan Minette and I play Clay Jensen. I'm Katherine Langford and
                     I play Hannah Baker. I'm Justin Prentice, I play Bryce Walker. I'm Alisha
 4                   Boe, I play Jessica Davis.
 5                   Thirteen Reasons Why is a fictional series that tackles tough real-world
                     issues taking a look at sexual assault, substance abuse, suicide and more.
 6                   By shedding a light on these difficult topics, we hope our show can help
                     viewers start a conversation. But if you are struggling with these issues
 7                   yourself this series may not be right for you or you may want to watch it
 8                   with a trusted adult.
                     And if you ever feel you need someone to talk with, reach out to a parent, a
 9                   friend, a school counselor or an adult you trust call a local help line or go to
                     13ReasonsWhy.info. Because the minute you start talking about it, it gets
10
                     easier.
11         Among other problems, this advisory does not warn that viewing the Show could itself
12         cause suicide, suicidal ideation, etc.
13   33.   Instead, it merely suggests that there are mature themes depicted and that the presence of a
14         trusted adult might be desirable. There is no clear indication of the foreseeable harms, rather

15         than a suggestion that the themes may be emotional or psychologically difficult.

16   34.   Likewise, as of today, the Show's thirteenth episode displays a cursory advisory placard that

17         reads as follows: "The following episode contains graphic depictions of suicide and

18         violence, which some viewers may find disturbing. It is intended for mature audiences.

19         Viewer discretion is advised." This generic language is insufficient to warn reasonable

20         viewers that the episode is not merely mature-themed but that watching it could cause or

21         contribute to suicide or suicidal ideations.

     35.   Worse, not all of these advisories existed at the time of the Show's release, when Netflix
22
           began targeting the Show to vulnerable users and populations. And, the fundamental
23
           problem is that these advisories fail to discuss the foreseeable risk of concrete harm to
24
           vulnerable persons. By comparison, prescription-drug labels warn of concrete risks of side
25
           effects. Cigarette-warning labels indicate risk of health effects from smoking cigarettes, not
26
           merely that "discretion is advised."
27

28

                                                       - 10 -
                                                     Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 12 of 110




 1   36.    Here, without more express warnings, no reasonable person would be aware of the genuine

 2          and real health risks posed by the Show to vulnerable viewers. Without adequate warnings,

 3          N etflix did not permit its subscribers and families to make genuinely informed choices

 4          upfront about whether the Show's content is right for them, their family, or their children.

 5   37 .   Moreover, experts were troubled that Netflix's content suggested that seeking help for

 6          suicidal ideation is fruitless and useless whereas committing suicide may be a source of

 7
            individual agency. (Todd, Here's What 7 Mental Health Experts Really Think About 'J 3

            Reasons Why, ' SELF (May 9, 2018).) Netflix failed to give any warning or advisory about
 8
            how seeking help can improve outcomes and avoid significant self-harm or suicide. Thus,
 9
            N etflix failed to warn that some of its themes would inhibit impressionable and vulnerable
10
            viewers from seeking professional help for their suicidal ideation.
11
     38 .   Furthermore, N etflix' s pre-season advisory is inadequate because it fails to indicate where
12
            the most dangerous content appears in the Show. The Show becomes dramatically more
13
            graphic over the course of its first season without another warning until episode nine. Thus,
14
            the warning at the beginning of the Show followed by comparatively tame episodes would
15
            leave a reasonable parent unaware and with no easy way to figure out where the most
16
            harmful content would be found and when and how to avoid that content.
17
     39.    Netflix failed to warn of the dangers of its Show in another way. Netflix gave no indication
18
            of any of the warning signs associated with a high risk for suicide. By no means did N etflix
19
            frame its advisories in a way that a vulnerable child or parent would have gleaned any
20
            further understanding of the psychological differences between an intense emotional
21
            reaction to disturbing content and dangerous signs of suicidal ideation.
22   40.    To this day, Netflix gives no such meaningful warning that its content can cause suicides in
23          vulnerable children. N etflix decided to give no serious warning that its content could kill,
24          despite having been put on notice of this risk in advance of releasing its Show.
25

26
27

28

                                                     - 11 -
                                                   Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 13 of 110




 1   E.     Netflix's failure to adequately warn harmed and caused the death of many children.

 2   41.    The tragic and significant costs ofNetflix's decision not to adequately warn began to appear

 3          almost immediately after Netflix released the Show.

 4   42 .   Without any meaningful warnings, families and children were largely unaware of the major

 5          health risks posed by watching the Show. They were not warned about an extremely

 6          dangerous product that was being targeted at their children.

 7   43.    At first, the indications ofNetflix's role in the spike in child suicides was anecdotal. Then,

            scientists and empiricists started demonstrating empirically that widespread harm to children
 8
            came from Netflix's inadequate warnings and targeting of vulnerable kids.
 9
     44.    One alarming story came shortly after the Show's release. A school superintendent in
10
            Florida, reported that counselors, teachers, and principals reported over a dozen cases of
11
            very concerning behavior by children-a significant spike in "youth at-risk behavior at the
12
            elementary and middle school levels to include self-mutilation, threats of suicide, and
13
            multiple Baker Act incidents." (Strauss, Schools superintendent: Students are harming
14
            themselves and citing '13 Reasons Why , Washington Post (Apr. 29, 2017) ( emphasis
15
            added).)
16
     45.    Such a result was not unforeseeable. As one leading psychiatric researcher stated:
17
            "Research shows us that the more obvious, florid, dramatic, and explicit the portrayal is as
18
            disturbing as it is to most ofus, there's the potential that for some people who see it, who are
19
            really struggling with something, this winds up being in some way strangely appealing."
20
            (Grady, Critics say 13 Reasons Why has artistic merit. Suicide prevention experts say it's
21
            dangerous , Vox.com (June 9, 2017).)
22   46.    Empirical research followed. It confirmed what the educators, parents, and counselors were
23          seeing on the ground. There was a significant spike in suicides in April 2017 following the
24          Show's release without adequate warning and with significant targeting at children. The
25          number of Internet searches for how to commit suicide spiked at the same time that fewer
26          children were seeking help from crisis-suicide-prevention services that connect children to
27          mental-health resources and help avoid suicide. (Thompson et al, Crisis Text Line use

28

                                                     - 12 -
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 14 of 110




 1          following the release ofNetfiix series 13 Reasons Why Season 1: Time-series analysis of

 2          help-seeking behavior in youth , 14 Preventive Medicine Reports (June 2019).)

 3   47.    Researchers also identified that the spike in hospital admissions at a children's hospital for

 4          children suffering from self-harm stemmed from the release of the Show on N etflix' s

 5          streaming service. (Cooper et al. , Suicide Attempt Admissions From a Single Children's

 6          Hospital Before and After the Introduction o{Netfiix Series 13 Reasons Why. 63 Journal of

 7          Adolescent Health 688 (Dec. 2018).)

     48.    Subsequent research has again and again confirmed similar empirical effects on suicide rates
 8
            in the United States closely correlated to the release of the Show (without adequate warnings
 9
            and targeted at children). (Bridge et al., Association Between the Release o{Netfiix 's 13
10
            Reasons Why and Suicide Rates in the United States: An Interrupted Time Series Analysis,
11
            59 Journal of the American Academy of Child & Adolescent Psychiatry 236 (Feb. 2020);
12
            Niederkrotenthaler et al., Association o{Increased Youth Suicides in the United States With
13
            the Release ofl 3 Reasons Why, 76 Journal of the American Medical Association-
14
            Psychiatry 933 (May 29, 2019).)
15
     49 .   The effect was not merely domestic. For example, similar devastating impacts were
16
            identified in Canada. (E.g., Sinyoir et al., Suicides in Young People in Ontario Following
17
            the Release of "13 Reasons Why," 64 Canadian Journal of Psychiatry (Aug. 21, 2019).)
18
            Even empirical research sponsored and paid for by N etflix indicated troubling trends with
19
            respect to the effects ofNetflix's failure to warn and targeting sizeable portions of child
20
            viewers.
21
     50.    All in all, the consensus of empirical research is clear: Netflix's tortious acts and omissions
22          caused hundreds of deaths and thousands of suicide attempts.
23   51.    Netflix's tortious acts caused tragedies with respect to many children, including decedent
24          B     H        . N etflix released the Show on March 31, 201 7. On information and belief,
25          Netflix made no attempt to avoid recommending and targeting the Show, without adequate
26          warning to vulnerable persons, such as B       H        herself. Moreover, on information
27          and belief, N etflix made no attempt to avoid manipulating users, including minors such as

28          B     H        , to watch the Show.

                                                     - 13 -
                                                   Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 15 of 110




 1   52.   And, Netflix treated B     H         according to its typical practices of monitoring users'

 2         activities and manipulating their viewing decisions via sophisticated, targeted

 3         recommendation algorithms. That is, N etflix used its data about B        H       to

 4         recommend the show to her, to manipulate her into watching it.

 5   53.   Yet, Netflix gave B      and her family no warning that watching the Show could cause

 6         suicide and suicidal ideation. N etflix gave B     no warning of the known health risks

 7
           associated with viewing the Show. And, N etflix gave B        no warning of what the danger

           signs would be if she began suffering those health risks. In sum, Netflix never provided a
 8
           warning of the health risks of watching the Show when using sophisticated, targeted
 9
           recommendation systems to manipulate the viewing behaviors of minors and to push its
10
           dangerous product, i.e., the Show, on minors, such as B      H        .
11

12
     F.    N etflix used unprecedented levels of data collection, algorithmic data processing, and
13
           analytical insights to precisely target some of the most vulnerable members in society
14
           with traumatic content that had no adequate warning.
15
     54.   It cannot be emphasized enough that what N etflix did was entirely different than merely put
16
           a book on library bookshelves or put a show on TV. A Netflix engineering director put it
17
           best when describing Netflix's capabilities with respect to its users in 2013:
18
                  We know what you played, searched for, or rated, as well as the time, date,
19                and device. We even track user interactions such as browsing or scrolling
                  behavior.
20
           (Vanderbilt, The Science Behind the Netflix Algorithms That Decide What You'll
21
           Watch Next, Wired (Aug. 7, 2013) (interview with Netflix's engineering director,
22
           Xavier Amtraiain, describing how "how they control what you watch"
23
           (emphasis added)).)
24
     55.   As of 2013, several years before N etflix released the Show on its steaming services, its
25
           recommendation engine and algorithms already controlled and actively manipulated the vast
26
           majority of what its users decide to watch such that "75 percent of viewer activity is driven
27
           by" Netflix's targeted recommendation systems. (Ibid.)
28

                                                    - 14 -
                                                  Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 16 of 110




 1   56.    N etflix helps users find shows or movies with minimal effort by utilizing algorithms to

 2          personalize the user experience. Netflix's algorithms achieve these personalized

 3          recommendations by considering factors like viewing history, time of day a user watches,

 4          devices watched on, how long a viewer watches, and information about the titles watched.

 5          (Netflix, How Netflix 's Recommendations System Works , Netflix Help Center (last accessed

 6          Apr. 30, 2021).)

 7   57.    Netflix has access to nearly limitless data about its users through its online streaming

            service. Netflix feeds this information into the Netflix Recommender System, i.e., a series
 8
            of algorithms that personalize the viewer experience to improve Netflix's viewer retention
 9
            rate. Netflix achieves 80% of its stream time utilizing its Recommender System. (Chong,
10
            Deep Dive into Netflix 's Recommender System , towards data science (Apr. 30, 2020).)
11
     58 .   Indeed, there is no reason to believe that Netflix treated B       H         any differently, or
12
            any of the children targeted and manipulated in watching the Show, than the rest of the users
13
            on Netflix's platform.
14
     59 .   In accordance with Netflix's practices, Netflix watched B         's browsing and scrolling
15
            behavior, tracking them so that Netflix could manipulate and control what content she would
16
            watch on the Netflix streaming service. In accordance with Netflix's practices, Netflix
17
            watched the time, date, and devices on which B          used N etflix' s streaming services,
18
            tracking them so that Netflix could manipulate and control what content she would watch on
19
            the N etflix streaming service.
20
     60.    N etflix is, in fact proud of its ability to control what its viewers will watch:
21

22                    Tweet

23                     Net m      @netfl ix • Aug 8, 2013
24                      bo ut S.. o Ne . IHx vi ing i d rive by U ere o mrnendation a~gorit hm:
                       wired.com/underwire/2013 ... vi.a @WI ED
25
                       0    2,8            '[   64
26
27

28

                                                       - 15 -
                                                     Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 17 of 110




 1   61.    Given that Netflix itself estimates that "75 percent of viewer activity is driven" by Netflix's

 2          sophisticated, targeted recommendation systems, it is likely that N etflix successfully

 3          manipulated B      H        's viewing selections when she used Netflix's streaming

 4          services. N etflix targeted and manipulated B      's viewing choices, and thereby exposed

 5          her to the dangerous health risks associated with watching the Show.

 6   62 .   After watching the Show during the month of April, B        experienced emotional and

 7          psychological distress and harm.

 8
     G. Only after hundreds of children died and after thousands were harmed did Netflix
 9
            removed its most gratuitous scene of violent suicide, having never warned of the harm
10
            it could cause while targeting children directly with that content.
11
     63 .   After the Show was released without warning and targeted to vulnerable populations, mental
12
            health experts worried that the failure to warn coupled with the "graphic depiction of
13
            Hannah's suicide might function as a how-to guide." (Grady, 13 Reasons Why takes a
14
            voyeuristic lens to rape and suicide, with complicated results, Vox.com (May 1, 2017).)
15
     64.    After the empirical evidence of widespread harm mounted; after report after report of
16
            tragedy for families and children; after child-welfare and suicide-prevention advocates and
17
            experts expressed their outrage, N etflix removed the scene that was causing the most harm
18
            from the Show.
19
     65 .   Ultimately, Netflix simply decided to remove its most dangerous content, having never
20
            meaningfully warned of the health risks:
21
                   The original, nearly three-minute-long scene-which is no longer available
22                 on Netflix - aired midway through the season one finale. It depicted
                   breakout star Katherine Langford's Hannah assessing her life in the mirror
23                 before she is depicted sitting in a bathtub, tear on her cheek, taking a razor
                   blade to her left wrist and piercing the skin. The camera then holds on the
24                 character as she shrieks in pain as blood gushes from an increasingly long
                   cut that extends nearly up to her elbow. Hannah is then seen gasping for air
25
                   as her breathing ultimately slows and bloodstained water tips out of the tub.
26                 Not long after, Hannah's mother (Kate Walsh) discovers her daughter's
                   lifeless body in the blood-filled tub. Male lead Dylan Minnette provides
27                 voiceover during the entire scene as he tells the school's guidance counselor
                   (played by Derek Luke) precisely what happened to Hannah.
28

                                                     - 16 -
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 18 of 110




 1                [ ... ]

 2                The new scene, which has been updated on the N etflix site, features Hannah
                  looking at herself in the mirror before cutting to her parents' reaction to her
 3
                  suicide. There is no longer any depiction of the character taking a razor blade
 4                to her wrists and the immediate aftermath.

 5         (Goldberg, Netflix Alters Graphic 'l 3 Reasons Why' Suicide Scene After Controversy, The

 6         Hollywood Reporter (July 15, 2019).)

 7   66.   The damage ofNetflix's years-long refusal to warn and targeting of children had already

 8         been done. As one example, on April 28, 201 7, I           "B     "H            fell victim to

 9         suicide. B       H        fell victim to the very health risk that medical experts and suicide-

10         prevention experts had warned N etflix about regarding the Show. B          H           was one of

11         many suicides predicted before the Show's release. B         H         was a victim of the well-

12         documented, unnatural 28.9% spike in child suicides that occurred after the Show's debut

           specifically during the month of April 2017.
13
     67.   B    H           was laid to rest at the age of 16 at Saint Charles Borromeo Church in
14
           Livermore, California on May 15, 2017.
15

16

17

18

19

20

21

22
23

24

25

26
27

28

                                                     - 17 -
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 19 of 110




 1                                 V. CLASS ACTION ALLEGATIONS

 2   68.   The claims asserted herein are appropriate for resolution through a class action. Not only

 3         are the claims susceptible for class resolution, but it is also important that they are

 4         adjudicated on a class basis, both because the claims require expertise and the members of

 5         the class have, on information and belief, faced significant challenges accessing legal

 6         representation. It is at least known that the Herndon family has faced significant barriers to

 7         legal representation.

              a. As an initial matter, there are complexities to the case that are significant. The
 8
                  claims involve issues of suicide, suicidal ideation, psychological trauma, as well as
 9
                  larger questions about teenage psychology underlying population awareness of
10
                  warning signs of suicide and interpretation of advisories, etc. These complex issues
11
                  are better resolved through a class vehicle rather than burdening each class member
12
                  and their individualized counsel (if they are able to retain one) with extensive
13
                  litigation and re-litigation on those questions.
14
              b. What is more, there is substantial technological and algorithmic complexity of
15
                  N etflix' s targeting, recommendation, and manipulation activities-requiring certain
16
                  levels of expertise and dedication to meaningfully understand. Again, these
17
                  complexities weigh in strong favor of class resolution because requiring individual
18
                  plaintiffs to discover the essential issues, comprehend them, try them, etc., would be
19
                  extraordinarily expensive and consume significant amounts of time.
20
              c. Finally, the Herndons have faced substantial barriers to finding any lawyer who was
21                both willing and able to represent them in this case. In all likelihood, so have the
22                remaining members of the classes. There have been very real access-to-counsel
23                issues for aggrieved families suffering from Netflix's tortious actions.
24         These reasons favoring class adjudication run the gamut: abstract questions of justice and
25         fairness; pragmatic synergies and efficiencies in the conduct of the litigation and discovery,
26         and the harsh realities of access to law for public-interest cases in contemporary society for
27         everyday Americans. All favor class adjudication.

28

                                                     - 18 -
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 20 of 110




 1   69.   Here, as a result ofNetflix's inadequate warnings, Netflix caused the death of an estimated

 2         hundreds, possibly a thousand, children who committed suicide since the release of the

 3         Show, with their many survivors, heirs, etc., holding viable claims. Beyond those who died,

 4         there are many more who suffered substantial trauma at the hands of callous business

 5         decisions that prioritized reaching certain business milestones over the safety of N etflix' s

 6         customers. In this situation, the technology is a double-edge sword. Although it permitted

 7
           the targeting and manipulation of very vulnerable persons, it also permits the class to be

           ascertained with greater ease. Thus, the classes are both ascertainable and numerous.
 8
     70.   Common questions of law and fact predominate here. The central thread throughout is
 9
           Netflix's tortious actions and omissions, both its decisions not to adequately warn and to
10
           target and manipulate vulnerable persons. Nearly every legal and factual question in the
11
           case appears, at this juncture, susceptible for class-wide adjudication. Therefore, there
12
           exists a well-defined community of interest that would be highly impracticable absent class
13
           adjudication.
14
     71.   Having lost a sibling to suicide as a result ofNetflix's failure to provide adequate warning,
15
           T     and M         H        have claims typical of the class of plaintiffs who may assert a
16
           wrongful death claim for having lost a family member. T         and M         H         may
17
           adequately represent this class. Having lost a minor child to suicide as a result ofNetflix's
18
           failure to provide adequate warning, John Herndon has claims typical of class of plaintiffs
19
           who may still assert a survival action. John Herndon may adequately represent this class.
20
     72.   The claims here meet the requirements for class-adjudication. In fact, a number of
21
           compelling reasons militate in favor of class-certification.
22

23

24

25

26
27

28

                                                     - 19 -
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 21 of 110




 1                                       VI. CAUSES OF ACTION

 2
                                            First Cause of Action
 3                                   Strict Liability-Failure To Warn

 4
     73.   PLAINTIFFS, the Estate of decedent I            "B     "H         and decedent's surviving
 5
           father, John Herndon, hereby repeat and reallege the paragraphs alleged above, on behalf of
 6
           themselves and all others similarly situated. These allegations expressly include the
 7
           clarifications about what is not the bases of these claims. See ,r,r 12-21.
 8
     74.   Netflix manufactured, distributed and/or sold a product, i.e., its Show, Thirteen Reasons
 9
           Why, and continues to do so. This cause of action does not arise from Netflix's manufacture
10
           or creation of the Show, but rather from its targeted distribution of the Show to vulnerable
11         children as well as its sale of the Show without adequate warnings, as part of a subscription
12         package on its streaming service.
13   75.   The Show posed serious health risks that were known to or reasonably knowable by Netflix.
14         Indeed, such health risks had been brought to Netflix's attention prior to the Show's release.
15         The foreseeable health risks of such behavior have been extensively documented by the
16         medical, scientific, and suicide-prevention communities.

17   76.   Ordinary consumers would not have recognized or been aware of the health risks absent an

18         adequate warning. Ordinary consumers would not recognize or be aware of these health

19         risks even after viewing Netflix's later-added advisories. The advisories merely suggest

20         potential discomfort that may result from mature themes and give no indication of the

21         known health risks caused by the Show.

22   77.   N etflix failed to adequately warn children and their families of the health risks of viewing its

23         Show. As a result of the lack of adequate warning, decedent B        H         and those

           similarly situated to her were tortiously harmed. Children viewers targeted by N etflix and
24
           their adult parents/guardians were not informed that watching the Show could cause or
25
           contribute to suicide or suicidal ideations.
26
27

28

                                                     - 20 -
                                                   Complaint
         Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 22 of 110




 1 WHEREFORE, the aforementioned PLAINTIFFs demand judgment against Defendant Netflix for

 2   whatever amount to be determined by a jury after trial, including but not limited to compensatory

 3   damages, such as, medical bills, lost wages, lost earning capacity, and pain and suffering and, if

 4   applicable, punitive damages, costs, fees, and all other possible relief. To the extent permissible,

 5   declaratory relief is also sought.

 6
                                              Second Cause of Action
 7                                               Wrongful Death
 8
         78.   PLAINTIFFS, decedent B          H        's brothers, J      "M        "H         and T
 9
               P       H        , both minors, hereby repeat and reallege the paragraphs alleged above, on
10
               behalf of themselves and all others similarly situated. These allegations expressly include
11
               the clarifications about what is not the bases of these claims. See ,r,r 12-21.
12
         79.   As a direct, proximate, and legal result ofNetflix's negligent and intentional acts and
13             omissions, B      and those similarly situated died. N etflix caused these deaths through its
14             tortious, negligent, and/or reckless behaviors, including through the tortious targeting of
15             vulnerable persons with the Show, manipulating their viewing behaviors, and without
16             providing fair warning of the health risks associated with the Show. As a direct, proximate,
17             and legal result ofNetflix's failure to warn, decedents suffered injuries that resulted in their
18             deaths. As a direct, proximate, and legal result ofNetflix's tortious acts of targeting

19             dangerous materials at vulnerable populations, Netflix caused decedents' deaths.

20       80.   As a direct, legal, and proximate result of N etflix' s negligent and intentional acts and

21             omissions, aforementioned Plaintiffs have suffered a loss of love, companionship, comfort,

22             affection, society, solace, training and/or moral support and are entitled to damages pursuant

23             to Code of Civil Procedure§ 377.60, et seq.

24

25   WHEREFORE, the aforementioned PLAINTIFFs demand judgment against Defendant Netflix and

     are entitled to recover wrongful death damages pursuant to California Code of Civil Procedure
26
     §377.61, including but not limited to, both economic and non-economic compensatory damages,
27
     such as: the loss of financial support the decedent would have contributed to the family, the loss of
28

                                                         - 21 -
                                                       Complaint
         Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 23 of 110




 1 gifts or benefits plaintiff would have expected to receive from decedent, funeral and burial

 2   expenses, the reasonable value of household service decedent would have provided, as well as, a

 3   loss of love, companionship, comfort, affection, society, solace, training and/or moral support. To

 4   the extent permissible, declaratory relief is also sought.

 5
                                               Third Cause of Action
 6                                                  Negligence
 7
         81.   As a direct, proximate, and legal result ofNetflix's negligent and intentional acts and
 8
               omissions, B      and those similarly situated died. N etflix caused these deaths through its
 9
               tortious, negligent, and/or reckless behaviors, including through the tortious targeting of
10
               vulnerable persons with the Show, manipulating their viewing behaviors, and without
11
               providing fair warning of the health risks associated with the Show. As a direct, proximate,
12
               and legal result ofNetflix's failure to warn, decedents suffered injuries that resulted in their
13             deaths. As a direct, proximate, and legal result ofNetflix's tortious acts of targeting
14             dangerous materials at vulnerable populations, N etflix caused decedents' deaths.
15       82.   PLAINTIFFS, the Estate of decedent I            "B       "H       and decedent's surviving
16             father, John Herndon, hereby repeat and reallege the paragraphs alleged above, on behalf of
17             themselves and all others similarly situated. These allegations expressly include the
18             clarifications about what is not the bases of these claims. See ,r,r 12-21.

19       83.   Defendant Netflix negligently, carelessly, and/or recklessly failed to warn of the health risks

20             associated with viewing the Show. Such health risks had been brought to Netflix's attention

21             prior to the Show's release. The foreseeable health risks of such behavior have been

22             extensively documented by the medical, scientific, and suicide-prevention communities.

23             Nevertheless, N etflix did not provide adequate or reasonable warnings of the health risks

24             associated with viewing the Show.

25       84.   Defendant Netflix negligently, carelessly, and/or recklessly specifically targeted the show to

               vulnerable populations, including decedent B         H        and those similarly situated.
26
27

28

                                                         - 22 -
                                                       Complaint
         Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 24 of 110




 1      85.   Defendants Netflix's negligent, carless, and/or reckless conduct and omissions caused

 2            and/or significantly contributed to the death of decedent B          H   and those similarly

 3            situated.

 4      86.   As a direct and legal result of the said wrongful conduct and/or omissions of Defendant

 5            N etflix, Plaintiffs suffered substantial harm.

 6

 7   WHEREFORE, PLAINTIFFS demand judgment against DEFENDANT Netflix for whatever

     for whatever amount to be determined by a jury after trial, including but not limited to punitive
 8
     damages, economic compensatory damages, and/or non-economic compensatory damages. To the
 9
     extent permissible, declaratory relief is also sought.
10

11
                                     VII. DEMAND FOR TRIAL BY JURY
12
        87.   Plaintiffs hereby demand a trial by jury of all issues so triable.
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         - 23 -
                                                       Complaint
       Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 25 of 110




 1 DATED: April 30, 2021               Respectfully submitted,

 2                                    Isl Ryan Hamilton
                                      Ryan Hamilton (Bar No. 291349)
 3
                                       HAMILTON LAW LLC
 4                                     5125 South Durango, Suite C
                                       Las Vegas, Nevada 89113
 5                                     (702) 818-1818
                                       ryan@hamlegal.com
 6
                                       Gregory Keenan (pro hac vice forthcoming)
 7
                                       DIGITAL JUSTICE FOUNDATION
 8                                     81 Stewart Street
                                       Floral Park, New York 11001
 9                                     (516) 633-2633
                                       gregory@digitaljusticefoundation.org
10

11                                     Andrew Grimm (pro hac vice forthcoming)
                                       DIGITAL JUSTICE FOUNDATION
12                                     15287 Pepperwood Drive
                                       Omaha, Nebraska 68154
13                                     (531) 210-2381
                                       andrew@digitaljusticefoundation.org
14

15                                     Rory Stevens (pro hac vice forthcoming)
                                       LAW OFFICE OF RORY L. STEVENS
16                                     4303 Southwest Cambridge Street
                                       Seattle, Washington 98136
17                                     (206) 850-4444
                                       rorylawstevensesq@gmail.com
18

19                                     Megan V errips (pro hac vice forthcoming)
                                       INFORMATION DIGNITY ALLIANCE
20                                     P.O. Box 8684
                                       101 Southwest Madison Street
21                                     Portland, Oregon 97207
                                       (925) 330-0359
22
                                       megan@informationdignityalliance.org
23
                                       James D. Banker (Bar No. 317242)
24                                     DIGITAL JUSTICE FOUNDATION
                                       701 Pennsylvania Avenue Northwest, Apt. 1003
25                                     Washington, District of Columbia 20004
                                       (714) 722-5658
26
                                       jimbanker@gmail.com
27
                                      Attorneys for Plaintiffs
28

                                         - 24 -
                                       Complaint
                       Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 26 of 110
 on 6/25/2021 11:43 AM                                 Reviewed By: R. Nguyen                                 Envelope: 6724954
                                                                                                                                              CM-020
   ATTORNEY OR PARTY WITHOUT ATTORNEY {Name, Stale Bar number, and address):                                        FOR COURT USE ONLY
    Ryan A. Hamilton, Esq.
'- California Bar No. 291349
    5125 South Durango Drive, Suite C
    Las Vegas, Nevada 89113                                                                               Filed
          TELEPHONE NO., (702) 818-1818      FAX NO. (Optlo,e/), (702) 974-1139
 E-MAIL ADDRESS (Optional): Ryan@HamLegal.com
                                                                                                          June 25, 2021
    ATTORNEY FOR (Name): The Estate of I     "B      "H                                                   Clerk of the Court
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF                    Santa Clara                                  Superior Court of CA
            STREET ADDRESS:        191 North First Street                                                 County of Santa Clara
           MAILING ADDRESS:
           CITY AND ZIP CODE:      San Jose 95113                                                         21CV382518
                 BRANCH NAME:      Downtown Superior Court                                                By: RNguyen
           PLAINTIFF/PETITIONER:           The Estate ofi                 "B   "H
  DEFENDANT/RESPONDENT:                    Netflix, Inc.
                                                                                                     CASE NUMBER:
             EX PARTE APPLICATION FOR EXTENSION OF TIME TO SERVE
             PLEADING AND 0    ORDER EXTENDING TIME TO SERVE AND                                                     21CV382518
             0      ORDER CONTINUING CASE MANAGEMENT CONFERENCE

   Note: This ex parte application will be considered without a personal appearance.                 HEARING DATE:

   {See Cal. Rules of Court, rule 3.1207(2).)                                                        DEPT.:   2                TIME:

 1.   Applicant (name): The Estate            ofi            "B       "H
      is
      a. 0    plaintiff
      b. D    cross-complainant
      c. D     petitioner
      d. D    defendant
      e. D    cross-defendant
      f. D         respondent
      g. D         other (describe):

2. The complaint or other initial pleading in this action was filed on (date):       04/30/2021
3. Applicant requests that the court grant an order extending time for service of the following pleading:
      a. 0 Complaint
      b. D Cross-complaint
      c.D Petition
      d. ~ Answer or other responsive pleading
      e. D         Other (describe):



4. Service and filing of the pleading listed in Item 3 is presently required to be completed by (date):       June 29, 2021

5. Previous applications, orders, or stipulations for an extension of time to serve and file in this action are:
      a.   0       None
      b. D          The following (describe all, including the length of any previous extensions):




6. Applicant requests an extension of time to serve and file the pleading listed in item 3 on the following parties (name each):
      Netflix, Inc.
                                                                                                                                               Page1of2
Form Approved ror Option al Use                                                                                                         Cal. Rules of Court,
  Judlclal Council of California          EX PARTE APPLICATION FOR EXTENSION OF TIME                                            rules 3.110, 3.120Q-3.1207
CM-020 [Rev. January 1, 2008]                   TO SERVE PLEADING AND ORDERS                                                          www.couliinfo.ca.gov
                      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 27 of 110

                                                                                                                                    CM-020
     CASE NAME:                                                                                      CASE NUMBER:
     The Estate ofl                 "B      "H                                                                      21CV382518

 7. The pleading has not yet been filed and served on the parties listed in item 6 for the following reasons (describe the efforts that have
    been made to serve the pleading and why service has not been completed):
      The clerk notified us that there have been significant delays in processing time due to the Covid-19
      Pandemic. Plaintiff is awaiting issuance of the Summons.
    D Continued on Attachment 7.
 8. An extension of time to serve and file the pleading should be granted for the following reasons:
      Plaintiff requires additional time because the Summons has not yet been issued. Because of issues with the
      e-filing system, Plaintiff was forced to file the Complaint alone, without the Summons and Civil Lawsuit
      Notice. Plaintiff has e-filed the Summons, requesting that it be issued. To date, however, the Summons has
      not been issued and the deadline for service of process is fast approaching (June 29, 2021). Upon receipt of
      the issued Summons, Plaintiff will serve Defendant with process.

      D    Continued on Attachment 8.
 9. If an extension of time is granted, filing and service on the parties listed in item 6 will be completed by (date):
     Plaintiff does not know when the Summons will be issued. Out of an abundance of caution, Plaintiff requests
     sixty (60) days, to and including August 30, 2021.
10. Notice of this application under rules 3.1200-3.1207            D
                                                                  has been provided as required (describe all parties or counsel to whom
      notice was given; the date, time, and manner of giving notice; what the parties or counsel were told and their responses; and
      whether opposition Is expected) or 0    is not required (state reasons):
      No counsel has appeared on behalf of Defendant.



    D Continued on Attachment 10.
11. Number of pages attached: _0_
 I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

 Date:     06/24/2021

 Ryan A. Hamilton, Esq.
      (TYPE OR PRINT NAME OF APPLICANT OR ATTORNEY FOR APPLICANT)
                                                                            •
Order on Application is         D        below   D     on a separate document.

                                                                        ORDER
1. The application for an order extending time to serve and file the pleading is     DX granted D                denied.
2. The pleading must be served and filed no later than (date): August 30,            2021
3.   D       The case management conference is rescheduled          to:
      a.   Date:

      b. Time:
     c. Place:
4. Other orders:

5. A copy of this application and order must be served on all parties or their counsel that have appeared in the case.
                                                                                 Signed: 6/25/2021 12:32 PM
Date:       June 25, 2021
                                                                                                       JUDICIAL OFFICER
                                                                                                    Drew Takaichi
CM-020 [Rev. January 1, 20081
                                      EX PARTE APPLICATION FOR EXTENSION OF TIME                                                    Page 2 of 2

                                            TO SERVE PLEADING AND ORDERS
                     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 28 of 110


                                                                                                                                                    SUM-100
                                           SUMMONS                                                                 _          FOR COURT USE ONLY
                                                                                                              E-1--1 LE B:,Lo PARA uso DE LA CORTE)
                                   {CITACION JUDICIAL}
                                                                                                              6/;~9/2021 9:01 AM
NOTICE TO DEFENDANT:                                                                                          Clierk of Court
(A VISO AL DEMANDADO):                                                                                        Superior Court of CA,
Netflix, Inc.                                                                                                 Cc unty of Santa Clara
                                                                                                              21 CV382518
YOU ARE BEING SUED BY PLAINTIFF:
{LO ESTA DEMAN       EL   MAN                                J:
                                                                                                              Reviewed By: A. Rodriguez
 The Estate of I                     "B " H                   , John Herndon, J                               Envelope: 67 43842
 "M     "H                       , a minor, T           P        H       , a minor.
 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.court.info.ca.gov/se/fhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
 court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program . You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawheJpcalifornia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 jA VISO! Lo han demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su version. Lea la informacion a
 continuaci6n.
    Tiene 30 DfAS DE CALENDAR/O despues de que le entreguen esta citaci6n y papeles legates para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una capia al demandante. Una carta o una 1/amada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
 en Formato /egaf correcto si desea que procesen su caso en la carte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la carte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca .gov), en la
 bfblioteca de (eyes de su condado o en la carte que le quede mas cerca. Sf no puede pagar la cuota de presentaci6n, pfda al secretario de la carte que
 le de un formulario de exencf6n de paga de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la carte fe padra
 quitar su sue/do, dfnero y bienes sin mas advertencia.
    Hay otros requisitos legates. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede 1/amar a un servicio de
 remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sifio web de California Legal Services,
 (www.lawhelpcalifarnia .org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la carte a el
 co/egio de abogados locales. AV/SO: Par fey, la carte tiene derecho a rec/amar las cuotas y las costos exentos por imponer un gravamen sabre
 cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un casa de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la carte pueda desechar el casa.
The name and address of the court is:                                                                    CASE NUMBER: (Numero def Caso):
(El nombre y direcci6n de la carte es): Superior Court of California, County of Santa                            21CV382518
Clara, 191 North First Street, San Jose, CA 95113                                                       I
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direcci6n y el numero
de telefono def abogado def demandante, ode/ demandante que no tiene abogado, es):
Ryan A. Hamilton, Esq., 5125 South Durango Drive, Suite C, Las Vegas , Nevada 89113
DATE:       ---++-+-A-,~--6/ 2912021 9 .· 01 AM                      Clerk of CoL.Jtterk, by                   A. Rodriguez                          , Deputy
(Fecha)      Juiie 22 · 202                                                              (Secretario)                                                (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                      NOTICE TO THE PERSON SERVED: You are served
                                      1.   ~ as an individual defendant.
                                     2.    ~ as the person sued under the fictitious name of (specify):

                                     3.    ~ on behalf of (specify): Netflix, Inc.

                                           under:   [KJ   CCP 416.10 (corporation)                          CJ     CCP 416.60 (minor)
                                                    CJ    CC P 416.20 (defunct corporation)                 CJ     CCP 41 6 .70 (conservatee)
                                                    CJ    CCP 416.40 (association or partnership)           CJ     CC P 416 .90 (auth orized person)
                                                    CJ  other (specify) :
                                     4.    CJ    by personal delivery on (date) :
                                                                                                                                                        Pa e1 of1
Form Adopted for Mandatory Use                                        SUMMONS                                                 Code of Civil Proce dure§§ 412.20, 465
Judicial Council of California                                                                                                                     www.courls.ca.gov
SUM-100 [Rev. July 1. 2009)
                 Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 29 of 110

                         SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
                                           191 N. FIRST STREET
                                       SAN JOSE, CA 95113-1090
                                                                                                  FILED
                                                                                                   July 2, 2021
                                                                                                  Clerk of The Court
                                                                                                  Superior Court of CA
                                                                                                  County of Santa Clara
TO:     FILE COPY                                                                                 21CV382518
                                                                                                   By: rwalker
                                                                                                  Envelope #6787860

RE:                      The Estate of I            B      H         , et al. v. Netflix, Inc.
CASE NUMBER:             21CV382518




                                 ORDER AND NOTICE OF REASSIGNMENT OF CASE


A review of the above-referenced matter has determined that the Complaint was filed as a
proposed class action. Accordingly, reassignment to the Complex Division is appropriate and this
matter shall be, and is, reassigned for all purposes, including discovery, law & motion, settlement
conference, and trial, to Department 1 (Complex Civil Litigation), the HONORABLE SUNIL R. KULKARNI
presiding.

The Case Management Conference is reset from September 7, 2021 to September 9, 2021 at 2:30
p.m. in Department 1.

Please contact the Complex Civil Litigation Department, (408) 882-2286, if you have any questions.
                                                                                        Signed: 7/2/2021 11:20 AM


             July
Date Issued: _ _2,_2021
                   _ _ _ __
                                                                                    Honorable Beth McGowen
                                                                                    Civil Supervising Judge


If you, a party represented by you, or a witness to be called on behalf of that party need an accommodation under the
American with Disabilities Act, please contact the Court Administrator's office at (408) 882-2700, or use the Court's TDD line,
(408) 882-2690 or the Voice/TDD California Relay Service, (800) 735-2922.
               Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 30 of 110

                      SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
                                        191 N. FIRST STREET
                                    SAN JOSE, CA 95113-1090    Electronically            Filed
                                                                           by Superior Court of CA,
                                                                           County of Santa Clara,
TO:    FILE COPY                                                           on 7/7/2021 12:54 PM
                                                                           Reviewed By: R. Walker
RE:                   The Estate of I        "B     " H        , et al. v. Netflix, Inc.
CASE NUMBER:          21CV382518                                           Case #21CV382518
                                                                           Envelope: 6795313


                       ORDER DEEMING CASE COMPLEX AND STAYING DISCOVERY
                               AND RESPONSIVE PLEADING DEADLINE



       WHEREAS, the Complaint was filed by Plaintiffs THE ESTATE OF I                "B     " H
("Plaintiff"), et al. in the Superior Court of California, County of Santa Clara, on April 30, 2021 and
reassigned on July 2, 2021 to Department 1 (Complex Civil Litigation), the Honorable Sunil R. Kulkarni
presiding, pending a ruling on the complexity issue;

        IT IS HEREBY ORDERED that:
        The Court determines that the above-referenced case is COMPLEX within the meaning of
California Rules of Court 3.400. The matter remains assigned, for all purposes, including discovery
and trial, to Department 1 (Complex Civil Litigation), the Honorable Sunil R. Kulkarni presiding.
        The parties are directed to the Court's local rules and guidelines regarding electronic filing
and to the Complex Civil Guidelines, which are available on the Court's website.
        Pursuant to California Rules of Court, Rule 3.254, the creation and maintenance of the Master
Service List shall be under the auspices of (1) Plaintiff THE ESTATE OF I              "B     " H         , as
the first-named party in the Complaint, and (2) the first-named party in each Cross-Complaint, if
any.
        Pursuant to Government Code section 70616(c), each party's complex case fee is due within
ten (10) calendar days of this date.
        Plaintiff shall serve a copy of this Order on all parties forthwith and file a proof of service within
seven (7) days of service.
        Any party objecting to the complex designation must file an objection and proof of service
within ten (10) days of service of this Order. Any response to the objection must be filed within
seven (7) days of service of the objection. The Court will make its ruling on the submitted pleadings.
        The Case Management Conference remains set for September 9, 2021 at 2:30 p.m. in
Department 1 and all counsel are ordered to attend by CourtCall.
        Counsel for all parties are ordered to meet and confer in person at least 15 days prior to the
First Case Management Conference and discuss the following issues:
        1. Issues related to recusal or disqualification;
        2. Issues of law that, if considered by the Court, may simplify or further resolution of the case,
             including issues regarding choice of law;
        3. Appropriate alternative dispute resolution (ADR), for example, mediation, mandatory
             settlement conference, arbitration, mini-trial;
        4. A plan for preservation of evidence and a uniform system for identification of documents
             throughout the course of this litigation;
        5. A plan for document disclosure/production and additional discovery; which will generally
             be conducted under court supervision and by court order;

                                                                                                                 1
Updated on 3/11/21.
                 Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 31 of 110

        6. Whether it is advisable to address discovery in phases so that information needed to
           conduct meaningful ADR is obtained early in the case (counsel should consider whether
           they will stipulated to limited merits discovery in advance of certification proceedings),
           allowing the option to complete discovery if ADR efforts are unsuccessful;
        7. Any issues involving the protection of evidence and confidentiality;
        8. The handling of any potential publicity issues;

        Counsel for Plaintiff is to take the lead in preparing a Joint Case Management Conference
Statement to be filed 5 calendar days prior to the First Case Management Conference, and include
the following:

        1. a brief objective summary of the case;
        2. a summary of any orders from prior case management conferences and the progress of
           the parties' compliance with said orders;
        3. significant procedural and practical problems that may likely be encountered;
        4. suggestions for efficient management, including a proposed timeline of key events; and
        5. any other special consideration to assist the court in determining an effective case
           management plan.

      To the extent the parties are unable to agree on the matters to be addressed in the Joint
Case Management Conference Statement, the positions of each party or of various parties should
be set forth separately and attached to this report as addenda. The parties are encouraged to
propose, either jointly or separately, any approaches to case management they believe will
promote the fair and efficient handling of this case . The Court is particularly interested in identifying
potentially dispositive or significant threshold issues the early resolution of which may assist in moving
the case toward effective ADR and/or a final disposition.

       STAY ON DISCOVERY AND RESPONSIVE PLEADING DEADLINE Pending further order of this
Court, the service of discovery and the obligation to respond to any outstanding discovery is
stayed. However, Defendant(s) shall file a Notice of Appearance for purposes of identification of
counsel and preparation of a service list. The filing of such a Notice of Appearance shall be without
prejudice to the later filing of a motion to quash to contest jurisdiction. Parties shall not file or serve
responsive pleadings, including answers to the complaint, motions to strike, demurrers, motions for
change of venue and cross-complaints until a date is set at the First Case Management
Conference for such filings and hearings.

         This Order is issued to assist the Court and the parties in the management of this "Complex"
case through the development of an orderly schedule for briefing and hearings. This Order shall not
preclude the parties from continuing to informally exchange documents that may assist in their
initial evaluation of the issues presented in this Case.

        Plaintiff shall serve a copy of this Order on all the parties in this matter forthwith.

        SO ORDERED.

Date:        July 7, 2021
                                                                                    Hon. Sunil R. Kulkarni
                                                                                    Judge of the Superior Court

If you, a party represented by you, or a witness to be called on behalf of that party need an accommodation under the
American with Disabilities Act, please contact the Court Administrator's office at (408) 882-2700, or use the Court's TDD line,
(408) 882-2690 or the Voice/TDD California Relay Service, (800) 735-2922.
                                                                                                                             2
Updated on 3/11/21.
                  Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 32 of 110


                                                                                                                                                              POS-015
 ATTORNEY OR PARTY WITHOUT ATTORNEY:                            STATE BAR NO: 291349                                               FOR COURT USE ONLY
 NAME: Ryan A. Hamilton, Esq.
 FIRM NAME: Hamilton Law
 STREET ADDRESS: 5125 South Durango Drive, Suite C
 cIrv: Las Vegas                                    STATE: NV      ZIP CODE: 89113
 TELEPHONE NO.: (702) 818-1818                     FAX NO.: (702) 97 4-1139
 E-MAIL ADDRESS: Ryan@HamLePsal.com
 ATTORNEY FOR (N 9 )· Th Esl of     "B  "H       , John Herndon, J      "M     "H                               ,
                    am   ·   T   P      H
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF Santa Clara
  STREET ADDRESS: 191 North First Stre_et
  MAILING ADDRESS:
 cITY AND ZIP coDE:San Jose, CA 95113
     BRANCH NAME: Downtown Superior Court ( TS)            •
         Plaintiff/Petitioner· The Est~te of I             "B   "H           , John Herndon, J       "M    "H
                                 ·T      P     H       .                             .
 Defendant/Respondent: Netflix, Inc.
                                                                                                                     CASE NUMBER:
                 NOTICE AND ACKNOWLEDGMENT OF RECEIPT-CIVIL                                                          21CV382518


TO (insert name of party being served): ""C""T-'----"C""o.c.irp""'o'-'-ra=t=io'-'-n'-SCC..v'-'s'-'-te=m-'-------------------------

                                                                                     NOTICE
     The summons and other documents identified below ~re being served pursuant to section 415.30 of the California Code of Civil
     Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
     (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
     on you in any other manner permitted by law.
     If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
     form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
     entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
     summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
     acknowledgment of receipt below.


Date of malling:         July 9, 2021
                         ----"--'------------------
                                      Ryan A. Hamilton
                                      (TYPE OR PRINT NAME)                                       •                                 UST NOT BE APARTY IN THIS CASE)


                                                                ACKNOWLEDGMENT OF RECEI
This acknowledges receipt of (to be completed by sender before mailing):

1.   [KJ A copy of the summons and of the complaint.
2.   w       Other (specify):
     ·       Order Deeming Case Complex and Staying Discovery and Responsive Pleading Deadline,
             Order and Notice of Reassignment of Case, Civil Lawsuit Notice


(To be completed by recipient):

Date this form is signed: _ _ _ _ _ _ _ _ _ _ _ _ _ __


                (TYPE OR PRINT YOUR NAME AND NAME OF ENTITY, IF ANY,
                       ON WHOSE BEHALF THIS FORM IS SIGNED)
                                                                                                 •      (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPT, WITH TITLE IF
                                                                                                     ACKNOWLEDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)



                                                                                                                                                                Page 1 of1

Form Adopted for Mandatory Use
                                             NOTICE AND ACKNOWLEDGMENT OF RECEIPT -                                      CIVIL                      Code of Civil Procedure,
Judicial Council of California                                       f   ~                                                                               §§ 415.30, 417.10
POS-015 [Rev. January 1, 2005)                                                                                                                        www.courtinfo.ca.gov




                                                                                                 I ;I
                                                                                                 I
               Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 33 of 110
                                          21CV382518
                                                           Santa Clara - Civil

                                                                                                      ATTACHMENT CV-56ffidriguez
CIVIL LAWSUIT NOTICE                                                                      21CV382518
Superior Court of California, County of Santa Clara                         CASE NUMBER: _ _ _ _ _ _ _ _ _ _ __
191 North First St., San Jose, CA 95113

                                     PLEASE READ THIS ENTIRE FORM

PLAINTIFF (the person suing): Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

    DEFENDANT (The person sued): You must do each of the following to protect your rights:

    1. You must file a written response to the Complaint, using the proper legal form or format, in the Clerk's Office of the
       Court, within 30 days of the date you were served with the Summons and Complaint;
    2. You must serve by mail a copy of your written response on the Plaintiffs attorney or on the Plaintiff if Plaintiff has no
       attorney (to "serve by mail" means to have an adult other than yourself mail a copy); and
    3. You must attend the first Case Management Conference.
         Warning: If you, as the Defendant, do not follow these instructions, you may automatically lose this case.



RULES AND FORMS: You must follow the California Rules of Court and the Superior Court of California, County of
<_CountyName_> Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).
     •    State Rules and Judicial Council Forms: www.courtinfo.ca.gov/forms and www.courtinfo.ca.gov/rules
     •    Local Rules and Forms: http://www.sccsuperiorcourt.org1civil/rule1toc.htm

CASE MANAGEMENT CONFERENCE (CMC): You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar 'days before the CMC. You must also fill out, file and serve a Case Management Statement
(Judicial Council form CM-110) at least 15 calendar days before the CMC.

          You or your attorney must appear at the CMC. You may ask to appear by telephone - see Local Civil Rule 8.

                                                Takaichi, Drew C
    Your Case Management Judge is: _ _ _ _ _ _ _ _ _ _ _ _ _ Department: ___2_ _ _ __

    The 1st CMC is scheduled for: (Completed by Clerk of Court)
                             Date: 91712021                                                2
                                                      Time: _ _ _ _ _ _ in Department: _ _ _ _ _ __
    The next CMC is scheduled for: (Completed by party if the 1st CMC was continued or has passed)
                                 Date: _ _ _ _ _ _ Time: _ _ _ _ _ _ in Department: _ _ _ _ _ __


ALTERNATIVE DISPUTE RESOLUTION (ADR): If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC, the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at www.sccsuperiorcourt.org/civil/ADR/ or call the ADR Administrator (408-882-2100 x-2530) for a list of
ADR providers and their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.




CV-5012 REV 08/01/16                                CIVIL LAWSUIT NOTICE                                                   Page 1 of 1
                  Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 34 of 110


                                                                                                                                                     SUM-100
                                            SUMMONS                                                                            FOR COURT USE ONLY
                                                                                                                E- ILE B,Lo PARA uso DE LA CORTE/
                                      (CITACION JUDICIAL)
                                                                                                               6/~ 9/2021        9:01 AM
 NOTICE TO DEFENDANT:                                                                                           Clmk of Court
 (AV/SO AL DEMANDADO):                                                                                         Superior Court of CA,
 Netflix, Inc.                                                                                                  Cc unty of Santa Clara
                                                                                                               21 ::;v3a251a
 YOU ARE BEING SUED BY PLAINTIFF:
                                                                                                                Reviewed By: A. Rodriguez
 (J..0 ESTA DEMANDANDO EL DEMANDANTEJ:
 The Estate of I                       "B       " H            , John Herndon, J                                Enr-.telope:     6743842
  "M              " H            ,   a minor,   T        P         H             ,   a minor.
  NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.gov/se/fhe/p), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
  court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
  be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. if you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Seif-Help Center
 (www.courtinfo.ca.gov/se/fhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 ;AV/SO! Lohan demandado. Si no responde dentro de 30 dlas, la carte puede decidir en su contra sin escuchar su version. Lea la Jnformaci6n a
 continuaci6n.
    T/ene 30 DIAS DE CALENDAR/0 despues de que le entreguen esta citaci6n y papeles legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telef6nica no lo protegen. Su respuesta par escrito tiene que estar
 en formate legal correcto sf desea qua procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 blblioteca de /eyes de su condado o en la carte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, plda al secretario de la carte que
 le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumpllmlanto y la carte le podra
 quitar su sue/do, dinero y bienes sin mas advertencia.
    Hay otros requisitos legales. Es recomendable que flame a un abogado inmediatamente. Si no conoce a un abogado, puede 1/amar a un servicio de
 remisi6n a abogados. Si no puede pager a un abogado, es posib/e que cumpla con /os requisites para obtener servicios /ega/es gratuitos de un
 programa de servicios /egales sin fines de /ucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la carte o el
 colegio de abogados locales. AV/SO: Par fey, la carte tiene derecho a rec/amar /as cuotas y /os costos exentos par imponer un gravamen sabre
 cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un case de derecho civil. Tiene qua
 pagar el gravamen de la carte antes de que la carte pueda desechar el case.
The name and address of the court is:                                                                     CASE NUMBER: (Numero def Caso):
(El nombre y direcci6n de la carte es): Superior Court of California, County of Santa
Clara, 191 North First Street, San Jose, CA 95113                                                       I      21CV382518


The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direcci6n y el numero
de telefono def abogado def demandante, o def demandante que no tiene abogado, es):
Ryan A. Hamilton, Esq., 5125 South Durango Drive, Suite C, Las Vegas, Nevada 89113
DATE: ...,ft-mj,....;,;,--io'firp/2912021 9 . 01 AM         Clerk of CoLJtterk, by                A. Rodriguez                   , Deputy
                22 282
(Fecha) June         •                      ·                                 (Secretario)                                       (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                      NOTICE TO THE PERSON SERVED: You are served
                                       1.   D     as an individual defendant.
                                       2.   D     as the person sued under the fictitious name of (specify):

                                       3.   CR]   on behalf of (specify): Netflix, Inc.
                                            under:   W   CCP 416.10 (corporation)                           D       CCP 416.60 (minor)
                                                     D   CCP 416.20 (defunct corporation)                   D       CCP 416.70 (conservatee)
                                                     D   CCP 416.40 (association or partnership)            D       CCP 416.90 (authorized person)
                                                     D   other (specify):
                                       4.   D     by personal delivery on (date):
                                                                                                                                                        Pa e1 of1
Form Adopted for Mandatory Use
Judicial Council of California
                                                                       SUMMONS                                                Code of Civil Procedure §§ 412.20. 465
                                                                                                                                                 www.courts.ca.gov
SUM-100 [Rev. July 1. 2009]
         Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 35 of 110


                                                                                    E-FILED
                                                                                    4/30/2021 11 :59 PM
                                                                                    Clerk of Court
 1 Gregory Keenan (pro hac vice forthcoming)                                        Superior Court of CA,
   DIGIT AL JUSTICE f OUNDA TION
                                                                                    County of Santa Clara
 2 81 Stewart Street                                                                21CV382518
   Floral Park, New York 11001                                                      Reviewed By: Y. Chavez
 3
   (516) 633-2633
 4 gregory@digitaljusticefoundation.org

 5 Andrew Grimm (pro hac vice forthcoming)
     DIGITAL JUSTICE FOUNDATION
 6 15287 Pepperwood Drive
   Omaha, Nebraska 68154
 7
   (531) 210-2381
 8 andrew@digitaljusticefoundation.org

 9 Ryan Hamilton (SBN 291349)
     HAMILTON LAW LLC
10 5125 South Durango, Suite C

11 Las Vegas, Nevada 89113
   (702) 818-1818
12 ryan@hamlegal.com

13
     Attorneys for Plaintiffs 1
14

15                                  IN THE SUPERIOR COURT OF CALIFORNIA

16                                      FOR THE COUNTY OF SANTA CLARA

17                                                      CIVIL DIVISION
                                                                                   21CV382518
18             THE ESTATE OF I           "B       "                    Case No.:
               H        , JOHN HERNDON, J                              CLASS ACTION
19
               "M         "H         , a minor, T
20             P      H         , a minor,                             Complaint for
                                                                         • Failure to Adequately Warn,
21             on behalf of themselves and all others similarly          • Wrongful Death, and
               situated,                                                 • Negligence.
22
                                    Plaintiffs,                        [Jury Trial Demanded]
23
                           V.
24             NETFLIX INC.,
                                    Defendant.
25

26

27

28
     1
         Additional counsel are listed on the following page.
                                                                  - l -
                                                                Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 36 of 110




 1 Rory Stevens (pro hac vice forthcoming)
   LAW OFFICE OF RORY L. STEVENS
 2 4303 Southwest Cambridge Street
   Seattle, Washington 98136
 3
   (206) 850-4444
 4 rorylawstevensesq@gmail.com

 5   Megan Verrips (pro hac vice forthcoming)
     lNFORMA TION DIGNITY ALLIANCE
 6 P.O. Box 8684
   101 Southwest Madison Street
 7 Portland, Oregon 97207
 8 (925) 330-0359
   megan@informationdignityalliance.org
 9
   James D. Banker (SBN 317242)
10 DIGITAL JUSTICE FOUNDATION
   701 Pennsylvania Avenue Northwest, Apt. 1003
11 Washington, District of Columbia 20004
12 (714) 722-5658
   j imbanker@gmail.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-
                                                Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 37 of 110




 1             Plaintiffs-the Estate of I         "B     "H          and natural persons John Herndon, J

 2   "M          "H         , a minor, and T     P       H         , a minor-on behalf of themselves and on

 3   behalf of all others similarly situated, hereby make class-action allegations as follows:

 4

 5                                          I. NATURE OF THE CASE

 6        1.   In April 2017, child suicides spiked. This wave of suicides came as a surprise to most.

 7             Teachers, politicians, journalists, hospital staff, psychiatric experts, suicide-prevention

 8             advocates, and, most of all, heartbroken families of the victims themselves were all shocked

 9             as the number of child deaths mounted.

10        2.   But these suicides were not entirely unforeseen. One entity had been made aware that these

11             deaths could and would assuredly happen if it did not change its course of action: Defendant

12             Netflix Inc. and its pertinent subsidiaries (collectively "Netflix").

          3.   Netflix should have been able to foresee this spike in child suicides because its tortious
13
               actions and omissions caused these deaths and it was warned in advance. Yet Netflix
14
               proceeded anyway, prioritizing its own strategy goals of market dominance in the youth
15
               demographic over the lives and well-being of vulnerable populations it knew would suffer-
16
               and die-if it did not provide greater warnings and take reasonable, common-sense steps to
17
               avoid using its data in a reckless manner that harmed children.
18
          4.   In March of 2017, Netflix released a show, Thirteen Reasons Why ("Show") on its
19
               streaming service. Before that, however, it had been warned by experts backed by decades
20
               of empirical research that child suicides and other profound psychological harm would occur
21
               if impressionable youths were targeted and not warned of the health risks inherent in
22
               viewing the Show.
23
          5.   Netflix had been put on notice of the risk and concrete prospects of serious, irreparable harm
24
               that its Show posed to the most vulnerable of viewers: children. Yet Netflix failed to take
25
               reasonable, appropriate, and commonsensical cautionary measures. It failed to warn of
26
               known harms and health risks-the very risks that it had been warned about ahead of time.
27             Instead, it used its sophisticated, targeted recommendation systems to push the Show on
28             unsuspecting and vulnerable children, using its cutting-edge technology.

                                                         - 3-
                                                       Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 38 of 110




 1    6.   As children began to die, the experts started to piece the tragedies together. For example,

 2         years after the Show's release 1 the National Institute of Mental Health associated the 28.9%

 3         increase in the child-suicide rate during the month of April 2017 with Netflix's Show-a

 4         child-suicide spike that could have been avoided had Netfl.ix taken basic moral

 5         responsibilities to warn and to not target its most vulnerable viewers.

 6    7.   Yet, even after empirical researchers repeatedly identified the profound human cost of

 7         Netflix's decisions, Netflix still did not meaningfully warn about the dangers of its Show,

           and did not moderate its algorithms to avoid targeting vulnerable children. Instead, Netfl.ix
 8
           dug its heels in for years, choosing a path of callous resistance to the realities of hundreds of
 9
           children whose deaths Netflix had tortiously caused.
10

11
                                                 II. PARTIES
12
      8.   Plaintiffs. Decedent I         "B     "H            was a natural person domiciled in the State
13
           of California. She died as a result of the tortious acts and omissions of Netflix that caused,
14
           or at least substantially contributed to, her suicide. B     's father, John Herndon; her
15
           younger minor brothers, J        "M        "H           and T     P       H       ; and her
16
           Estate are Plaintiffs in this action, all domiciled in California, asserting wrongful-death and
17
           survivor claims against Netflix both in their capacities as individuals (and/or individual-
18
           representatives of the Estate) and in their capacities as class-representatives on behalf of all
19
           others similarly situated. The survivorship claims are asserted by the Estate and/or John
20
           Herndon. The wrongful-death claims are asserted by B            's younger minor brothers, J
21
           "M       "H          and T      P      H        .
22
      9.   Defendant. Netfl.ix is a corporate entity domiciled and at-home in the State of California.
23
           Netflix's tortious acts and omissions caused, or at least substantially contributed to, B      's
24
           suicide and substantial harms, including death, to many other children.
25
26
27

28

                                                     -4-
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 39 of 110




 1                                    III. JURISDICTION & VENUE
 2    10.   Jurisdiction. This action arises under California causes of action. This Court has subject-

 3          matter jurisdiction. (See Code Civ. Proc.§ 410.10.) Netflix maintains its principal place of

 4          business in Los Gatos, California. Netflix also maintains systemic, continuous and

 5          substantial contacts with California consumers in the form of offering membership

 6          subscriptions to its content-streaming service. Netflix's activities in California are and were

 7          highly interactive, systemic and continuous so as to support a finding of general, all-purpose

 8          jurisdiction in this Court. (See Code Civ. Pro.§ 410.10.)

 9
      11.   Venue. Netflix's principal office is in Los Gatos, California, in Santa Clara County and, on
10
            information and belief, substantially all of the tortious acts occurred there. Thus, this Court
11
            is a proper venue. (See Code Civ. Pro§ 395, subd. b.)
12

13
                                       IV. STATEMENT OF FACTS
14
     A. After the novel Thirteen Reasons Why was published, Netflix adapted it into a
15
            startingly graphic streaming show.
16
      12.   In October 2007, Jay Asher's novel Thirteen Reasons Why (''Novel") was published. The
17
            Novel takes readers through transcripts of fictional audiotapes recorded by its main
18
            character, Hannah Baker, before her suicide. Each of the Novel's thirteen fictional
19
            transcripts gives an anecdote addressed to another character who Baker partially blamed for
20
            causing her suicide. The Novel was a hit, making the New York Times' young-adult best-
21
            seller list a few times. (Rich, A Story ofa Teenager's Suicide Quietly Becomes a Best
22          Seller, The New York Times (Mar. 9, 2009).)
23    13.   Years later, Netflix purchased the rights for a television show that had been adapted from
24          the Novel ("Show"). Part of the business case for adapting the Novel into the ~how was that
25          the Novel already had a "huge following" and "huge fan base" so the Show was expected to
26          attract younger audiences. (Rochlin, Selena Gomez (and Others) on Adapting 'Thirteen
27          Reasons Whv' for Netflix, The New York Times (Mar. 22, 2017).)
28

                                                      -5-
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 40 of 110




 1    14.   As with the Novel, the Show features "broken friendships, a fatal auto accident" and

 2          "startlingly naturalistic depictions of rape and suicide." Yet Netflix's adaptation of the

 3          Novel into thirteen hours of streaming content made several significant changes. (Hale,

 4          Review: '13 Reasons Why' She Killed Herself, Drawn Out on Netflix, The New York Times

 5          (Mar. 30, 2017).)

 6
      1s.   One difference between the Novel and the Show is pacing. The Novel is quick-paced and,

            as a reviewer notes, "stylistically economical[.]" By contrast, the Show "demands that you
 7
            listen to a suicide note for thirteen hours, while the suicide in question is built up as the
 8
            grand climax[.]" (Tolentino, "13 Reasons Why" Makes a Smarmy Spectacle o{Suicide, The
 9
            New Yorker (May 10, 2017).)
10
      16.   Perhaps the most drastic difference between the Novel and the Show is how they depict the
11
            main character Hannah Baker's suicide:
12
                    [The Show's creators] decided to depict Hannah's suicide in "unflinching"
13                  detail." In the book, she swallows pills. In the show, she saws vertically at
                    her forearms with razor blades, sobbing and screaming in an overflowing,
14
                    pinkish tub.
15
            (Tolentino, "13 Reasons Why" Makes a Smarmy Spectacle of Suicide, The New Yorker
16
            (May 10, 2017).)
17
      17.   Ultimately, Netflix removed this graphic, three-minute-long scene from the Show in July
18
            2019 after years of public outcry that the scene "glorified suicide." (Watson, Who has died
19
            in 13 Reasons Why?, Express Online (June 12, 2020).)
20

21   B.     Netflix's widespread dissemination of its Thirteen Reasons Why Show was successful
22          but concerning.
23    18.   When it was released on Netflix's streaming platform in March 2017, the Show was a huge
24          hit. It was especially popular with younger viewers, a key demographic in Netflix's sights
25          as it was trying to maintain its streaming dominance.

26    19.   Yet the Show's release was also marred by controversy. The positive buzz in some circles

27          was stained by o_ther views that the show glorified suicide and was morally irresponsible.

28          (Gilbert, What Went Wrong With 13 Reasons Why?, The Atlantic (May 4, 2017).)

                                                       -6-
                                                     Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 41 of 110




 1    20.   One major concern was that this unsuitable content was being "watched by young people on

 2          phones or laptops without the awareness of their parents." (Rosman, Netfiix Triggers Online

 3          Debate With a Show About Teen Suicide, 'I 3 Reasons Why,' The New York Times, Apr. 19,

 4          2017).)

 5    21.   Nonetheless, the Show's broad exhibition was a cultural event. Twitter debates ignited.

 6          Parents were concerned. Teenagers imitated the Show in a variety of ways. Some painted

            their fingernails to imitate the Show. One high-school student recorded thirteen cassette
 7
            tapes when asking a classmate to prom. (Rosman, Netfiix Triggers Online Debate With a
 8
            Show About Teen Suicide, '13 Reasons Why', The New York Times (Apr. 19, 2017).)
 9

10
     C. Netflix is not being sued for its creation, dissemination, exhibition, advertisement, or
11
            other similar promotion of its Show, Thirteen Reasons Why.
12
      22.   The above allegations in paragraphs 12-21 are provided for background and context but are
13
            expressly not the basis of why Netflix is being sued.
14
      23.   Specifically, Netflix is not being sued because it created a Show of questionable morality
15
            that arguably glorifies teenage suicide. It is not being sued because it disseminated, i.e.,
16
            publicly broadcasted, the Show by offering it for public consumption. It is not being sued
17
            because it publicly exhibited this content; advertised it generally to the public, or similarly
18
            promoted it. Netflix is not being sued for its creation, dissemination, exhibition,
19
            advertisement, or similar promotion of its Show.
20
      24.   Rather, the bases of the claims against Netflix stem from something else: (1) Netflix's
21          failure to adequately warn of its Show's, i.e., its product's, dangerous features and (2)
22          Netflix's use of its trove of individualized data about its users to specifically target
23          vulnerable children and manipulate them into watching content that was deeply harmful to
24          them-despite dire warnings about the likely and foreseeable consequences to such children.
25          Both are detailed below.
26
27

28

                                                      -7-
                                                    Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 42 of 110




 1   . D. Experts warned Netflix in advance that its Show, Thirteen Reasons Why. would kill

 2          children but Netflix gave no adequate warning to viewers of this risk.

 3    2s. When the Show was in production, its creators consulted several mental-health

 4          professionals.

 5    26.   Contrary to the creators' unexamined hypothesis that depicting the ugliness and brutality of

 6          suicide would somehow deter teenage suicides, the consensus of suicide-prevention experts

            warns of just the opposite effect-the potential for suicide-contagion effects upon
 7
            impressionable viewers. Depicting suicide as the Show does to children would likely result
 8
            in deaths. Netflix was warned about this risk in advance but did not heed guidelines about
 9
            how to warn of suicide-related content. (Gilbert, What Went Wrong With 13 Reasons Why?,
10
            The Atlantic (May 4, 2017).)
11
      27.   Specifically, Dr. Dan Reidenberg, the executive director of a nonprofit suicide-prevention
12
            organization, Suicide Awareness Voices of Education, reviewed the Show about a month or
13
            so before its release. Netflix had asked for Dr. Reidenberg's guidance. Dr. Reidenberg
14
            advised Netflix to cancel the release but was told by Netflix that it "wasn't an option."
15
            "They made that very clear to me," Dr. Reidenberg later told the press. (Eisenstadt, '13
16
            Reasons Why' is a hit. but suicide expert told Netfiix not to release series, Syracuse.com
17
            (Apr. 26, 2017).)
18
      28.   Dr. Reidenberg's concerns were not just about uncomfortable feelings and content. He was
19
            worried that the Show itself would cause suicides in impressionable children and lead to
20
            their deaths if they watched it. (Gilbert, What Went Wrong With 13 Reasons Why?, The
21
            Atlantic (May 4, 2017).)
22
23

24

25
26

27

28

                                                     - 8-
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 43 of 110




 1    29.   Nor was Dr. Reidenberg a lone dissenting voice in the scientific community. Well before

 2          Netflix released the Show, it was well-known in the scientific community that depictions of

 3          suicide can themselves cause suicide in vulnerable populations:

 4                  Mental illness is not a communicable disease, but there's a strong body of
                    evidence that suicide is still contagious. Publicity surrounding a suicide
 5                  has been repeatedly and definitively linked to a subsequent increase in
                    suicide, especially among young people.
 6
            (E.g., Sanger-Katz, The Science Behind Suicide Contagion, The New York Times (Aug. 13,
 7
            2014) (emphasis added).)
 8
      30.   Netflix failed to warn of these health risks. Netflix included some advisories but these
 9
            advisories have been woefully inadequate because they do not reasonably warn of the risk
10
            that the Show could cause suicide. Some of its advisories were only added a month after the
11
            Show's release-well after an anticipated millions of children had viewed the Show.
12
            (Andrews, Netflix's 'I 3 Reasons Why' gets more trigger warnings. Critics say it glamorizes
13
            teen suicide, Washington Post (May 1, 2017).) To many experts, Netflix's advisories came
14
            as too little too late. (See Grunberger, '13 Reasons Why' warning is a start, experts say, but
15
            they want more, CNN (Apr. 5, 2018).)
16
      31.   Even as of the filing of this Complaint, none ofNetflix's advisories meaningful warn that
17
            the Show itself could cause suicide. Instead, they use vague language that a reasonable
18
            person would think merely indicates mature subject matter, rather than a real risk of genuine
19
            harm.
20

21

22

23

24

25

26
27

28

                                                     -9-
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 44 of 110




 1    32.   As of today, the Show displays the following advisory before the beginning of the first

 2           season:

 3                     Hi, I'm Dylan Minette and I play Clay Jensen. I'm Katherine Langford and
                       I play Hannah Baker. I'm Justin Prentice, I play Bryce Walker. I'm Alisha
 4                     Boe, I play Jessica Davis.

 5                     Thirteen Reasons Why is a fictional series that tackles tough real-world
                       issues taking a look at sexual assault, substance abuse, suicide and more.
 6                     By shedding a light on these difficult topics, we hope our show can help
                       viewers start a conversation. But if you are struggling with these issues
 7                     yourself this series may not be right for you or you may want to watch it
                       with a trusted adult.
 8
                       And if you ever feel you need someone to talk with, reach out to a parent, a
 9                     friend, a school counselor or an adult you trust call a local help line or go to
                       13ReasonsWhy.info. Because the minute you start talking about it, it gets
10
                       easier.
11           Among other problems, this advisory does not warn that viewing the Show could itself
12           cause suicide, suicidal ideation, etc.
13    33.    Instead, it merely suggests that there are mature themes depicted and that the presence of a

14           trusted adult might be desirable. There·is no clear indication of the foreseeable harms, rather

15           than a suggestion that the themes may be emotional or psychologically difficult.

16    34.    Likewise, as of today, the Show's thirteenth episode displays a cursory advisory placard that

17           reads as follows: "The following episode contains graphic depictions of suicide and

18           violence, which some viewers may find disturbing. It is intended for mature audiences.

19           Viewer discretion is advised." This generic language is insufficient to warn reasonable

20           viewers that the episode is not merely mature-themed but that watching it could cause or

21           contribute to suicide or suicidal ideations.

      35.    Worse, not all of these advisories existed at the time of the Show's release, when Netflix
22
             began targeting the Show to vulnerable users and populations. And, the fundamental
23
            problem is that these advisories fail to discuss the foreseeable risk of concrete harm to
24
            . vulnerable persons. By comparison, prescription-drug labels warn of concrete risks of side
25
             effects. Cigarette-warning labels indicate risk of health effects from smoking cigarettes, not
26
             merely that "discretion is advised."
27
28

                                                         - 10 -
                                                       Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 45 of 110




 1    36.    Here, without more express warnings, no reasonable person would be aware of the genuine

 2           and real health risks posed by the Show to vulnerable viewers. Without adequate warnings,

 3           Netflix did not permit its subscribers and families to make genuinely informed choices

 4           upfront about whether the Show's content is right for them, their family, or their children.

 5    37.    Moreover, experts were troubled that Netflix's content suggested that seeking help for

 6           suicidal ideation is fruitless and useless whereas committing suicide may be a source of

 7           individual agency. (Todd, Here's What 7 Mental Health Experts Really Think About 'J 3

             Reasons Why,' SELF (May 9, 2018).) Netflix failed to give any warning or advisory about
 8
             how seeking help can improve outcomes and avoid significant self-harm or suicide. Thus,
 9
             Netflix failed to warn that some of its themes would inhibit impressionable and vulnerable
10
             viewers from seeking professional help for their suicidal ideation.
11
      38.    Furthermore, Netflix's pre-season advisory is inadequate because it fails to indicate where
12
             the most dangerous content appears in the Show. The Show becomes dramatically more
13
             graphic over the course of its first season without another warning until episode nine. Thus,
14
             the warning at the beginning of the Show followed by comparatively tame episodes would
15
             leave a reasonable parent unaware and with no easy way to figure out where the most
16
             harmful content would be found and when and how to avoid that content.
17
     ·.39_   Netflix failed to warn of the dangers of its Show in another way. Netflix gave no indication
18
             of any of the warning signs associated with a high risk for suicide. By no means did Netflix
19
             frame its advisories in a way that a vulnerable child or parent would have gleaned any
20
             further understanding of the psychological differences between an intense emotional
21
             reaction to disturbing content and dangerous signs of suicidal ideation.
22    40.    To this day, Netflix gives no such meaningful warning that its content can cause suicides in
23           vulnerable children. Netflix decided to give no serious warning that its content could kill,
24           despite having been put on notice of this risk in advance ofreleasing its Show.
25

26
27

28

                                                      - 11 -
                                                    Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 46 of 110




 1   E.     Netflix's failure to adequately warn harmed and caused the death of many children.

 2    41.   The tragic and significant costs ofNetflix's decision not to adequately warn began to appear

 3          almost immediately after Netflix released the Show.

 4    42.   Without any meaningful warnings, families and children were largely unaware of the major

 5          health risks posed by watching the Show. They were not warned about an extremely

 6          dangerous product that was being targeted at their children.

 7    43.   At first, the indications ofNetflix's role in the spike in child suicides was anecdotal. Then,

            scientists and empiricists started demonstrating empirically that widespread harm to children
 8
            came from Netflix's inadequate warnings and targeting of vulnerable kids.
 9
      44.   One alarming story came shortly after the Show's release. A school superintendent in
10
            Florida, reported that counselors, teachers, and principals reported over a dozen cases of
11
            very concerning behavior by children-a significant spike in "youth at-risk behavior at the
12
            elementary and middle school levels to include self-mutilation, threats of suicide, and
13
            multiple Baker Act incidents." (Strauss, Schools superintendent: Students are harming
14
            themselves and citing '13 Reasons Why, Washington Post (Apr. 29, 2017) (emphasis
15
            added).)
16
      45.   Such a result was not unforeseeable. As one leading psychiatric researcher stated:
17
            "Research shows us that the more obvious, florid, dramatic, and explicit the portrayal is as
18
            disturbing as it is to most of us, there's the potential that for some people who see it, who are
19
            really struggling with something, this winds up being in some way strangely appealing."
20
            (Grady, Critics say 13 Reasons Why has artistic merit. Suicide prevention experts say it's
21
            dangerous, Vax.com (June 9, 2017).)
22    46.   Empirical research followed. It confirmed what the educators, parents, and counselors were
23          seeing on the ground. There was a significant spike in suicides in April 2017 following the
24          Show's release without adequate warning and with significant targeting at children. The
25          number of Internet searches for how to commit suicide spiked at the same time that fewer
26          children were seeking help from crisis-suicide-prevention services that connect children to
27          mental-health resources and help avoid suicide. (Thompson et al, Crisis Text Line use

28

                                                     - 12 -
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 47 of 110




 1          following the release ofNetflix series 13 Reasons Why Season 1: Time-series analysis of

 2          help-seeking behavior in youth, 14 Preventive Medicine Reports (June 2019).)

 3    47.   Researchers also identified that the spike in hospital admissions at a children's hospital for

 4          children suffering from self-harm stemmed from the release of the Show on Netflix's

 5          streaming service. (Cooper et al., Suicide Attempt Admissions From a Single Children's

 6          Hospital Before and After the Introduction o(Netflix Series 13 Reasons Why, 63 Journal of

 7          Adolescent Health 688 (Dec. 2018).)

      48.   Subsequent research has again and again confirmed similar empirical effects on suicide rates
 8
            in the United States closely correlated to the release of the Show (without adequate warnings
 9
            and targeted at children). (Bridge et al., Association Between the Release o(Netflix 's 13
10
            Reasons Why and Suicide Rates in the United States: An Interrupted Time Series Analysis,
11
            59 Journal of the American Academy of Child & Adolescent Psychiatry 236 (Feb. 2020);
12
            Niederkrotenthaler et al., Association ofJncreased Youth Suicides in the United States With
13
            the Release of] 3 Reasons Why, 76 Journal of the American Medical Association-
14
            Psychiatry 933 (May 29, 2019).)
15
      49.   The effect was not merely domestic. For example, similar devastating impacts were
16
            identified in Canada. (E.g., Sinyoir et al., Suicides in Young People in Ontario Following
17
            the Release of "13 Reasons Why," 64 Canadian Journal of Psychiatry (Aug. 21, 2019).)
18
            Even empirical research sponsored and paid for by Netflix indicated troubling trends with
19
            respect to the effects ofNetflix's failure to warn and targeting sizeable portions of child
20
            viewers.
21
      50.   All in all, the consensus of empirical research is clear: Netflix's tortious acts and omissions
22          caused hundreds of deaths and thousands of suicide attempts.
23    51.   Netflix's tortious acts caused tragedies with respect to many children, including decedent
24          B     H        . Netflix released the Show on March 31, 2017. On information and belief,
25          Netflix made no attempt to avoid recommending and targeting the Show, without adequate
26          warning to vulnerable persons, such as B       H        herself. Moreover, on information

27          and belief, Netflix made no attempt to avoid manipulating users, including minors such as

28          B     H        , to watch the Show.

                                                     - 13 -
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 48 of 110




 1    52.   And, Netflix treated B     H         according to its typical practices of monitoring users'

 2          activities and manipulating their viewing decisions via sophisticated, targeted

 3          recommendation algorithms. That is, Netflix. used its data about B        H       to

 4          reco·mmend the show to her, to manipulate her into watching it.

 5    53.   Yet, Netflix gave B      and her family no warning that watching the Show could cause

 6
            suicide and suicidal ideation. Netflix gave B      no warning of the known health risks

            associated with viewing the Show. And, Netflix gave B         no warning ofwhat'the danger
 7
            signs would be if she began suffering those health risks. 1n sum, Netflix never provided a
 8
            warning of the health risks of watching the Show when using sophisticated, targeted
 9
            recommendation systems to manipulate the viewing behaviors of minors and to push its
10
            dangerous product, i.e., the Show, on minors, such as B      H        .
11

12
     F.     Netflix used unprecedented levels of data collection, algorithmic data processing, and
13
            analytical insights to precisely target some of the most vulnerable members in society
14
            with traumatic content that had no adequate warning.
15
      54.   It cannot be emphasized enough that what Netflix did was e_ntirely different than merely put
16
            a book on library bookshelves or put a show on TV. A Netflix engineering director put it
17
            best when describing Netflix's capabilities with respect to its users in 2013:
18
                   We know what you played, searched for, or rated, as well as the time, date,
19                 and device. We even track user interactions such as browsing or scrolling
                   behavior.
20
            (Vanderbilt, The Science Behind the Netflix Algorithms That Decide What You'll
21
            Watch Next, Wired (Aug. 7, 2013) (interview with Netflix's engineering director,
22
            Xavier Arntraiain, describing how "how they control what you watch"
23
            (emphasis added)).)
24
      55.   As of 2013, several years before Netflix released the Show on its steaming services, its
25
            recommendation engine and algorithms already controlled and actively manipulated the vast
26
            majority of what its users decide to watch such that "75 percent of viewer activity is driven
27
            by" Netflix's targeted recommendation systems. (Ibid.)
28

                                                     - 14 -
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 49 of 110




 1    56.   Netflix helps users find shows or movies with minimal effort by utilizing algorithms to

 2          personalize the user experience. Netflix's algorithms achieve these personalized

 3          recommendations by considering factors like viewing history, time of day a user watches,

 4          devices watched on, how long a viewer watches, and information about the titles watched.

 5          (Netflix, How Netflix 's Recommendations System Works, Netflix Help Center (last accessed

 6          Apr. 30, 2021).)

 7    57.   Netflix has access to nearly limitless data about its users through its online streaming

            service. Netflix feeds this information into the Netflix Recommender System, i.e., a series
 8
            of algorithms that personalize the viewer experience to improve Netflix's viewer retention
 9
            rate. Netflix achieves 80% of its stream time utilizing its Recommender System. (Chong,
10
            Deep Dive into Netflix 's Recommender System, towards data science (Apr. 30, 2020).)
11
      58.   Indeed, there is no reason to believe that Netflix treated B       H        any differently, or
12
            any of the children targeted and manipulated in watching the Show, than the rest of the users
13
            on Netflix's platform.
14
      59.   In accordance with Netflix's practices, Netflix watched B         's browsing and scrolling
15
            behavior, tracking them so that Netflix could manipulate and control what content she would
16
            watch on the Netflix streaming service. In accordance with Netflix's practices, Netflix
17
            watched the time, date, and devices on which B           used Netflix's streaming services,
18
            tracking them so that Netflix could manipulate and control what content she would watch on
19
            the Netflix streaming service.
20
      60.   Netflix is, in fact proud of its ability to control what its viewers will watch:
21

22                    Tweet
23
                       Netflix O @netflix · Aug 8,. 2013
24                     About 75% of Netflix viewing is driven by the recommendation algorithm:
                       wired.com/underwire/2013... via @WIRED
25
                       0   28              t.1,   64               C) 68
26
27

28

                                                         - 15 -
                                                       Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 50 of 110




 1    61.   Given that Netflix itself estimates that "75 percent of viewer activity is driven" by Netflix'.s

 2          sophisticated, targeted recommendation systems, it is likely that Netflix successfully

 3          manipulated B      Hemdon's viewing selections when she used Netflix's streaming

 4          services. Netflix targeted and manipulated B       's viewing choices, and thereby exposed

 5          her to the dangerous health risks associated with watching the Show.

 6    62.   After watching the Show during the month of April, B         experienced emotional and

 7          psychological distress and harm.

 8
     G. Only after hundreds of children died and after thousands were harmed did Netflix
 9
            removed its most gratuitous scene of violent suicide, having never warned of the harm
10
            it could cause while targeting children directly with that content.
11
      63.   After the Show was released without warning and targeted to vulnerable populations, mental
12
            health experts worried that the failure to warn coupled with the "graphic depiction of
13
            Hannah's suicide might function as a how-to guide." (Grady, 13 Reasons Why takes a
14
            voyeuristic lens to rape and suicide, with complicated results, Vox.com (May 1, 2017).)
15
      64.   After the empirical evidence of widespread harm mounted; after report after report of
16
            tragedy for families and children; after child-welfare and suicide-prevention advocates and
17
            experts expressed their outrage, Netflix removed the scene that was causing the most harm
18
            from the Show.
19
      65.   Ultimately, Netflix simply decided to remove its most dangerous content, having never
20
            meaningfully warned of the health risks:
21                 The original, nearly three-minute-long scene - which is no longer available
22                 on Netflix - aired midway through the season one finale. It depicted
                   breakout star Katherine Langford's Hannah assessing her life in the mirror
23                 before she is depicted sitting in a bathtub, tear on her cheek, taking a razor
                   blade to her left wrist and piercing the skin. The camera then holds on the
24                 character as she shrieks in pain as blood gushes from an increasingly long
                   cut that extends nearly up to her elbow. Hannah is then seen gasping for air
25
                   as her breathing ultimately slows and bloodstained water tips out of the tub.
26                 Not long after, Hannah's mother (Kate Walsh) discovers her daughter's
                   lifeless body in the blood-filled tub. Male lead Dylan Minnette provides
27                 voiceover during the entire scene as he teHs the school's guidance counselor
                   (played by Derek Luke) precisely what happened to Hannah.
28

                                                     - 16 -
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 51 of 110




 I                   [ ... ]

 2                   The new scene, which has been updated on the Netflix site, features Hannah
                     looking at herself in the mirror before cutting to her parents' reaction to her
 3
                     suicide. There is no longer any depiction of the character taking a razor blade
 4                   to her wrists and the immediate aftermath.

 5          (Goldberg, Netfiix Alters Graphic 'J 3 Reasons Why' Suicide Scene After Controversy, The

 6          Hollywood Reporter (July 15, 2019).)

 7    66.   The damage ofNetflix's years-long refusal to warn and targeting of children had already

 8          been done. As one example, on April 28, 2017, I              "B     "H            fell victim to

 9          suicide. B         H        fell victim to the very health risk that medical experts and suicide-

IO          prevention experts had warned Netflix about regarding the Show. B             H           was one of

11          many suicides predicted before the Show's release. B           H         was a victim of the well-

            documented, unnatural 28.9% spike in child suicides that occurred after the Show's debut
12
            specifically during the month of April 2017.
13
      67.   B    H             was laid to rest at the age of 16 at Saint Charles Borromeo Church in
14
            Livermore, California on May 15, 2017.
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        - 17 -
                                                      Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 52 of 110




 1                                  V. CLASS ACTION ALLEGATIONS

 2    68.   The claims asserted herein are appropriate for resolution through a class action. Not only

 3          are the claims susceptible for class resolution, but it is also important that they are

 4          adjudicated on a class basis, both because the claims require expertise and the members of

 5          the class have, on information and belief, faced significant challenges accessing legal

 6          representation. It is at least known that the Herndon family has faced significant barriers to

 7          legal representation.
               a. As an initial matter, there are complexities to the case that are significant. The
 8
                   claims involve issues of suicide, suicidal ideation, psychological trauma, as well as
 9
                    larger questions about teenage psychology underlying population awareness of
10
                   warning signs of suicide and interpretation of advisories, etc. '!'hese complex issues
11
                   are better resolved through a class vehicle rather than burdening each class member
12
                   and their individualized counsel (if they are able to retain one) with extensive
13
                    litigation and re-litigation on those questions.
14
                b. What is more, there is substantial technological and algorithmic complexity of
15
                   Netflix's targeting, recommendation, and manipulation activities-requiring certain
16
                    levels of expertise and dedication to meaningfully understand. Again, these
17
                   complexities weigh in strong favor of class resolution because requiring individual
18
                   plaintiffs to discover the essential issues, comprehend them, try them, etc., would be
19
                    extraordinarily expensive and consume significant amounts of time.
20              c. Finally, the Herndons have faced substantial barriers to finding any lawyer who was
21                 both willing and able to represent them in this case. In all likelihood, so have the
22                  remaining members of the classes. There have been very real access-to-counsel
23                  issues for aggrieved families suffering from Netflix's tortious actions.
24          These reasons favoring class adjudication run the gamut: abstract questions of justice and
25          fairness; pragmatic synergies and efficiencies in the conduct of the litigation and discovery,
26          and the harsh realities of access to law for public-interest cases in contemporary society for

27          everyday Americans. All favor class adjudication.

28

                                                      - 18 -
                                                    Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 53 of 110




 1    69.   Here, as a result ofNetflix's inadequate warnings, Netflix caused the death of an estimated

 2          hundreds, possibly a thousand, children who committed suicide since the release of the

 3          Show, with their many survivors, heirs, etc., holding viable claims. Beyond those who died,

 4          there are many more who suffered substantial trauma at the hands of callous business

 5          decisions that prioritized reaching certain business milestones over the safety ofNetflix's

 6          customers. In this situation, the technology is a double-edge sword. Although it permitted

 7          the targeting and manipulation of very vulnerable persons, it also permits the class to be

            ascertained with greater ease. Thus, the classes are both ascertainable and numerous.
 8
      70.   Common questions of law and fact predominate here. The central thread throughout is
 9
            Netflix's tortious actions and omissions, both its decisions not to adequately warn and to
10
            target and manipulate vulnerable persons. Nearly every legal and factual question in the
11
            case appears, at this juncture, susceptible for class-wide adjudication. Therefore, there
12
            exists a well-defined community of interest that would be highly impracticable absent class
13
            adjudication.
14
      11.   Having lost a sibling to suicide as a result ofNetflix's failure to provide _adequate warning,
15
            T     and M        H         have claims typical of the class of plaintiffs who may assert a
16
            wrongful death claim for having lost a family member. T        and M         H         may
17
            adequately represent this class. Having lost a minor child to suicide as a result ofNetflix's
18
            failure to provide adequate warning, John Herndon has claims typical of class of plaintiffs
19
            who may still assert a survival action. John Herndon may adequately represent this class.
20
      72.   The claims here meet the requirements for class-adjudication. In fact, a number of
21
            compelling reasons militate in favor of class-certification.
22
23

24

25

26
27
28

                                                     - 19 -
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 54 of 110




 1                                        VI. CAUSES OF ACTION

 2
                                             First Cause of Action
 3                                    Strict Liability-Failure To Warn

 4
      73.   PLAINTIFFS, the Estate of decedent I               "B   "H        and decedent's surviving
 5
            father, John Herndon, hereby repeat and reallege the paragraphs alleged above, on behalf of
 6
            themselves and all others similarly situated. These allegations expressly include the
 7
            clarifications about what is not the bases of these claims. See ,r,r 12-21.
 8
      74.   Netflix manufactured, distributed and/or sold a product, i.e., its Show, Thirteen Reasons
 9
            Why, and continues to do so. This cause of action does not arise from Netflix's manufacture
10
            or creation of the Show, but rather from its targeted distribution of the Show to vulnerable
11          children as well as its sale of the Show without adequate warnings, as part of a subscription
12          package on its streaming service.
13    75.   The Show posed serious health risks that were known to or reasonably knowable by Netflix.
14          Indeed, such health risks had been brought to Netflix's attention prior to the Show's release.
15          The foreseeable health risks of such behavior have been extensively documented by the
16          medical, scientific, and suicide-prevention communities.

17    76.   Ordinary consumers would not have recognized or been aware of the health risks absent an

18          adequate warning. Ordinary consumers would not recognize or be aware of these health

19          risks even after viewing Netflix's later-added advisories. The advisories merely suggest

20          potential discomfort that may result from mature themes and give no indication of the

21          known health risks caused by the Show.

22    77.   Netflix failed to adequately warn children and their families of the health risks of viewing its

            Show. As a result of the lack of adequate warning, decedent B        H        and those
23
            similarly situated to her were tortiously harmed. Children viewers targeted by Netflix and
24
            their adult parents/guardians were not informed that watching the Show could cause or
25
            contribute to suicide or suicidal ideations.
26
27

28

                                                      - 20 -
                                                    Complaint
       Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 55 of 110




 1 WHEREFORE, the aforementioned PLAINTIFFs demand judgment against Defendant Netflix for

 2   whatever amount to be determined by a jury after trial, including but not limited to compensatory

 3   damages, such as, medical bills, lost wages, lost earning capacity, and pain and suffering and, if

 4   applicable, punitive damages, costs, fees, and all other possible relief. To the extent permissible,

 5   declaratory relief is also sought.

 6
                                               Second Cause of Action
 7                                                Wrongful Death
 8
         78.   PLAINTIFFS, decedent B          H        's brothers, J      "M        "H          and T
-9
               P       H        , both minors, hereby repeat and reallege the paragraphs alleged above, on
10
               behalf of themselves and all others similarly situated. These allegations expressly include
11
               the clarifications about what is not the bases of these claims. See ,r,r 12-21.
12
         79.   As· a direct, proximate, and legal result of Netflix's negligent and intentional acts and
13             omissions, B      and those similarly situated died. Netflix caused these deaths through its
14             tortious, negligent, and/or reckless behaviors, including through the tortious targeting of
15             vulnerable persons with the Show, manipulating their viewing behaviors, and without
16             providing fair warning of the health risks associated with the Show. As a direct, proximate,
17             and legal result of Netflix's failure to warn, decedents suffered injuries that resulted in their

18             deaths. As a direct, proximate, and legal result ofNetflix's tortious acts of targeting

19             dangerous materials at vulnerable populations, Netflix caused decedents' deaths.

20      80.    As a direct, legal, and proximate result ofNetflix's negligent and intentional acts and

21             omissions, aforementioned Plaintiffs have suffered a loss of love, companionship, comfort,

22             affection, society, solace, training and/or moral support and are entitled to damages pursuant

23             to Code of Civil Procedure§ 377.60, et seq.

24

25   WHEREFORE, the aforementioned PLAINTIFFs demand judgment against Defendant Nemix and

     are entitled to recover wrongful death damages pursuant to California Code of Civil Procedure
26
     §377.61, including but not limited to, both economic and non-economic compensatory damages,
27
     such as: the loss of financial support the decedent would have contributed to the family, the loss of
28

                                                         - 21 -
                                                       Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 56 of 110




 1 gifts or benefits plaintiff would have expected to receive from decedent, funeral and burial

 2   expenses, the reasonable value of household service decedent would have provided, as well as, a

 3   loss of love, companionship, comfort, affection, society, solace, training and/or moral support. To

 4   the extent permissible, declaratory relief is also sought.

 5
                                               Third Cause of Action
 6                                                  Negligence
 7
         81.   As a direct, proximate, and legal result of Netflix's negligent and intentional acts and
 8
               omissions, B      and those similariy situated died. Netflix caused these deaths through its
 9
               tortious, negligent, and/or reckless behaviors, including through the tortious targeting of
10
               vulnerable persons with the Show, manipulating their viewing behaviors, and without
11
               providing fair warning of the health risks associated with the Show. As a direct, proximate,
12
               and legal result of Netflix's failure to warn, decedents suffered injuries that resulted in their
13             deaths. As a direct, proximate, and legal result ofNetflix's tortious acts of targeting
14             dangerous materials at vulnerable populations, Netflix caused decedents' deaths.
15      82.    PLAINTIFFS, the Estate of decedent I            "B       "H        and decedent's surviving
16             father, John Herndon, hereby repeat and reallege the paragraphs alleged above, on behalf of
17             themselves and all others similarly situated. These allegations expressly include the
18             clarifications about what is not the bases of these claims. See ,r,r 12-21.

19      83.    Defendant Netflix negligently, carelessly, and/or recklessly failed to warn of the health risks

20             associated with viewing the Show. Such health risks had been brought to Netflix's attention

21             prior to the Show's release. The foreseeable h~alth risks of such behavior have been

22             extensively documented by the medical, scientific, and suicide-prevention communities.

23             Nevertheless, Netflix did not provide adequate or reasonable warnings of the health risks

24             associated with viewing the Show.

25      84.    Defendant Netflix negligently, carelessly, and/or recklessly specifically targeted the show to

26             vulnerable populations, including decedent B         H        and those similarly situated.

27

28

                                                         - 22 -
                                                       Complaint
       Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 57 of 110




 1      85.   Defendants Netflix's negligent, carless, and/or reckless conduct and omissions caused

 2            and/or significantly contributed to the death of decedent B          H   and those similarly

 3            situated.

 4      86.   As a direct and legal result of the said wrongful conduct and/or omissions of Defendant

 5            Netflix, Plaintiffs suffered substantial harm.

 6
     WHEREFORE, PLAINTIFFS demand judgment against DEFENDANT Netflix for whatever
 7
     for whatever amount to be determined by a jury after trial, including but not limited to punitive
 8
     damages, economic compensatory damages, and/or non-economic compensatory damages. To the
 9
     extent permissible, declaratory relief is also sought.
10

11
                                     VII. DEMAND FOR TRIAL BY JURY
12
        87.   Plaintiffs hereby demand a trial by jury of all issues so triable.
13

14

15

16

17

18

19

20
21

22
23

24

25

26
27

28

                                                        - 23 -
                                                      Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 58 of 110




 1 DATED: April 30, 2021             Respectfully submitted,

 2                                   Isl Ryan Hamilton
                                     Ryan ~amilton (Bar No. 291349)
 3
                                     HAMILTON LAW LLC
 4                                   5125 South Durango, Suite C
                                     Las Vegas, Nevada 89113
 5                                   (702) 818-1818
                                     ryan@hamlegal.com
 6
                                     Gregory Keenan (pro hac vice forthcoming)
 7
                                     DIGITAL JUSTICE FOUNDATION
 8                                   81 Stewart Street
                                     Floral Park, New York 11001
 9                                   (516) 633-2633
                                     gregory@digitaljusticefoundation.org
10
                                     Andrew Grimm (pro hac vice forthcoming)
11
                                     DIGITAL JUSTICE FOUNDATION
12                                   15287 Pepperwood Drive
                                     Omaha, Nebraska 68154
13                                   (531) 210-2381
                                     andrew@digitaljusticefoundation.org
14
                                     Rory Stevens (pro hac vice forthcoming)
15
                                     LAW OFFICE OF RORY   L. STEVENS
16                                   4303 Southwest Cambridge Street
                                     Seattle, Washington 98136
17                                   (206) 850-4444
                                     rorylawstevensesg@gmail.com
18

19                                   Megan Verrips (pro hac vice forthcoming)
                                     INFORMATION DIGNITY ALLIANCE
20                                   P.O. Box 8684
                                     101 Southwest Madison Street
21                                   Portland, Oregon 97207
                                     (925) 330-0359
22                                   megan@informationdignityalliance.org
23
                                     James D. Banker (Bar No. 317242)
24                                   DIGIT AL JUSTICE FOUNDATION
                                     701 Pennsylvania Avenue Northwest, Apt. 1003
25                                   Washington, District of Columbia 20004
                                     (714) 722-5658
26
                                     jimbanker@gmail.com
27
                                     Attorneys for Plaintiffs
28

                                        - 24 -
                                      Complaint
               Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 59 of 110

                          SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
                                            191 N. FIRST STREET
                                        SAN JOSE, CA 95113-1090
                                                                                                 FILED
                                                                                                 July 2, 2021
                                                                                                 Clerk of The Court
                                                                                                 Superior Court of CA
                                                                                                 County of Santa Clara
TO:     FILE COPY                                                                                21CV382518
                                                                                                  By: rwalker



RE:                      The Estate of I            B      H         , et al. v. Netflix, Inc.
CASE NUMBER:             21CV382518




                                 ORDER AND NOTICE OF REASSIGNMENT OF CASE



A review of the above-referenced matter has determined that the Complaint was filed as a
proposed class action. Accordingly, reassignment to the Complex Division is appropriate and this
matter shall be, and is, reassigned for all purposes, including discovery, law & motion, settlement
conference, and trial, to Department 1 (Complex Civil Litigation), the HONORABLE SUNIL R. KULKARNI
presiding.

The Case Management Conference is reset from September 7, 2021 to September 9, 2021 at 2:30
p.m. in Department 1.

Please contact the Complex Civil Litigation Department, (408) 882-2286, if you have any questions.


Date Issued: July 2, 2021
                                                                                    Honorable Beth McGowen
                                                                                    Civil Supervising Judge


If you, a party represented by you, or a witness to be called on behalf of that party need an accommodation under the
American with Disabilities Act, please contact the Court Administrator's office at (408) 882-2700, or use the Court's TDD line,
(408) 882-2690 or the Voice/TDD California Relay Service, (800) 735-2922.
                    Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 60 of 110
           ·•
                            SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
                                               191 N. FIRST STREET
                                            SAN JOSE, CA 95113-1090          Electronically Filed
                                                                             by Superior Court of CA,
                                                                             County of Santa Clara,
      TO:       FILE COPY                                                    on 7/7/2021 12:54 PM
                                                                             Reviewed By: R. Walker
      RE:                   The Estate of I    "B    "H         . et al. v. Netflix, Inc.
      CASE NUMBER:          21CV382518                                       Case #21CV382518
                                                                             Envelope: 6795313


                             ORDER DEEMING CASE COMPLEX ANO STAYING DISCOVERY
                                      ANO RESPONSIVE PLEADING DEADLINE


              WHEREAS, the Complaint was filed by Plaintiffs THE ESTATE OF I               "B     " H
      ("Plaintiff'), et al. in the Superior Court of California, County of Santa Clara, on April 30; 2021 and
      reas.signed on July 2, 2021 to Department 1 (Complex Civil Litigation), the Honorable Sunil R. Kulkarni
      pre~iding, pending a ruling on the complexity issue;
-A~
      .·
              IT IS HEREBY ORDERED that:
              The Court determines that the above-referenced case is COMPLEX within the meaning of
      California Rules of Court 3.400. The matter remains assigned, for all purposes, including discovery
      and trial, to Department 1 (Complex Civil Litigation), the Honorable Sunil R. Kulkarni presiding.
              The parties are directed to the Court's local rules and guidelines regarding electronic filing
      and to the Complex Civil Guidelines, which are available on the Court's website.
              Pursuant to California Rules of Court, Rule 3.254, the creation and maintenance of the Master
      Service List shall be under the auspices of (1) Plaintiff THE ESTATE OF !S             "B     " H         , as
      the first-named party in the Complaint, and (2) the first-named party in each Cross-Complaint, if
      any.
              Pursuant to Government Code section 70616(c), each party's complex case fee is due within
      ten (10) calendar days of this date.
              Plaintiff shall serve a copy of this Order on all parties forthwith and file a proof of service within
      seven (7) days of service.
              Any party objecting to the complex designation must file an objection and proof of service
      within ten (10) days of service of this Order. Any response to the objection must be filed within
      seven (7) days of service of the objection. The Court will make its ruling on the submitted pleadings.
              The Case Management Conference remains set for September 9. 2021 at 2:30 p.m. in
      Department 1 and all counsel are ordered to attend by CourtCall.
              Counsel for all parties are ordered to meet and confer in person at least 15 days prior to the
      First Case Management Conference and discuss the following issues:
              1. Issues related to recusal or disqualification;
              2. Issues of law that, if considered by the Court, may simplify or further resolution of the case,
                   including issues regarding choice of law;
              3. Appropriate alternative dispute resolution (ADR), for example, mediation, mandatory
                   settlement conference, arbitration, mini-trial;
              4. A plan for preservation of evidence and a uniform system for identification of documents
                   throughout the course of this litigation;
              5. A plan for document disclosure/production and additional discovery; which will generally
                   be conducted under court supervision and by court order;

                                                                                                                       1
      Updated on 3/11/21.
                                                                                                                           (




                                                                                                                  I
                Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 61 of 110

         6. Whether it is advisable to address discovery in phases so that information needed to
            conduct meanir:igful ADR is obtained early in the case (counsel should consider whether
            they will stipulated to limited merits discovery in advance of certification proceedings),
            allowing the option to complete' discovery if ADR efforts are unsuccessful;
         7. Any issues involving the protection of evidence and confidentiality;
         8. The handling of any potential publicity issues;

        Counsel for Plaintiff is to take the lead in preparing a Joint Case Management Conference
Statement to be filed 5 calendar days prior to the First Case Management Conference, and include
the following:

         1. a brief objective summary of the case;
         2. a summary of any orders from prior case management conferences and the progress of
            the parties' compliance with said orders;
         3. significant procedural and practical problems that may likely be encountered;
         4. suggestions for efficient management, including a proposed timeline of key events; and
         5. any other special consideration to assist the court in determining an effective case
            management plan.

      To the extent the parties are unable to agree on the matters to be addressed in the Joint
Case Management Conference Statement, the positions of each party or of various parties should
be set forth separately and attached to this report as addenda. The parties are encouraged to
propose, either jointly or separately, any approaches to case management they believe will
promote the fair and efficient handling of this case. The Court is particularly interested in identifying
potentially dispositive or significant threshold issues the early resolution of which may assist in moving
the case toward effective ADR and/or a final disposition.

         STAY ON DISCOVERY AND RESPONSIVE PLEADING DEADLINE               Pending further order of this
Court, the service of discovery and the obligation to respond to any outstanding discovery is
stayed. However, Defendant(s) shall file a Notice of Appearance for purposes of identification of
counsel and preparation of a service list. The filing of such a Notice of Appearance shall be without
prejudice to the later filing of a motion to quash to contest jurisdiction. Parties shall not file or serve
responsive pleadings, including answers to the complaint, motions to strike, demurrers, motions for
change of venue and cross-complaints until a date is set at the First Case Management
Conference for such filings and hearings.

         This Order is issued to assist the Court and the parties in the management of this "Complex"
case through the development of an orderly schedule for briefing and hearings. This Order shall not
preclude the parties from continuing to informally exchange document~ that may assist in their
initial evaluation of the issues presented in this Case.

         Plaintiff shall serve a copy of this Order on all the parties in this matter forthwith.

        SO ORDERED.

Date: __J_u......ly'-7--',_2_0_2_1__
                                                                                    Hon.,Sunil R. Kulkarni
                                                                                    Judge of the Superior Court

If you, a party represented by you, or a witness to be called on behalf of that party need an accommodation under the
American with Disabilities Act, please contact the Court Administrator's office at (408) 882-2700, or use the Court's TDD line,
(408) 882-2690 or the Voice/TDD California Relay Service, (800) 735-2922.
                                                                                                                             2
Updated on 3/11/21.
               Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 62 of 110
                                          21CV382518
                                                           Santa Clara - Civil

                                                                                                      ATTACHMENT CV-56ffidriguez
CIVIL LAWSUIT NOTICE                                                                      21CV382518
Superior Court of California, County of Santa Clara                         CASE NUMBER: _ _ _ _ _ _ _ _ _ _ __
191 North First St., San Jose, CA 95113

                                     PLEASE READ THIS ENTIRE FORM

PLAINTIFF (the person suing): Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

    DEFENDANT (The person sued): You must do each of the following to protect your rights:

    1. You must file a written response to the Complaint, using the proper legal form or format, in the Clerk's Office of the
       Court, within 30 days of the date you were served with the Summons and Complaint;
    2. You must serve by mail a copy of your written response on the Plaintiffs attorney or on the Plaintiff if Plaintiff has no
       attorney (to "serve by mail" means to have an adult other than yourself mail a copy); and
    3. You must attend the first Case Management Conference.
         Warning: If you, as the Defendant, do not follow these instructions, you may automatically lose this case.



RULES AND FORMS: You must follow the California Rules of Court and the Superior Court of California, County of
<_CountyName_> Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).
     •    State Rules and Judicial Council Forms: www.courtinfo.ca.gov/forms and www.courtinfo.ca.gov/rules
     •    Local Rules and Forms: http://www.sccsuperiorcourt.org1civil/rule1toc.htm

CASE MANAGEMENT CONFERENCE (CMC): You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar 'days before the CMC. You must also fill out, file and serve a Case Management Statement
(Judicial Council form CM-110) at least 15 calendar days before the CMC.

          You or your attorney must appear at the CMC. You may ask to appear by telephone - see Local Civil Rule 8.

                                                Takaichi, Drew C
    Your Case Management Judge is: _ _ _ _ _ _ _ _ _ _ _ _ _ Department: ___2_ _ _ __

    The 1st CMC is scheduled for: (Completed by Clerk of Court)
                             Date: 91712021                                                2
                                                      Time: _ _ _ _ _ _ in Department: _ _ _ _ _ __
    The next CMC is scheduled for: (Completed by party if the 1st CMC was continued or has passed)
                                 Date: _ _ _ _ _ _ Time: _ _ _ _ _ _ in Department: _ _ _ _ _ __


ALTERNATIVE DISPUTE RESOLUTION (ADR): If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC, the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at www.sccsuperiorcourt.org/civil/ADR/ or call the ADR Administrator (408-882-2100 x-2530) for a list of
ADR providers and their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.




CV-5012 REV 08/01/16                                CIVIL LAWSUIT NOTICE                                                   Page 1 of 1
                  Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 63 of 110


                                                                                                                                                        POS-015
 ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO: 291349                                                     FOR COURT USE ONLY
 NAME: Ryan A. Hamilton , E sq.
 FIRM NAME: Hamilton Law
 STREET ADDRESS: 5125 South Durango Drive, Suite C
 cIrv: Las Vegas                                          STATE: NV      ZIP CODE: 89113
 TELEPHONE NO.: (702) 818-1818                           FAX NO.: (702) 974-1139
 E-MAIL ADDRESS: Ryan@Ham Le al.com
                                    of Pss
 ATTORNEY FOR (Nam9)·· TThe Esl<!I�
                             P       H     .
                                             "B " H    , John Herndon, J      "M     "H

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF Santa Clara
  STREET ADDRESS: 191 North Firs t Stre_et
  MAILING ADDRESS:
 cITY AND ZIP coDE:San Jose, CA 95113
     BRANCH NAME: Downtown Superior Court ( □TS)
      Plaintiff/Petitio ner·· TThe Est
                                    P
                                       �te of I
                                            H
                                                     "B   "H           , John Herndon, J       "M    "H

 Defen dant/Respon dent : Netflix, Inc.
                                                                                                               CASE NUMBER:
                 NOTICE AND ACKNOWLEDGMENT OF RECEIPT-CIVIL                                                    21CV382518


TO (insert name of party being served): ""C""T-'----"
                                                  C"" o.c.i
                                                        r p""'o'-'-
                                                                 r=at=   n'-SCC..v'-'
                                                                     io'-'-        s'-'-
                                                                                      te=m-'-------------------------

                                                                               NOTICE
     The s ummons and other documents identifie d below �re being served purs uant to section 415.30 of the Califor nia Code of Civil
     Proce dure. Your failure to complete this form and return it within 20 days from the date of mailing sho wn below may subject you
     (or the party on whose behalf you are being s erved) to liability for t he payment of any expense s incurre d i n serving a s ummons
     on yo u in any other m anner permitted by law.

     If you are being serve d on behalf o f a corporation, a n unincorporated association (including a partnership), or other enti ty, thi s
     form m ust be signe d by you in the name of such entity or by a person auth orize d to receive se rvice of process on behalf of s uch
     en tity. In all other cases , this for m must be signed by you personally or by a person authorize d by you to acknowle dge receipt of
     su m mons. If you re tur n th is form to the sen der, serv ice of a s ummons is deemed comple te on the day you sign the
     ackno wle dgment of receipt below.


Date o f malling:       ----"--'------------------
                        July 9, 2021

                                 Ryan A. Hamilton
                                 (TYPE OR PRINT NAME)
                                                                                               ►                             UST NOT BE A PARTY IN THIS CASE)


                                                          ACKNOWLEDGMENT OF RECEI
This acknowledges receipt o f (to be completed by sender before mailing):
1. [KJ A copy of the summ ons and o f the com plaint.
2. · w Other (specify):
             Order Deeming Case Complex and Staying Discovery and Responsive Pleading Deadline,
             Order and Notice of Reassignment of Case, Civil Lawsuit Notice


(To be completed by recipient):
                              July 28, 2021
Date this form is signed: ______________    _

       Blanca F. Young, on behalf of Netflix, Inc.
                (TYPE OR PRINT YOUR NAME AND NAME OF ENTITY, IF ANY,
                                                                                           ►      (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPT, WITH TITLE IF
                       ON WHOSE BEHALF THIS FORM IS SIGNED)                                    ACKNOWLEDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)



                                                                                                                                                          Page 1 of1
Form Adopted for Mandatory Use
Judicial Council of California
                                          NOTICE AND ACKNOWLEDGMENT OF RECEIPT - CIVIL
                                                               f �
                                                                                                                                              Code of Civil Procedure,
                                                                                                                                                   §§ 415.30, 417.10
POS-015 [Rev. January 1, 2005)                                                                                                                   www.courtinfo.ca.gov




                                                                                           I ;I
                                                                                           I
       Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 64 of 110

. CT Corporation                                                                                     Service of Process
                                                                                                     Transmittal
                                                                                                     07/28/2021
                                                                                                     CT Log Number 539984536
 TO:         Lilly Guadarrama
             Netflix, Inc.
             100 Winchester Cir
             Los Gatos, CA 95032-1815

 RE:         Process Served in California

 FOR:        Netflix, Inc. (Domestic State: DE)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                                  The Estate Of I         "B      H        , John Herndon, J      "M      "H         ,a
                                                   Minor, T      P     H         , a Minor, etc., on behalf of themselves and all others
                                                   similarly situated, Pltfs. vs. Netflix, Inc., Dft.
 DOCUMENT(S) SERVED:                               -
 COURT/AGENCY:                                     None Specified
                                                   Case # 21CV382518
 NATURE OF ACTION:                                 Wrongful Death
 ON WHOM PROCESS WAS SERVED:                       C T Corporation System, GLENDALE, CA
 DATE AND HOUR OF SERVICE:                         By Process Server on 07/28/2021 at 15:02
 JURISDICTION SERVED :                             California
 APPEARANCE OR ANSWER DUE:                         None Specified
 ATTORNEY(S) / SENDER(S):                          None Specified
 ACTION ITEMS:                                     CT has retained the current log, Retain Date: 07/28/2021, Expected Purge Date:
                                                   08/02/2021

                                                   Image SOP

                                                   Email Notification, Lilly Guadarrama lilly@netflix.com

                                                   Email Notification, Haley Ly legal@netflix.com

 REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                   330 N BRAND BLVD
                                                   STE 700
                                                   GLENDALE, CA 91203
                                                   877-564-7529
                                                   MajorAccountTeam2@wolterskluwer.com
 The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
 relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
 of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
 advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
 therein.




                                                                                                     Page 1 of 2 / JG
       Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 65 of 110

. CT Corporation                                                        Service of Process
                                                                        Transmittal
                                                                        07/28/2021
                                                                        CT Log Number 539984536
 TO:     Lilly Guadarrama
         Netflix, Inc.
         100 Winchester Cir
         Los Gatos, CA 95032-1815

 RE:     Process Served in California

 FOR:    Netflix, Inc. (Domestic State: DE)




 DOCKET HISTORY:

         DOCUMENT(S) SERVED:        DATE AND HOUR OF SERVICE:           TO:                       CT LOG NUMBER:

         --                         By Courier on 07/13/2021 at 11:56   Lilly Guadarrama          539892597
                                                                        Netflix, Inc.




                                                                        Page 2 of 2 / JG
               Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 66 of 110



                                                                0~ Wolters Kluwer
                             PROCESS SERVER DELIVERY DETAILS




Date:                          Wed, Jul 28, 2021

Server Name:                   Jimmy Lizama




Entity Served                  NETFLIX, INC.

Case Number                    21CV382518

Jurisdiction                   CA
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 67 of 110


                                          amilton
                                    ---.aw I I I I
July 27, 2021

C T Corporation System
Registered Agent for_ Netflix, Toe.   i
330 N. Brand Blvd., Suite 700   ~



Glendale, CA 91203

Via Service of Process: OneLegal; CT Corporation System, 330 N. Brand Blvd.. Suite
700. Glendale. CA 91203

Re:     The Estate ofls         "B        "H          , John Herndon, J       "M      "
        H       , T     P        H             v. Netjlix, Inc.; Case No.: 21CV382518

To the person served:

As notification pursuant to California Code of Civil Procedure 412.30, you are hereby
served in the within action on behalf ofNetflix, Inc. as a person upon whom a copy of the
summons and of the complaint may be delivered to effect service on said party under the
provisions of 413.10 and 415.10 of the Code of Civil Procedure.




                    5125 S. Durango Suite C Las Vegas, NV 89113
            Phone (702) 818-1818/ Fax (702) 974-1139 /www.HamLegal.com
                                                               ~   lvV->O~O 10
                 Case 5:21-cv-06561-NC Document    3-1 Filed 08/25/21 Page 68 of 110
                                          Santa Clara - Civil

                                                                                                      ATTAC HM ENT CV-5Gf0driguez
CIVIL LAWSUIT NOTICE                                                                        21CV382518
Superior Court of California, County of Santa Clara                              CASE NUMBER: _ _ _ _ _ _ _ _ _ _ __
191 North First St., San Jose, CA 95113

                                    PLEASE READ THIS ENTIRE FORM

PLAINTIFF (the person suing): Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

   DEFENDANT (The person sued): You must do each of the following to protect your rights:
   1. You must file a written response to the Complaint, using the proper legal form or format, in the Clerk's Office of the
      Court, within 30 days of the date you were served with the Summons and Complaint,
   2. You must serve by mail a copy of your written response on the Plaintiff's attorney or on the Plaintiff if Plaintiff has no
      attorney (to "serve by mail" means to have an adult other than yourself mail a copy); and
   3. You must attend the first Case Management Conference.
        Warning: If you, as the Defendant, do not follow these instructions, you may automatically lose this case.



RULES AND FORMS: You must follow the California Rules of Co1,1rt and the Superior Court of California, County of
<_CountyName_> Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).
    •    State Rules and Judicial Council Forms: www.courtinfo.ca.gov/forms and www.courtinfo.ca.gov/rules
    •    Local Rules and Forms: http://www.sccsuperiorcourt.org/civil/rule1 toc.htm
CASE MANAGEMENT CONFERENCE (CMCJ: You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar days before the CMC. You must also fill out, file and serve a Case Management statement
(Judicial Council form CM-110) at least 15 calendar days before the CMC.
         You or your attorney must appear at the CMC. You may ask to appear by telephone - see Local Civil Rule 8.

                                                Takaichi,   Drew C
    Your Case Management Judge is: _ _ _ _ _ _ _ _ _ _ _ _ _ Department: ___2_ _ _ __

    The 1st CMC is scheduled for: (Completed by Clerk of Court)
                                Date:    9
                                             m2021            Time: _ _ _ _ _ _ in Department: ___2 _ _ __
    The next CMC is scheduled for: (Completed by party if the 1st CMC was continued or has passed)
                                Date: - - - - - - Time: - - - - - - in Department:- - - - - - -


ALTERNATIVE DISPUTE RESOLUTION (ADR): If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC, the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at www.sccsuperiorcourt.org/civil/ADR/ or call the ADR Administrator (408-882-2100 x-2530) for a list of
ADR providers and their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.




CV-5012 REV0S/01/16                                  CIVIL LAWSUIT NOTICE                                                  Page 1 of 1
                           Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page t-OH
.AklOHNtY OH 1-'Af<IY WII HOUI Al IOf<NtY {Nane, State tiarnumber, andaddtess):   69 COUH
                                                                                       of 110
                                                                                          I USt: ONLY
  yan Hamilton SBN 291349
 5125 South Durango, Suite C
 Las Vegas, Nevada 89113

            ltLtl-'HONt NO.:   (702) 818-1818                               t-AX NO. (OptlOllal):
                                                                                                                                    Electronically Filed
     Al I0HNtY t-Of<{NameJ:    Estate of I                      H    , John Herndon, M                       &T      H
                                                                                                                                    oy Superior Court of CA,
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Santa Clara                                                                                 County of Santa Clara,
 s If<ttI AUUf<tSS: 191 North First Street
 MAIUNG AUUf<tSS: 191 North First Street
                                                                                                                                    ~n 6/22/2021 5:29 PM
c11v ANULll-'COut: San Jose, CA, 95113                                                                                              Reviewed By: A. Rodriguez
     ut<ANCH NAM1:: Downtown 8uperior Court (DTS)                                                                                   Case #21 CV382518
CASE NAME:                                                                                                                          Envelope: 6701653
Estate of I            H            , John Herndon, J               "M         "H             &T         H        v. Netflix, Inc

           CIVIL CASE COVER SHEET                                                                                                   CASt NUMtltf<:
                                                                              Complex Case Designation
0          Unlimited                  D          Limited                   CJ       Counter                  CJ   Joinder                           21CV382518
           (Amount                               (Amount
                                                                         Filed with first appearance by defendant                   JUUGt:
           demanded                              demanded is
                                                                             (Cal. Rules of Court, rule 3.402)                       Utl-'I.:
           exceeds $25,000)                      $25,000)
                                                    Items 1-6 below must be completed (see mstruct,ons on page 2).
 1. Check one box below for the case type that best describes this case:
     Auto Tort                                                           Contract                                              Provisionally Complex Civil Litigation
     D        Auto (22)                                                  CJ      Breach of contract/warranty (06)              (Cal. Rules of Court, rules 3.400-3.403)
     CJ       Uninsured motorist (46)                                    CJ      Rule 3.740 collections (09)                   CJ        Antitrust/Trade regulation (03)
      other PUPD/WD (Personal Injury/Property                            CJ      Other collections (09)                        CJ        Construction defect (10)
      Damage/Wrongful Death) Tort                                        CJ      Insurance coverage (18)                       CJ        Mass tort (40)
     CJ
     r.-,
            Asbestos (04)                                                r-7
                                                                         L.....J Other contract (37)
                                                                                                                               CJ        Securities litigation (28)
     ~ Product liability (24)                                            Real Property                                         CJ        Environmental/Toxic tort (30)
     CJ       Medical malpractice (45)
                                                                         CJ      Eminent domain/Inverse
                                                                                                                               CJ        Insurance coverage claims arising from the
                                                                                                                                         above listed provisionally complex case
     CJ       Other PI/PD/WD (23)                                                condemnation (14)
                                                                                                                                         types (41)
      Non-PUPD/WD (Other) Tort                                           CJ      Wrongful eviction (33)                        Enforcement of Judgment
     CJ       Business tort/unfair business practice (07)                CJ      Other real property (26)                      CJ        Enforcement of judgment (20)
     CJ       Civil rights (08)                           Unlawful Detainer                                                    Miscellaneous Civil Complaint
     CJ       Defamation (13)                                            CJ
                                                               Commercial (31)                                                 CJ        RIC0(27)
     CJ       Fraud (16)                                                 CJ      Residential (32)
                                                                                                                               CJ        Other complaint (not specified above) (42)
     CJ       Intellectual property (19)                                 CJ      Drugs (38)                                    Miscellaneous Civil Petition
     CJ       Professional negligence (25)                               Judicial Review
                                                                                                                               CJ        Partnership and corporate governance (21)
     CJ       Other non--PI/PD/WD tort (35)                              CJ      Asset forfeiture (05)
      Employment                                                         CJ      Petition re: arbitration award (11)           CJ        Other petition (not specified above) (43)
     CJ       Wrongful termination (36)                                  CJ      Writ of mandate (02)
     CJ       Other employment (15)                                      CJ      Other judicial review (39)
2.    This case 0       is               CJ
                                     is not   complex under rule 3.400 of the                                 California Rules of Court. If the case is complex, mark the
     factors requiring exceptional judicial management:
     a.     CJ Large number of separately represented parties       d.                                   CJ   Large number of witnesses
     b.     w  Extensive motion practice raising difficult or novel e.                                   CJ   Coordination with related actions pending in one or more
               issues that will be time-consuming to resolve                                                  courts in other counties, states, or countries, or in a federal
      c.    W     Substantial amount of documentary evidence                      court
                                                                                                    f.   CJ
                                                                                  Substantial postjudgment judicial supervision
3.    Remedies sought (check all that apply): a.      monetary b.    0                               0
                                                                              nonmonetary; declaratory or injunctive relief c.                                                    0        punitive
4.    Number of causes of action (specify): 3: wrongful death, strict liability - failure to warn, negligence
5. This case 0       is   CJ is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date:      June 22, 2021
Ryan Hamilton
                               ( I Yl-'t Of< 1-'f<IN I N.AMt)
                                                                                              NOTICE
                                                                                                                            •            /s/ Ryan Hamiton
                                                                                                                                        /SIGNAi Uf<t 0t- 1-'AI{ I YOH Al I OHNtY t-Of< 1-'AI{ I Y)


 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding ( except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                          1-'11ge1 of:l
~orm Adopted for Mandatory use                                                                                                              Cal. f<ules of Court, rules :uu, J.UU, J.400--J.4UJ, J. f 4U;
Jud1c1al Council of Cal1fom1a                                              CIVIL CASE COVER SHEET                                                    Cal. Standards of Jud1c1al Admr11strabon. std. J.1U
          Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 70 of 110

                                                                                    E-FILED
                                                                                    4/30/2021 11 :59 PM
                                                                                    Clerk of Court
 1 Gregory Keenan (pro hac vice forthcoming)                                        Superior Court of CA,
   DIGITAL JUSTICE FOUNDATION                                                       County of Santa Clara
 2 81 Stewart Street                                                                21CV382518
   Floral Park, New York 11001                                                      Reviewed By: Y. Chavez
 3
   (516) 633,-263,3
 4 gregory@digitaljusticefoundation.org

 5 Andrew Grimm (pro hac vice forthcoming)
   DIGITAL JUSTICE FOUNDATION
 6 15287 Pepperwood Drive

 7 Omaha, Nebraska 68154
   (531) 210-2381
 8 andrew@digitaljusticefoundation.org

 9 Ryan Hamilton (SBN 291349)
   HAMILTON LAW LLC
10 5125 South Durango, Suite C

11 Las Vegas, Nevada 89113
   (702) 818-1818
12 cyan@hamlegal.com

13
     Attorneys for Plaintif.fs 1
14

15                                  IN THE SUPERIOR COURT OF CALIFORNIA

16                                      FOR THE COUNTY OF SANTA CLARA

17                                                      CIVIL DIVISION
                                                                                   21CV382518
18          THE ESTATE OF !            "B      "                       Case No.:
            H        , JOHN HERNDON, J                                 CLASS ACTION
19
            "M        "H          , a minor, T
20          P      H         , a minor,                                Complaint for
                                                                         • Failure to Adequately Warn,
21          on behalfof themselves and all others similarly              • Wrongful Death, and
            situated,                                                    • Negligence.
22
                                    Plaintiffs,                        [Jury Trial Demanded]
23
                           V.
24          NETFLIX INC.,
25                                  Defendant.

26

27

28
     1 Additional   counsel are listed on the following page.
                                                                  - 1-
                                                                Complaint
         Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 71 of 110




 1 Rory Stevens (pro hac vice forthcoming)
   LAW OFFICE OF RORY L. STEVENS
 2 4303 Southwest Cambridge Street
   Seattle, Washington 98136
 3
   (206) 850-4444
 4 rorylawstevensesg@gmail.com

 5 Megan Verrips (pro hac vice forthcoming)
     INFORMATION DIGNITY ALLIANCE
 6 P.O. Box 8684
   101 Southwest Madison Street
 7
   Portland, Oregon 97207
 8 (925) 330-0359
   megan@informationdignityalliance.org
 9
     James D. Banker (SBN 317242)
10   DIGITALJUSTICEFOUNDATION
     701 Pennsylvania Avenue Northwest, Apt. 1003
11   Washington, District of Columbia 20004
12   (714) 722-5658'
     jimbanker@gmail.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -2-
                                              Complaint
          Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 72 of 110




 I             Plaintiffs-the Estate of I        "B     "H          and natural persons John Herndon, J

 2   "M         "H          , a minor, and T     P       H         , a minor-on behalf of themselves and on

 3   behalf of all others similarly situated, hereby make class-action allegations as follows:

 4

 5                                          L NATURE OF IBE CASE

 6        1.   In April 2017, child suicides spiked. This wave of suicides came as a surprise to most.

 7             Teachers, politicians, journalists, hospital staff, psychiatric experts, suicide-prevention

 8             advocates, and, most of all, heartbroken families of the victims themselves were all shocked

 9             as the number of child deaths mounted.

10        2.   But these suicides were not entirely unforeseen. One entity had been made aware that these

11             deaths could and would assuredly happen if it did not change its course of action: Defendant

12             Netflix Inc. and its pertinent subsidiaries (collectively "Netflix").

          3.   Netflix should have been able to foresee this spike in child suicides because its tortious
13
               actions and omissions caused these deaths and it was warned in advance. Yet Netflix
14
               proceeded anyway, prioritizing its own strategy goals of market dominance in the youth
15
               demographic over the lives and well-being of vulnerable populations it knew would suffer-
16
               and die-if it did not provide greater warnings and take reasonable, common-sense steps to
17                                                                             ~

               avoid using its data in a reckless manner that haimed children.
18
          4. _ In   March of 2017, Netflix released a show, Thirteen Reasons Why ("Show") on its
19
               streaming service. Before that, however, it had been warned by experts backed by decades
20
               of empirical research that child suicides and other profound psychological harm would occur
21
               if impressionable youths were targeted and not warned of the health risks inherent in
22
               viewing the Show.
23
          s. Netflix had been put on notice of the risk and concrete prospects of serious, irreparable harm
24
               that its Show posed to the most vulnerable of viewers: children. Yet Netflix failed to take
25
               reasonable, appropriate, and commonsensical cautionary measures. It failed to warn of
26
               known harms and health risks-the very risks that it had been warned about ahead of time.
27             Instead, it used its sophisticated, targeted recommendation systems to push the Show on
28             unsuspecting arid vulnerable children, using its cutting-edge technology.

                                                          -3-
                                                       Complaint
       Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 73 of 110




 1    6.    As children began to die, the experts started to piece the tragedies together. For example,

 2          years after the Show's release, the National Institute of Mental Health associated the 28.9%

 3          increase in the child-suicide rate during the month of April 2017 with Netflix's Show-a

 4          child-suicide spike that could have been avoided had Netflix taken basic moral

 5          responsibilities to warn and to not target its most vulnerable viewers.

 6   . 7.   Yet, even after empirical researchers repeatedly identified the profound human cost of

 7          Netflix's decisions, Netflix still did not meaningfully warn about the dangers of its Show,

            and did not moderate its algorithms to avoid targeting vulnerable children. Instead, Netflix
 8
            dug its heels in for years, choosing a path of callous resistance to the realities of hundreds of
 9
            children whose deaths Netflix had tortiously caused.
10

11
                                                  II. PARTIES
12
      s.    Plaintiffs. Decedent I         "B     "H             was a natural person domiciled in the State
13
            of California. She died as a result of the tortious acts and omissions ofNetflix that caused,
14
            or at least substantially contributed to, her suicide. B      's father, John Herndon; her
15
            younger minor brothers, J        "M        "H            and T     P       H       ; and her
16
            Estate are Plaintiffs in this action, all domiciled in California, asserting wrongful-death and
17
            survivor claims against Netflix both in their capacities as individuals (and/or individual-
18
            representatives of ~e Estate) and in their capacities as class-representatives on behalf of all
19
            others similarly situated. The survivorship claims are asserted by the Estate and/or John
20
            Herndon. The wrongful-death claims are asserted by B             's younger minor brothers, J
21
            "M       "H          and T      P      H         .
22
      9.    Defendant. Netflix is a corporate entity domiciled and at-home in the State of California.
23
            Netflix's tortious acts and omissions caused, or at least substantially contributed to, B       's
24
            suicide and substantial harms, including death, to many other children.
25
26

27

28

                                                       -4-
                                                    Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 74 of 110




 1                                     Ill. JURISDICTION & VENUE

 2   10.    Jurisdiction. This action arises under California causes of action. This Court has subject-

 3           matter jurisdiction. (See Code Civ. Proc. § 410.10.) Netflix maintains its principal place of

 4           business in Los Gatos, California. Netflix also maintains systemic, continuous and

 5           substantial contacts with California consumers in the form of offering membership

 6           subscriptions to its content-streaming service. Netflix's activities in California are and were

 7          . highly interactive, systemic and continuous so as to support a finding of general, all-purpose

 8          jurisdiction in this Court. (See Code Civ. Pro. § 410.10.)

 9
     11.     Venue. Netflix's principal office is in Los Gatos, California, in Santa Clara County and, on
10
             information and belief, substantially all of the tortious acts occurred there. Thus, this Court
11
             is a proper venue. (See Code Civ. Pro§ 395, subd. b.)
12

13
                                        IV. STATEMENT OF FACTS
14
     A. After the novel Thirteen Reasons Why was published, Netflix adapted it into a
15
             startingly graphic streaming show.
16
     12.     In October 2007, Jay Asher's novel Thirteen Reasons Why (''Novel") was published. The
17
             Novel takes readers through transcripts of fictional audiotapes recorded by its main
18
             character, Hannah Baker, before her suicide. Each of the Novel's thirteen fictional
19
             transcripts gives an anecdote addressed to another character who Baker partially blamed for
20
             causing her suicide. The Novel was a hit, making the New York Times' young-adult best-
21
             seller list a few times. (Rich, A Story ofa Teenager's Suicide Quietly Becomes a Best
22
             Seller, The New York Times (Mar. 9, 2009).)
23    13.    Years later, Netflix purchased the rights for a television show that had been adapted from
24           the Novel ("Show"). Part of the business case for adapting the Novel into the Show was that
25           the Novel akeady had a "huge following" and "huge fan base" so the Show was expected to
26           attract younger audiences. (Rochlin, Selena Gomez (and Others) on Adapting 'Thirteen
27           Reasons Why' for Net(lix, The New York Times (Mar. 22, 2017).)
28

                                                       -5-
                                                    Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 75 of 110




 l   14.    As with the Novel, the Show features "broken friendships, a fatal auto accident" and

 2          "startlingly naturalistic depictions of rape and suicide." Yet Netflix's adaptation of the

 3          Novel into thirteen hours of streaming content made several significant changes. (Hale,

 4          Review: '13 Reasons Why' She Killed Herself. Drawn Out on Netflix, The New York Times

 5          (Mar. 30, 2017).)

 6    1s. One difference between the Novel and the Show is pacing. The Novel is quick-paced and,

 7          as a reviewer notes, "stylistically economicall.J" By contrast., the Show "demands that you

            listen to a suicide note for thirteen hours, while the suicide in question is built up as the
 8
            grand climaxl.J" (Tolentino, "13 Reasons Why" Makes a Smarmv Spectacle o(Suicide, The
 9
            New Yorker (May 10, 2017).)
10
      16.   Perhaps the most drastic difference between the Novel and the Show is how they depict the
11
            main character Hannah Baker's suicide:
12
                   LThe Show's creatorsj decided to depict Hannah's suicide in "unflinching"
13                 detail." In the book, she swallows pills. In the show, she saws vertically at
                   her forearms with razor blades, sobbing and screaming in an overflowing,
14
                   pinkish tub.
15
            (Tolentino, "13 Reasons Why" Makes a Sma,-my Spectacle o{Suicide, The New Yorker
16
            (May 10, 2017).)
17
     11.    Ultimately, Netflix removed this graphic, three-minute-long scene from the Show in July
18
            2019 after years of public outcry that the scene "glorified suicide." (Watson, Who has d;ed
19
            in 13 Reasons Whv?, Express Online (June 12, 2020).)
20

21   B.     Netflix's widespread dissemination of its Thirteen Reasons Why Show was successful
22          but concerning.
23   1s. When it was released on Netflix's streaming platform in March 2017, the Show was a huge
24          hit. It was especially popular with younger viewers, a key demographic in Netflix's sights
25          as it was trying to maintain its streaming dominance.
26   19.    Yet the Show's release was also marred by controversy. The positive buzz in some circles

27          was stained by other views that the show glorified suicide and was morally irresponsible.

28          (Gilbert, What Went Wrong With 13 Reasons Why?, The Atlantic (May 4, 2017).)

                                                       -6-
                                                    Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 76 of 110




 1   20.   One major concern was that this unsuitable content was being "watched by young people on

 2         phones or laptops without the awareness of their parents." (Rosman, Netflix Triggers Online

 3         Debate With a Show About Teen Suicide, '13 Reasons Why.' The New York Times, Apr. 19,

 4         2017).)

 5   21.   Nonetheless, the Show's broad exhibition was a cultural event. Twitter debates ignited.

 6         Parents were concerned. Teenagers imitated the Show in a variety of ways. Some painted

 7         their fingernails to imitate the Show. One high-school student recorded thirteen cassette

           tapes when asking a classmate to prom. (Rosman, Netflix Triggers Online Debate With a
 8
           Show About Teen Suicide, '13 Reasons Why', The New York Times (Apr. 19, 2017).)
 9

10
     C. Netflix is not being sued for its creation, dissemination, exhibition, advertisement, or
11
           other similar promotion of its Show, Thirteen Reasons Why.
12
     22.   The above allegations in paragraphs 12-21 are provided for background and context but are
13
           expressly not the basis of why Netflix is being sued.
14
     23.   Specifically, Netflix is not being sued because it created a Show of questionable morality
15
           that arguably glorifies teenage suicide. It is not being sued because it disseminated, i.e.,
16
           publicly broadcasted, the Show by offering it for public consumption. It is not being sued
17
           because it publicly exhibited this content, advertised it generally to the public, or similarly
18
           promoted it. Netflix is not being sued for its creation, dissemination, exhibition,
19
           advertisement, or similar promotion of its Show.
20
     24.   Rather, the bases of the claims against Netflix stem from something else: (1) Netflix's
21
           failure to adequately warn of its Show's, i.e., its product's, dangerous features and (2)
22         Netflix' s use of its trove of individualized data about its users to specifically target
23         vulnerable children and manipulate them into watching content that was deeply harmful to
24         them--despite dire warnings about the likely and foreseeable consequences to such children.
25         Both are detailed below.
26

27

28

                                                       -7-
                                                    Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 77 of 110




 1   D. Experts warned Netflix in advance that its Show, Thirteen Reasons Why, would kill

 2         children but Nettlix gave no adequate warning to viewers of this risk.

 3   2s. When the Show was in production, its creators consulted several mental-health

 4         professionals.

 5   26.   Contrary to the creators' unexamined hypothesis that depicting the ugliness and bmtality of

 6         suicide would somehow deter teenage suicides, the consensus of suicide-prevention experts

 7         warns of just the opposite effect-the potential for suicide-contagion effects upon

           impressionable viewers. Depicting suicide as the Show does to children would likely result
 8
           in deaths. Netflix was warned about this risk in advance but did not heed guidelines about
 9
           how to warn of suicide-related content. (Gilbert, What Went Wro·ng With 13 Reasons Why?,
10
           The Atlantic (May 4, 2017).)
11
     21.   Specifically, Dr. Dan Reidenberg, the executive director of a nonprofit suicide-prevention
12
           organization, Suicide Awareness Voices of Education, reviewed the Show about a month or
13
           so before its release. Netflix had asked for Dr. Reidenberg's guidance. Dr. Reidenberg
14
           advised Netflix to cancel the release but was told by Netflix that it "wasn't an option."
15
           "They made that ve1y clear to me," Dr. Reidenberg later told the press. (Eisenstadt, '13
16
           Reasons Whv' is a hit, but suicide expert told Netfiix not to release series, Syracuse.com
17
           (Apr. 26, 2017).)
18
     2s. Dr. Reidenberg' s concerns were not just about uncomfortable feelings and content. He was
19
           worried that the Show itself would cause suicides in impressionable children and lead to
20
           their deaths if they watched it. (Gilbert, What Went Wrong With 13 Reasons Whv?, The
21
           Atlantic (May 4, 2017).)
22
23

24

25
26

27

28

                                                     -8-
                                                  Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 78 of 110




 1   29.   Nor was Dr. Reidenberg a lone dissenting voice in the scientific community. Well before

 2         Netfl.ix released the Show, it was well-known in the scientific community that depictions of

 3         suicide can themselves cause suicide in vulnerable populations:

 4                 Mental illness is not a communicable disease, but there's a strong body of
                   evidence that suicide is still contagious. Publicity surrounding a suicide
 5                 has been repeatedly and definitively linked to a subsequent increase in
                   suicide, especially among voung people.
 6

 7         (E.g., Sanger-Katz, The Science Behind Suicide Contagion, The New York Times (Aug. 13,

           2014) (emphasis added).)
 8
     30.   Netfl.ix failed to warn of these health risks. Netflix included some advisories but these
 9
           advisories have been woefully inadequate because they do not reasonably warn of the risk
10
           that the Show could cause suicide. Some of its advisories were only added a month after the
11
           Show's release-well after an anticipated millions of children had viewed the Show.
12
           (Andrews, Netfl.ix' s '13 Reasons Whv! gets more trigger warnings. Critics sav it glamorizes
13
           teen suicide, Washington Post (May 1, 2017).) To many experts, Netflix's advisories came
14
           as too little too late. (See Grunberger, '13 Reasons Why' warning is a start, experts sqy. but
15
           they want more, CNN (Apr. 5, 2018).)
16
     31.   Even as of the filing of this Complaint, none ofNetflix's advisories meaningful warn that
17
           the Show itself could cause suicide. Instead, they use vague language that a reasonable
18
           person would think merely indicates mature subject matter, rather than a real risk of genuine
19
           harm.
20

21

22
23
24

25
26

27

28

                                                     -9-
                                                  Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 79 of 110




 1   32.   As of today, the Show displays the following advisory before the beginning of the first

 2         season:

 3                   Hi, I'm Dylan Minette and I play Clay Jensen. I'm Kathe1ine Langford and          -   .   -   _, ___
                     I play Hannah Baker. I'm Justin Prentice, I play B1yce Walker. I'm Alisha
 4                   Boe, I play Jessica Davis.
 5                   Thirteen Reasons Why is a fictional series that tackles tough real-world
                     issues taking a look at sexual assault, substance abuse, suicide and more.
 6                   By shedding a light on these difficult topics, we hope our show can help
                     viewers start a conversation. But if you are struggling with these issues
 7                   yourself this series may not be right for you or you may want to watch it
 8
                     with a trusted adult.
                     And if you ever feel you need someone to talk with, reach out to a parent, a
 9                   friend, a school counselor or an adult you tmst call a local help line or go to
                     13ReasonsWhy.info. Because the minute you start talking about it, it gets
10
                     easier.
11         Among other problems, this advisory does not warn that viewing the Show could itself
12         cause suicide, suicidal ideation, etc.
13   33.   Instead, it merely suggests that there are mature themes depicted and that the presence of a
14         trusted adult might be desirable. There is no clear indication of the foreseeable harms, rather

15         than a suggestion that the themes may be emotional or psychologically difficult.

16   34.   Likewise, as of today, the Show's thirteenth episode displays a cursory advis01y placard that

17         reads as follows: "The following episode contains graphic depictions of suicide and

18         violence, which some viewers may find disturbing. It is intended for mature audiences.

19         Viewer discretion is advised." This generic language is insufficient to warn reasonable

20         viewers that the episode is not merely mature-themed but that watching it could cause or

21         contribute to suicide or suicidal ideations.

     35.   Worse, not all of these advisories existed at the time of the Show's release, when Netflix
22
           began targeting the Show to vulnerable users and populations. And, the fundamental
23
           problem is that these advisories fail to discuss the foreseeable risk of concrete harm to
24
           vulnerable persons. By comparison, prescription-chug labels warn of concrete risks of side
25
           effects. Cigarette-warning labels indicate risk of health effects from smoking cigarettes, not
26
           merely that "discretion is advised."
27

28

                                                       - 10 -
                                                     Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 80 of 110




 1   36.   Here, without more express warnings, no reasonable person would be aware of the genuine

 2         and real health risks posed by the Show to vulnerable viewers. Without adequate warnings,

 3         Netflix did not permit its subscribers and families to make genuinely informed choices . _ -- - - -

 4         upfront about whether the Show's content is right for them, their family, or their children.

 5   37.   Moreover, expe1ts were troubled that Netflix's content suggested that seeking help for

 6         suicidal ideation is fruitless and useless whereas committing suicide may be a source of

 7         individual agency. (Todd, Here's What 7 Mental Health Ewerts Really Think About '13

 8
           Reasons Why,' SELF (May 9, 2018).) Netflix failed to give any warning or advisory about
           how seeking help can improve outcomes and avoid significant self-harm or suicide. Thus,
 9
           Netflix failed to warn that some of its themes would inhibit impressionable and vulnerable
10
           viewers from seeking professional help for their suicidal ideation.
11
     38.   Furthermore, Netflix's pre-season advisory is inadequate because it fails to indicate where
12
           the most dangerous content appears in the Show. The Show becomes dramatically more
13
           graphic over the course of its first season without another warning until episode nine. Thus,
14
           the warning at the beginning of the Show followed by comparatively tame episodes would
15
           leave a reasonable parent unaware and with no easy way to figure out where the most
16
           harmful content would be found and when and how to avoid that content.
17
     39.   Netflix failed to warn of the dangers of its Show in another way. Netflix gave no indication
18
           of any of the warning signs associated with a high risk for suicide. By no means did Netflix
19
           frame its advisories in a way that a vulnerable child or parent would have gleaned any
20
           further understanding of the psychological differences between an intense emotional
21         reaction to disturbing content and dangerous signs of suicidal ideation.
22   40.   To this day, Netflix gives no such meaningful warning that its content can cause suicides in
23         vulnerable children. Netflix decided to give no serious warning that its content could kill,
24         despite having been put on notice of this risk in advance of releasing its Show.
25
26

27

28

                                                    - 11 -
                                                  Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 81 of 110




 1   E. Netflix's failure to adequately warn harmed and caused the death of many children.

 2   41.   The tragic and significant costs ofNetflix's decision not to adequately warn began to appear

 3         ahnost immediately after Netflix released the Show.

 4   42.   Without any meaningful warnings, families and children were largely unaware of the major

 5         health risks posed by watching the Show. They were not warned about an extremely

 6         dangerous product that was being targeted at their children.

 7   43.   At first, the indications ofNetflix's role in the spike in child suicides was anecdotal. Then,

           scientists and empiricists started demonstrating empirically that widespread harm to children
 8
           came from Netflix's inadequate warnings and targeting of vulnerable kids.
 9
     44.   One alarming story came shortly after the Show's release. A school superintendent in
10
           Florida, reported that counselors, teachers, and principals reported over a dozen cases of
11
           very concerning behavior by children-a significant spike in ''youth at-risk behavior at the
12
           elementary and middle school levels to include self-mutilation, threats of suicide, and
13
           multiple Baker Act incidents." (Strauss, Schools superintendent: Students are harming
14
           themselves and citing '13 Reasons Whv, Washington Post (Apr. 29, 2017) ( emphasis
15
           added).)
16
     45.   Such a result was not unforeseeable. As one leading psychiatric researcher stated:
17
           "Research shows us that the more obvious, florid, dramatic, and explicit the portrayal is as
18
           disturbing as it is to most of us, there's the potential that for some people who see it, who are
19
           really struggling with something, this winds up being in some way strangely appealing."
20
           (Grady, C,·itics say 13 Reasons Whv has artistic merit. Suicide prevention experts say it's
21
           dangerous, Vex.com (June 9, 2017).)
22   46.   Empirical research followed. It confirmed what the educators, parents, and counselors were
23         seeing on the ground. There was a significant spike in suicides in April 2017 following the
24         Show's release without adequate warning and with significant targeting at children. The
25         number of Internet searches for how to commit suicide spiked at the same time that fewer
26         children were seeking help from crisis-suicide-prevention services that connect children to
27         mental-health resources and help avoid suicide. (Thompson et al, Crisis Text Line use

28

                                                    - 12 -
                                                  Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 82 of 110




 1         following the release o(Netflix series 13 Reasons Whv Season 1: Time-series analysis of

 2         help-seeking behavior in youth, 14 Preventive Medicine Repmts (June 2019).)

 3   47.   Researchers also identified that the spike in hospital admissions at a children's hospital for

 4         children suffering from self-harm stemmed from the release of the Show on Netflix's

 5         streaming service, (Cooper et al., Suicide Attempt Admissions From a Single Children's

 6         Hospital Before and After the Introduction o(Net/li.x Series 13 Reasons Whv, 63 Journal of

 7         Adolescent Health 688 (Dec. 2018).)
     48.   Subsequent research has again and again confirmed similar empirical effects on suicide rates
 8
           in the United States closely correlated to the release of the Show (without adequate warnings
 9
           and targeted at children). (Bridge et al., Association Between the Release ofNetflix 's 13
10
           Reasons Why and Suicide Rates in the United States: An Interrupted Time Series Analysis,
11
           59 Journal of the American Academy of Child & Adolescent Psychiatry 236 (Feb. 2020);
12
           Niederkrotenthaler et al., Association of Increased Youth Suicides in the United States With
13
           the Release of] 3 Reasons Whv, 76 Journal of the American Medical Association -
14
           Psychiatry 933 (May 29, 2019).)
15
     49.   The effect was not merely domestic. For example, similar devastating impacts were
16
           identified in Canada. (E.g., Sinyoir et al., Suicides in Young People in Ontario Following
17
           the Release of "13 Reasons Why," 64 Canadian Journal of Psychiatry (Aug. 21, 2019).)
18
           Even empirical research sponsored and paid for by Netflix indicated troubling trends with
19
           respect to the effects ofNetflix's failure to warn and targeting sizeable portions of child
20
           viewers.
21
     50.   All in all, the consensus of empirical research is clear: Netflix's tortious acts and omissions
22         caused hundreds of deaths and thousands of suicide attempts.
23   51.   Netflix's tortious acts caused tragedies with respect to many children, including decedent
24         B     H        . Netflix released the Show on March 31, 2017. On information and belief,
25         Netflix made no attempt to avoid recommending and targeting the Show, without adequate
26         warning to vulnerable persons, such as B       H        herself. Moreover, on information
27         and belief, Netflix made no attempt to avoid manipulating users, including minors such as
28         B     H        , to watch the Show.

                                                    - 13 -
                                                  Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 83 of 110




 1   52.   And, Netflix treated B     H         according to its typical practices of monitoring users'

 2         activities and manipulating their viewing decisions via sophisticated, targeted

 3         recommendation algorithms. That is, Netflix used its data about B         H       to

 4         recommend the show to her, to manipulate her into watching it.

 5   53.   Yet, Netflix gave B      and her fan1ily no warning that watching the Show could cause

 6         suicide and suicidal ideation. Netflix gave B      no warning of the known health risks

 7         associated with viewing the Show. And, Netflix gave B         no warning of what the danger

           signs would be if she began suffering those health risks. In sum, Netflix never provided a
 8
           warning of the health risks of watching the Show when using sophisticated, targeted
 9
           recommendation systems to manipulate the viewing behaviors of minors and to push its
10
           dangerous product, i.e., the Show, on minors, such as B      H        .
11

12
     F.    Nettlix used unprecedented levels of data collection, algorithmic data processing, and
13
           analytical insights to precisely target some of the most vulnerable members in society
14
           with traumatic content that had no adequate warning.
15
     54.   It cannot be emphasized enough that what Netflix did was entirely different than merely put
16
           a book on library bookshelves or put a show on TV. A Netflix engineering director put it
17
           best when describing Netflix's capabilities with respect to its users in 2013:
18
                  We know what you played, searchedfor, or rated, as well as the time, date.,
19                and device. We even track user interactions such as browsing or scrolling
                  behavior.
20
           (Vanderbilt, The Science Behind the Netflix Algorithms That Decide What You'll
21
           Watch Next, Wired (Aug. 7, 2013) (interview with Netflix's engineering director,
22
           Xavier Amtraiain, describing how "bow they control what you watch"
23
           (emphasis added)).)
24
     55.   As of 2013, several years before Netflix released the Show on its steaming services, its
25
           recommendation engine and algorithms already controlled and actively manipulated the vast
26
           majority of what its users decide to watch such that "75 percent of viewer activity is driven
27
           by" Netflix's targeted recommendation systems. (Ibid.)
28

                                                    - 14 -
                                                  Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 84 of 110




 1   56.   Netflix helps users find shows or movies with minimal effort by utilizing algorithms to

 2         personalize the user experience. Netflix's algorithms achieve these personalized

 3         recommendations by considering factors like vi_ewing history, time of day a user watches,

 4         devices watched on, how long a viewer watches, and information about the titles watched.

 5         (Netflix, How Net/lix 's Recommendations Svstem Works, Netflix Help Center (last accessed

 6         Apr. 30, 2021).)

 7   57.   Netflix has access to nearly limitless data about its users through its online streaming

           service. Netflix feeds this information into the Netflix Recommender System, i.e., a series
 8
           of algorithms that personalize the viewer experience to improve Netflix's viewer retention
 9
           rate. Netflix achieves 80% of its stream time utilizing its Recommender System. (Chong,
10
           Deep Dive into Netfibc 's Recommender System, towards data science (Apr. 30, 2020).)
11
     58.   Indeed, there is no reason to believe that Netflix treated B          H        any differently, or
12
           any of the children targeted and manipulated in watching the Show, than the rest of the users
13
           on Netflix's platform.
14
     59.   In accordance with Netflix's practices, Netflix watched B            's browsing and scrolling
15
           behavior, tracking them so that Netflix could manipulate and control what content she would
16
           watch on the Netflix streaming service. In accordance with Netflix's practices, Netflix
17
           watched the time, date, and devices on which B              used Netflix's streaming services,
18
           tracking them so that Netflix could manipulate and control what content she would watch on
19
           the Netflix streaming service.
20
     60.   Netflix is, in fact proud of its ability to control what its viewers will watch:
21

22                   Tweet

23
                      Netflix O @netflix • Aug 8, 201'3                                           ...
24                    About 75% of Netflix viewing is driven by the recommendation algorithm:
                      wired.com/underwire/2013 .•. via @WIRED
25
                                          t."l   64               (?   68
26

27

28

                                                        - 15 -
                                                      Complaint
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 85 of 110




 1   61.   Given that Netflix itself estimates that "75 percent of viewer activity is d1iven" by Netflix's

 2         sophisticated, targeted recommendation systems, it is likely that Netflix successfully

 3         manipulated B      Hemdon's viewing selections when she usedNetflix's streaming

 4         services. Netflix targeted and manipulated B        's viewing choices, and thereby exposed

 5         her to the dangerous health risks associated with watching the Show.

 6   62.   After watching the Show during the month of April, B         experienced emotional and

 7         psychological distress and harm.

 8
     G. Only after hundreds of children died and after thousands were harmed did Netflix
 9
           removed its most gratuitous scene of violent suicide, having never warned of the harm
10
           it could cause while targeting children directly with that content.
11
     63.   After the Show was released without warning and targeted to vulnerable populations, mental
12
           health experts wonied that the failure to warn coupled with the "graphic depiction of
13
           Hannah's suicide might function as a how-to guide." (Grady, 13 Reasons Whv takes a
14
           voyeuristic lens to rape and suicide, with complicated results, Vex.com (May 1, 2017).)
15
     64.   After the empirical evidence of widespread harm mounted; after report after report of
16
           tragedy for families and children; after child-welfare and suicide-prevention advocates and
17
           experts expressed their outrage, Netflix removed the scene that was causing the most harm
18
           from the Show.
19
     65.   Ultimately, Netflix simply decided to remove its most dangerous content, having never
20
           meaningfully warned of the health risks:
21                The originai nearly three-minute-long scene - which is no longer available
22                on Netflix - aired midway through the season one finale. It depicted
                  breakout star Katherine Langford's Hannah assessing her life in the mirror
23                before she is depicted sitting in a bathtub, tear on her cheek, taking a razor
                  blade to her left wrist and piercing the skin. The camera then holds on the
24                character as she shrieks in pain as blood gushes from an increasingly long
                  cut that extends nearly up to her elbow. Hannah is then seen gasping for air
25
                  as her breathing ultimately slows and bloodstained water tips out of the tub.
26                Not long after, Hannah's mother (Kate Walsh) discovers her daughter's
                  lifeless body in the blood-filled tub. Male lead Dylan Minnette provides
27                voiceover during the entire scene as he tells the school's guidance counselor
                  (played by Derek Luke) precisely what happened to Hannah.
28

                                                      - 16 -
                                                  Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 86 of 110




 1                  l- .. J
 2                The new scene, which has been updated on the Netflix site, features Hannah
                  looking at herself in the mirror before cutting to her parents' reaction to her
 3
                  suicide. There is no longer any depiction of the character taking a razor blade
 4                to her wrists and the immediate aftermath.

 5         (Goldberg, Netflix Alters Graphic '13 Reasons Why' Suicide Scene After Controversy, The

 6         Hollywood Reporter (July 15, 2019).)

 7   66.   The damage of Netflix' s years-long refusal to warn and targeting of children had already

 8         been done. As one example, on April 2 8, 2017, I             "B     "H          fell victim to

 9         suicide. B         H        fell victim to the very health 1isk that medical experts and suicide-

10         prevention experts had warned Netflix about regarding the Show. B             H         was one of

11         many suicides predicted before the Show's release. B           H         was a victim of the wcll-

12         documented, unnatural 28.9% spike in child suicides that occuITed after the Show's debut

           specifically during the month of April 2017.
13
     67.   B    H             was laid to rest at the age of 16 at Saint Charles Borromeo Church in
14
           Livermore, California on May 15, 2017.
15

16

17

18

19

20

21

22
23

24

25

26

27

28

                                                       - 17 -
                                                     Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 87 of 110




 1                                 V. CLASS ACTION ALLEGATIONS

 2   68.   The claims asserted herein are appropriate for resolution through a class action. Not only

 3         are the claims susceptible for class resolution, but it is also important that they are

 4         adjudicated on a class basis, both because the claims require expertise and the members of

 5         the class have, on information and belief, faced significant challenges accessing legal

 6         representation. It is at least known that the Herndon family has faced significant barriers to

 7         legal representation.

              a. As an initial matter, there are complexities to the case that are significant. The
 8
                  c.laims involve issues of suicide, suicidal ideation, psychological trauma, as well as
 9
                  larger questions about teenage psychology underlying population awareness of
10
                  warning signs of suicide and interpretation of advisories, etc. These complex issues
11
                  are better resolved through a class vehicle rather than burdening each class member
12
                  and their individualized counsel (if they are able to retain one) with extensive
13
                  litigation and re-litigation on those ques~ions.
14
              b. What is more, there is substantial technological and algorithmic complex-ity of
15
                  Netflix's targeting, recommendation, and manipulation activities-requiring certain
16
                  levels of expertise and dedication to meaningfully understand. Again, these
17
                  complexities weigh in strong favor of class resolution because requiring individual
18
                  plaintiffs to discover the essential issues, comprehend them, try them, etc., would be
19
                  extraordinarily expensive and consume significant amounts of time.
20
              c. Finally, the He:rndons have faced substantial barriers to finding any lawyer who was
21                both willing and able to represent them in this case. In all likelihood, so have the
22                remaining members of the classes. There have been very real access-to-counsel
23                issues for aggrieved families suffering from Netflix's tortious actions.
24         These reasons favoring class adjudication run the gamut: abstract questions of justice and
25         fairness; pragmatic synergies and efficiencies in the conduct of the litigation and discovery,
26         and the harsh realities of access to law for public-interest cases in contemporary society for
27         everyday Americans. All favor class adjudication.

28

                                                     - 18 -
                                                   Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 88 of 110




 1   69.   Here, as a result ofNetflix's inadequate warnings, Netflix caused the death of an estimated

 2         hundreds, possibly a thousand, children who committed suicide since the release of the

 3         Show, with their many survivors, heirs, etc., holding viable claims. Beyond those who died,

 4         there are many more who suffered substantial trauma at the hands of callous business

 5         decisions that prioritized reaching certain business milestones over the safety ofNetflix's

 6         customers. In this situation, the technology is a double-edge sword. Although it permitted

 7         the targeting and manipulation of very vulnerable persons, it also permits the class to be

           ascertained with greater ease. Thus, the classes are both ascertainable and numerous.
 8
     10.   Common questions of law and fact predominate here. The central thread throughout is
 9
           Netflix's tortious actions and omissions, both its decisions not to adequately warn and to
10
           target and manipulate vulnerable persons. Nearly every legal and factual question in the
11
           case appears, at this juncture, susceptible for class-wide adjudication. Therefore, there
12
           exists a well-defined community of interest that would be highly impracticable absent class
13
           adjudication.
14
     11.   Having lost a sibling to suicide as a result ofNetflix's failm-e to provide adequate warning,
15
           T     and M        H         have claims typical of the class of plaintiffs who may assert a
16
           wrongful death claim for having lost a family member. T        and M        H         may
17
           adequately represent this class. Having lost a minor child to suicide as a result ofNetflix's
18
           failure to provide adequate warning, John Herndon has claims typical of class of plaintiffs
19
           who may still assert a survival action. John Herndon may adequately represent this class.
20
     72.   The claims here meet the requirements for class-adjudication. In fact, a number of
21
           compelling reasons militate in favor of class-certification.
22
23
24

25

26

27

28

                                                     - 19 -
                                                  Complaint
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 89 of 110




 1                                      VI. CAUSES OF ACTION

 2
                                           First Cause of Action
 3                                  Strict Liability-Failure To Warn

 4
     73.   PLAINTIFFS, the Estate of decedent I               "B   "H        and decedent's smviving
 5
           father, John Herndon, hereby repeat and reallege the paragraphs alleged above, on behalf of
 6
           themselves and all others similarly situated. These allegations expressly include the
 7
           clarifications about what is not the bases of these claims. See ,i,i 12-21.
 8
     74.   Netflix manufactured, distributed and/or sold a product, i.e., its Show, Thirteen Reasons
 9
           Why, and continues to do so. This cause of action does not arise from Netflix's manufacture
10
           or creation of the Show, but rather from its targeted distribution of the Show to vulnerable
11         children as well as its sale of the Show without adequate warnings, as part of a subsc1iption
12         package on its streaming service.
13   75.   The Show posed serious health risks that were known to or reasonably knowable by Netflix.
14         Indeed, such health risks had been brought to Netflix's attention prior to the Show's release.
15         The foreseeable health risks of such behavior have been extensively documented by the
16         medical, scientific, and suicide-prevention communities.

17   76.   Ordinary consumers would not have recognized or been aware of the health 1isks absent an

18         adequate warning. Ordinary consumers would not recognize or be aware of these health

19         1isks even after viewing Netflix's later-added advisories. The advisories merely suggest

20         potential discorufort that may result from mattrre themes and give no indication of the

21         known health risks caused by the Show.

22   11.   Netflix failed to adequately warn children and their families of the health risks of viewing its

23         Show. As a result of the lack of adequate warning, decedent B        H        and those

           similarly situated to her were tortiously harmed. Children viewers targeted by Netflix and
24
           their adult parents/guardians were not informed that watching the Show could cause or
25
           contribute to suicide or suicidal ideations.
26

27

28

                                                     - 20 -
                                                   Complaint
         Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 90 of 110




 1 WHEREFORE, the aforementioned PLAINTIFFs demand judgment against Defendant Netflix for

 2   whatever amount to be determined by a jmy after trial, including but not limited to compensat01y

 3   damages, such as, medical bills, lost wages, lost earning capacity, and pain and suffering and, if

 4   applicable, punitive damages, costs, fees, and all other possible relief. To the extent permissible,

 5   declaratory relief is also sought.

 6
                                              Second Cause of Action
 7                                               Wrongful Death
 8
         78.   PLAINTIFFS, decedent B         H         's brothers, J     "M        "H          and T
 9
               P       H        , both minors, hereby repeat and reallege the paragraphs alleged above, on
10
               behalf of'\themselves and all others similarly situated. These allegations expressly include
11
               the clarifications about what is not the bases of these claims. See ,r,r 12-21.
12
         79.   As a direct, proximate, and legal result ofNetflix's negligent and intentional acts and
13
               omissions, B     and those similarly situated died. Netflix caused these deaths through its
14             tortious, negligent, and/or reckless behaviors, including through the tortious targeting of
15             vulnerable persons with the Show, manipulating their viewing behaviors, and without
16             providing fair warning of the health risks associated with the Show. As a direct, proximate,
17             and legal result ofNetflix's failme to warn, decedents suffered injuries that resulted in their
18             deaths. As a direct, proximate, and legal result ofNetflix's tortious acts of targeting
19             dangerous materials at vulnerable populations, Netflix caused decedents' deaths.

20      80.    As a direct, legal, and proximate result ofNetflix's negligent and intentional acts and

21             omissions, aforementioned Plaintiffs have suffered a loss oflove, companionship, comfo1t,

22             affection, society, solace, training and/or moral support and are entitled to damages pursuant

23             to Code of Civil Procedure§ 377.60, et seq.

24

25   WHEREFORE, the aforementioned PLAINTIFFs demand judgment against Defendant Netflix and

26   are entitled to recover wrongful death damages pursuant to California Code of Civil Procedure

     §377.61, including but not limited tQ, both economic and non economic compon:mtory damages,
27
     such as: the loss of financial support the decedent would have contributed to the family, the loss of
28

                                                         - 21 -
                                                       Complaint
         Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 91 of 110




 1 gifts or benefits plaintiff would ~ave expected to receive from decedent, funeral and burial

 2   expenses, the reasonable value of household service decedent would have provided, as well as, a

 3   loss of love, companionship, comfort, affection, society, solace, training and/or moral support.          To
 4   the extent permissible, declaratory relief is also sought.

 5
                                              Third Cause of Action
 6                                                 Negligence
 7
        81.   As a direct, proximate, and legal result of Netflix's negligent and intentional acts and
 8
              omissions, B     and those similarly situated died. Netflix caused these deaths through its
 9
              tortious, negligent, and/or reckless behaviors, including through the tortious targeting of
10
              vulnerable persons with the Show, manipulating their viewing behaviors, and without
11
              providing fair warning of the health risks associated with the Show. As a direct, proximate,
12
              and legal result ofNetflix's failure to warn, decedents suffered injruies that resulted in their
13            deaths. As a direct, proximate, and legal result ofNetflix's tortious acts of targeting
14            dangerous materials at vulnerable populations, Netflix caused decedents' deaths.
15      82.   PLAINTIFFS, the Estate of decedent I               "B       "H       and decedent's surviving
16            father, John Herndon, hereby repeat and reallege the paragraphs alleged above, on behalf of
17            themselves and all others similarly situated. These allegations expressly include the
18            clarifications about what is not the bases of these claims. See ,i,i 12-21.

19      83.   Defendant Netflix negligently, carelessly, and/or recklessly failed to warn of the health risks

20            associated with viewing the Show. Such health risks had been brought to Netflix's attention

21            p1ior to the Show's release. The foreseeable health 1isks of such behavior have been

22            extensively documented by the medical, scientific, and suicide-prevention communities.

23            Nevertheless, Netflix did not provide adequate or reasonable warnings of the health risks

24            associated with viewing the Show.

25      84.   Defendant Netflix negligently, carelessly, and/or recklessly specifically targeted the show to

              vulnerable populations, including decedent B            H        and those similarly situated.
26

27
28

                                                        - 22 -
                                                      Complaint
         Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 92 of 110




 1      ss. Defendants Netflix's negligent, carless, and/or reckless conduct and omissions caused

 2            and/or significantly contributed to the death of decedent B           H   and those similarly

 3            situated.

 4      86.   As a direct and legal result of the said wrongful conduct and/or omissions of Defendant

 5            Netflix, Plaintiffs suffered substantial hru.m.

 6

 7 WHEREFORE, PLAINTIFFS demand judgment against DEFENDANT Netflix for whatever
     for whatever amount to be determined by a jury after trial, including but not limited to punitive
 8
     damages, economic compensatory damages, and/or non-economic compensatory damages. To the
 9
     extent permissible, declaratory relief is also sought.
10

11
                                     VII. DEMAND FOR TRIAL BY JURY
12
        87.   Plaintiffs hereby demand. a trial by jury of all issues so triable.
13

14

15

16
17

18

19

20
21

22
23

24

25
26

27

28

                                                         - 23 -
                                                       Complaint
       Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 93 of 110




 1 DATED: April 30, 2021              Respectfully submitted,

 2                                    Isl Ryan Hamilton
                                      Ryan Hamilton (Bar No. 291349)
 3
                                      HAMILTON LAW LLC
 4                                    5125 South Durango, Suite C
                                      Las Vegas, Nevada 89113
 5                                    (702) 818-1818
                                      ryan@hamlegal.com
 6
                                      Gregory Keenan (pro hac vice forthcoming)
 7
                                      DIGITAL JUSTICE FOUNDATION
 8                                    81 Stewart Street
                                      Floral Park, New York 11001
 9                                    (516) 633-2633
                                      gregory@digitaljusticefoundation.org
10
                                      Anckew Grimm (pro hac vice forthcoming)
11
                                      DIGITAL JUSTICE FOUNDATION
12                                     15 28 7 Pepperwood Drive
                                       Omaha, Nebraska 68154
13                                     (531) 210-2381
                                       andrew@digitaljusticefoundation.org
14

15                                    Rory Stevens (pro hac vice forthcoming)
                                      LAW OFFICE OF RORYL. STEVENS
16                                    4303 Southwest Cambridge Street
                                      Seattle, Washington 98136
17                                    (206) 850-4444
                                      rorylawstevensesg@gmail.com
18

19                                    Megan Verrips (pro hac vice forthcoming)
                                      INFORMATION DIGNITY ALLIANCE
20                                    P.O. Box 8684
                                      101 Southwest Madison Street
21                                    Portland, Oregon 97207
                                      (925) 330-0359
22
                                      megan@informationdignityalliance.org
23
                                       James D. Banker (Bar No. 317242)
24                                    DIGITAL JUSTICE FOUNDATION
                                      701 Pennsylvania Avenue Northwest, Apt. 1003
25                                    Washington, District of Columbia 20004
                                      (714) 722-5658
26
                                      jimbanker@gmail.com
27
                                      Attorneys for Plaintiffs
28

                                         - 24 -
                                       Complaint
                      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 94 of 110


                                                                                                                                                    SUM-100
                                           SUMMONS                                                                 ...        FOR COURT USE ONLY
                                                                                                              E- ILE e,LO PARA USO DE LA CORTE)
                                  (CITACION JUDICIAL)
                                                                                                              6/~ 9/2021 9:01 AM
NOTICE TO DEFENDANT:                                                                                          Cll~rk of Court
(A VISO AL DEMANDADO):                                                                                        SL perior Court of CA,
Netflix, Inc.                                                                                                 Cc unty of Santa Clara
                                                                                                              21 :V382518
YOU ARE BEING SUED BY PLAINTIFF:
                                                                                                              Reviewed By:          A. Rodriguez
{LO ESTA DEMANDANDO EL DEMANDANTE):
The Estate of I      "B     " H    , John Herndon, J                                                          En~elope:         67 43842
"M       " H     , a minor, T    P    H       , a minor.
 NOTICEI You have boon sued. Tho court may decide against you without your being hoard unless you respond within 30 days. Road the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response al this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form If you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhe/p), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
 court clerk for o foe woivor form. If you do not filo your rocponao on limo; you may loGe tho 0000 by default, and your wogoc, money, arid property may
 be taken without further warning from the court.
    There are other legal requirement&. You may wont to call an attorney right away. If you do not know on attorney, you may w:mt to coll an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
 (www.courtlnfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 jAVISO! Lo han demandado. Sino rosponde dentro de 30 dies, la corte puodo docidir on su contra sin escuchar su version. Lea la lnformacion a
 continuaci6n.
    Tiena 30 DIAS DE CALENDARIO despues de que le entreguen esta citacion y papa/es /egales para presenter una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una 1/amada telef6nica no lo protegen. Su respuesta por escrito tiene qua estar
 en formato /oga/ correcto si deso:i quo procosan su caso on /a corte. Es posible quo haya un formularlo quo uttod puoda uoar para cu rospuosta.
 Puede encontrar estos formularios de la cotte y mas informacion en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 blblioteca de /eyes de su condado o en la corte que le quede mas cerca. SI no puede pager la cuota de presentaci6n, pida al secretario de la corte que
 le de un formulario de exoncl6n de pago de cuotas. Si no presenta su rospuosta a tlompo, puodo pordor of caso por incumplimlonto y la corte la podr6
 qu/tar su sue/do, dinero y blenes sin mas advertencla.
    Hay otros requlsitos legales. Es recomendable qua flame a un abogado lnmediatamente. SI no conoce a un abogado, puede llamar a un servicio de
 remisi6n a abogados. Si no puede pager a un abogado, es posible qua cumpla con los requisites para obtener servicios legales gratuitos de un
 programa de servlclos legales sin fines de lucre. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o pon/(mdose en contacto con la corte o el
 cologio do abogadoo localoo. AV/SO: Por fey, la corte ticnc dcrocho a roclamar las cuotas y los costos exontos por imponer un gravamen sobre
 cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
 pager el gravamen de la corte antes de que la cotte pueda desechar el caso.
The name and address of the court is:                                                                    CASE NUMBER: (Numero de/ Caso):
(El nombie y direcci6n de la corte es): Superior Court of California, County of Santa                         21CV382518
Clara, 191 North First Street, San Jose, CA 95113

The name, addrecc, and tolephono number of plaintiff'c attorney, or plaintiff without an attorney, ic: (El nombrc, la direcci6n y elnumero
de telefono de/ abogado de/ demandante, o de/ demandante que no tiene abogado, es):
Ryan A. Hamilton, Esq., 5125 South Durango Drive; Suite C, Las Vegas, Nevada 89113
DATE: -,_,..;--p/ 29I2021 9 .01 AM                          Clerk of Coutlerk, by·                 A. Rodriguez                   , Deputy
(Fecha) June
                22 · 262                ·                                      (Secretario)                                       (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para pfueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                 NOTICE TO THE PERSON SERVED: You are served
                                      1.   D     as an individual defendant.
                                      2.   D     as the person sued under the fictitious name of (specify):

                                     3.    [KJ on behalf of (specify): Netflix Inc.
                                           under:   W   CCP 416.10 (corporation)                            D       CCP 416.60 (minor)
                                                    D   CCP 416.20 (defunct corporation)                    D       CCP 416.70 (conservatee)
                                                    D   CCP 416.40 (association or partnership)             D       CCP 416.90 (authorized person)
                                                    D   other (specify):
                                      4.   D     by personal delivery on (date):
                                                                                                                                                       Pa e1 of1
Form Adopted for Mandato,y Use
judicial Council of Cal[ornia
                                                                      SUMMONS                                                 Code of Clvll Procedure§§ 412.20, 465
                                                                                                                                                 www.courts.ca.gov
SUM-100 (Rev. Ju1y·1. 2009]
               Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 95 of 110

                      SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
                                         191 N. FIRST STREET
                                      SAN JOSE, CA 95113-1090          Electronically Filed
                                                                       by Superior Court of CA,
                                                                       County of Santa Clara,
TO:    FILE COPY                                                       on 7/7/2021 12:54 PM
                                                                       Reviewed By: R. Walker
RE:                   The Estate of I    "B    "H         , et al. v. Netflix, Inc.
CASE NUMBER:          21CV382518                                       Case #21CV382518
                                                                       Envelope: 6795313


                       ORDER DEEMING CASE COMPLEX AND STAYING DISCOVERY
                                AND RESPONSIVE PLEADING DEADLINE


       WHEREAS, the Complaint was filed by Plaintiffs THE ESTATE OF !S               "B     " H
("Plaintiff'), et al. in the Superior Court of California, County of Santa Clara, on April 30, 2021 and
reassigned on July 2, 2021 to Department 1 (Complex Civil Litigation), the Honorable Sunil R. Kulkarni
presiding, pending a ruling on the complexity issue;

        IT IS HEREBY ORDERED that:
        The Court determines that the above-referenced case is COMPLEX within the meaning of
California Rules of Court 3.400. The matter remains assigned, for all purposes, including discovery
and trial, to Department 1 (Complex Civil Litigation), the Honorable Sunil R. Kulkarni presiding.
        The parties are directed to the Court's local rules and guidcline!i regarding electronic filing
and to the Complex Civil Guidelines, which are available on the Court's website.
        Pursuant to California Rules of Court, Rule 3.254, the creation and maintenance of the Master
Service List shall be under the auspices of (1) Plaintiff THE ESTATE OF I              "B     " H         , as
the first-named party in the Complaint, and (2) the first-named party in each Cross-Complaint, if
any.
        Pursuant to Government Code section 70616(c), each party's complex case fee is due within
ten (10) calendar days of this date.
        Plaintiff shall serve a copy of this Order on all parties forthwith ond file a proof of ~ervice within
seven (7) days of service.
        Any party objecting to the complex designation must file an objection and proof of service
within ten (10) days of service of this Order. Any response to the objection must be filed within
seven (7) days of service of the objection. The Court will make its ruling on the submitted pleadings.
        The Case Management Conference remains set for September 9, 2021 at 2:30 p.m. in
Department 1 and all counsel are ordered to attend by Courteau.
        Counsel for all parties are ordered to meet and confer in person at least 15 days prior to the
First Case Management Conference and discuss the following issues:
        1. Issues related to recusal or disqualification;
        2. Issues of law that, if considered by the Court, may simplify or further resolution of the case,
             including issues regarding choice of law;
        3. Appropriate alternative dispute resolution (ADR), for example, mediation, mandatory
             settlement conference, arbitration, mini-trial;
        4. A plan for preservation of evidence and a uniform system for identification of documents
             throughout the course of this litigation;
        5. A plan for document disclosure/production and additional discovery; which will generally
             be conducted under court supervision and by court order;

Updated on 3/11/21.
                 Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 96 of 110

        6. Whether it is advisable to address discovery in phases so that information needed to
           conduct meaningful ADR is obtained early in the case (counsel should com:ider whether
           they will stipulated to limited merits discovery in advance of certification proceedings),
           allowing the option to complete discovery if ADR efforts are unsuccessful;
        7. Any issues involving the protection of evidence and confidentiality;
        8. The handling of any potential publicity issues;

        Counsel for Plaintiff is to take the lead in preparing a Joint Case Management Conference
Statement to be filed 5 calendar days prior to the First Case Management Conference, and include
the following:

        1. a brief objective summary of the case;
        2. a summary of any orders from prior case management conferences and the progress of
           the parties' compliance with said orders;
        3. significant procedural and practical problems that may likely be encountered;
        4. suggestions for efficient monagemcnt, including a proposed timclinc of key events; and
        5. any other special consideration to assist the court in determining an effective case
           management plan.

      To the extent tho parties arc unable to agree on the matters to be addressed in the Joint
Case Management Conference Statement, the positions of each party or of various parties should
be set forth separately and attached to this report as addenda. The parties are encouraged to
propose, either jointly or separately, any approaches to case management they believe will
promote the fair and efficient handling of this case. The Court is particularly interested in identifying
potentially dispositive or significant threshold issues the early resolution of which may assist in moving
the case toward effective ADR and/or a final disposition.

       STAY ON DISCOVERY AND RESPONSIVE PLEADING DEADLINE Pending further order of this
Court, the service of discovery and the obligation to respond to any outstanding discovery is
stayed. However, Defendant(s) shall file a Notice of Appearance for purposes of identification of
counsel and prcpmation of a service list. The filing of such a Notice of Appearance shall be without
prejudice to the later filing of a motion to quash to contest jurisdiction. Parties shall not file or serve
responsive pleadings, including answers to the complaint, motions to strike, demurrers, motions for
change of venue and cross-complaints until a date is set at the First Case Management
Conference for such filings and hearings.

         This Order is issued to assist the Court and the partic::; in the management of thb "Complex"
case through the development of an orderly schedule for briefing and hearings. This Order shall not
preclude the parties from continuing to informally exchange documents that may assist in their
initial evaluation of the issues presented in this Case.

        Plaintiff shall serve a copy of this Order on all the parties in this matter forthwith.

        SO ORDERED.

           ly_7..;..,,_20_2_1__
Date: __J_u.....                                                                 lL:::::--~
                                                                                   Hon. Sunil R. Kulkarni
                                                                                    Judge of the Superior Court

If you; a party represented by you; or a witness to bo called on behalf of that party need an accommodation under the
American with Disabilities Act, please contact tho Court Adminictrotor's office at (408) 882 2700, or use tho Court·c TDD lino,
(408) 882-2690 or the Voice/TDD California Relay Service, (800) 735-2922.
                                                                                                                             2
Updated on 3/11/21.
                 Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 97 of 110

                          SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
                                            191 N. FIRST STREET
                                        SAN JOSE, CA 95113-1090
                                                                                                  FILED
                                                                                                   July 2, 2021
                                                                                                  Clerk of The Court
                                                                                                  Superior Court of CA
                                                                                                  County of Santa Clara
TO:     FILE COPY                                                                                 21CV382518
                                                                                                   By: rwalker



RE:                      The Estate of I             B      H         , et al. v. Netflix, Inc.
CASE NUMBER:             21CV382518




                                  ORDER AND NOTICE OF REASSIGNMENT OF CASE


A review of the above-referenced matter has determined that the Complaint was filed as a
proposed class action. Accordingly, reassignment to the Complex Division is appropriate and this
matter shall be, and is, reassigned for all purposes, including discovery, law & motion, settlement
conference, and trial, to Department 1 (Complex Civil Litigation), the MONORABLE SUNIL R. KULKARNI
presiding.

The Case Management Conference is reset from September 7, 2021 to September 9. 2021 at 2:30
p.m. in Department 1.

Please contact the Complex Civil Litigation Department, (408) 882-2286, if you have any questions.


Date Issued: July 2, 2021
                                                                                      Honorable Beth McGowan
                                                                                      Civil Supervising Judge


If you, a party represented by you, or a witness to be called on behalf of that party need an accommodation under the
American with Disabilities Act, please contact the Court Administrator's office at ('108) 882-2700, or use the Court'!. TDD line,
(408) 882-2690 or the Voice/TDD California Relay Service, (800) 735-2922.
                 Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 98 of 110
                                 SANTA CLARA COUNTY SUPERIOR COURT
                                   ALTERNATIVE DISPUTE RESOLUTION
                                         INFORMATION SHEET
Many cases can be resolved to the satisfaction of all parties without the necessity of traditional litigation, which can be expensive, time
consuming, and stressful. The Court finds that it is in the best interests of the parties that they participate in alternatives to traditional
liligaliu11, including arbitration, mediation, neutral evaluation, special masters and referees, and cottlomont conforoncos. Therefore, all
matters shall be referred to an appropriate form of Alternative Dispute Resolution (ADR) before they are set for trial, unless there is good
cause to dispense with the ADR requirement.

WhatlsADR?
ADR is the general term for a wide variety of dispute resolution processes that are alternatives to litigation. Types of ADR processes
include mediation, arbitration, neutral evaluation, special masters and referees, and settlement conferences, among others forms.

What are the advantages of choosing ADR Instead of litigation?
ADR can have a number of advantages over litigation:

   •     ADR can save time. A dispute can be resolved in a matter of months, or even weeks, while litigation can take years.

   •     ADR can save money. Attorney's fees, court costs, and expert fees can be reduced or avoided altogether.

   •     ADR provides more participation. Parties have more opportunities with ADR to express their interests and concerns, instead
         of focusing exclusively on legal rights.

   •     ADR provides more control and flexibility. Parties can choose the ADR process that is most likely to bring a satisfactory
         resolution to their dispute.

   •     ADR can reduce stress. ADR encourages cooperation and communication, while di:.couraging tho advorsarial atmosphere of
         liliyi:ilioo. Surveys of parties who have participated in an ADR process have found much greater caticfaction than with parties
         who have gone through litigation.

What are the main forms of ADR offered by the Court?
Mt:diatlon is an informal, confidential, flexibl@ and non-binding process in the mediator helps the parties to understand tho interoctc of
everyone involved, and their practical and legal choices. The mediator helps the parties to communicate better, explore legal and practical
setllement options, and reach an acceptable solution of the problem. The mediator does not dooido tho colution to tho disputo; tho partios
do.

Mediation may be appropriate when:
   •     The parties want a non-adversary procedure
   •     The parties have a continuing business or personal relationship
   •     Communication problems are interfering with a resolution
   •     There is an emotional element involved
   •     The parties are interested in an injunction, consent decree, or other form of equitable relief

Neutral evaluation, sometimes called "Early Neutral Evaluation" or"ENE", i::. on informal procoss in which tho ovaluator; ::m oxporioncod
neutral lawyer, hears a compact presentation of both sides of the case, gives a non-binding assessment of the strengths and weaknesses
on each side, and predicts the likely outcome. The evaluator can help portion to idontify iccuoc, proparo stipulations, and draft discovory
plans. The parties may use the neutral's evaluation to discuss settlement.

Neutral evaluation may be appropriate when:
  •      The parties are far apart in their view of the law or value of the case
  •      The case involves a technical issue in which the evaluator has expertise
  •      Case planning assistance would be helpful and would save legal fees and costs
   •     The parties are interested in an injunction, consent decree, or other form of equitable relief

                                                                   -over-



CV-5003 REV 1012112020             ALTERNATIVE DISPUTE RESOLUTION INFORMATION SHEET
                                                   CIVIL DIVISION
                  Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 99 of 110

Arbitration is a less formal process than a trial, with no jury. The arbitrator hears the evidence and arguments of tho parties and thon
makes a written decision. The parties can agroo to binding or non.binding mbitrotion. In binding arbitration, the arbitrator's decision is final
and completely resolves the case, without the opportunity for appoaL In non•binding arbitration, tho arbitrator's decioion could resolve tho
case, without the opportunity for appeal, unless a party timely rejects the arbitrator's decision within 30 days and requests a trial. Private
arbitrators are allowed to charge for their time.

Arbitration may be appropriate when:
   •       The action is for personal injury, property damage, or breach of contract
   •       Only monetary damages are sought
   •       Witness testimony, under oath, needs to be evaluated
   •       An advisory opinion is sought from an experienced litigator (if a non-binding arbitration)

Civil Judge AOR allows parties to havo a modi ati on or sottlomont conforonco >Mth an oxporioncod judge of the Superior Court. Mediation
is an informal, confidential, flexible and non-binding process in which tho judg0 helps tho partios to understand tho intoreots of ovoryono
involved, and their practical and legal choices. A settlement conference is an informal process in which the judge meets with the parties or
their attorneys, hears the facts ofthe dispute, helps identify issues to be resolved, and normally suggests a resolution that the parties may
accept or use as a basis for further negotiations. The request for modiation or sottlomont conforonco may bo mado promptly by Btipulation
(agreement) upon the filing of the Civil complaint and the answer. There is no charge for this service.

Civil Judge ADR may be appropriate when:
   •       The parties have complex facts to review
   •       The case involves multiple parties and problems
   •       The courthouse surroundings would he helpful to the settlement process

Special masters and referees are neutral parties who may be appointed by the court to obtain information or to make specific fact
findings that may lead to a resolution of a dispute.
Speci,:11 masters and referee~ can be particularly offoctivo in complex casos with a number of parties, like oonotruotion disputes.

Settlement conferences are informal processes in which tho neutral (a judge or an oxporioncod attorney) mootc with the parties or their
attorneys, hears the facts of the dispute, helps identify issues to be resolved, and normally suggests a resolution that the parties may
accept or use as a basis for further negotiations.
Settlement conferences can be effective when the authority or expertise of tho judge or oxporionced attorney may help the parties reach a
resolution.

What kind of disputes can be resolved by ADR?
Although some disputes must go to court, almost any dispute can be resolved through ADR. This includes dicputos involving busincso
m:;itters; dvil rights; collections; corporations; construction; consumer protoctien; contracts; oopyrights; defamation; disabilities;
discrimination; employment; environmental problems; fraud; harassment; health care; housing; insurance; intellectual property; labor,
landlord/hmant; media; rngdical malpractiGO and elhor profoccional nogligonco; neighborhood problems; partnerships; patent3; personal
injury; probate; product liability; property damage; real estate; s0curitios; sports; trade secrot; and wrongful death, among other matters.

Where can you get asslst,mce with selecting an appropriate form of ADR and a neutral for your case, Information about ADR
procedures, or answers to other questions about ADR?

Contact:
Santa Clara County Superior Court
ADR Administrator
408-882-2530




CV-5003 REV 10/21/2020              ALTERNATIVE DISPUTE RESOLUTION INFORMATION SHEET
                                                    CIVIL DIVISION
                         Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 100 of 110
                                                                                                                                                       EFS-020
ATTORNEY OR PARTY WITHOUT ATTORNEY:                                STATE BAR NO.:
                                                                                                                             FOR COURT USE ONLY
NAME:   Blanca F. Young (SBN 217533); Jennifer L. Bryant (293371); Cory Batza (318612)
FIRM NAME: Munger, Tolles & Olson LLP
STREET ADDRESS: 350 South Grand Avenue, Fiftieth Floor
cITY: Los Angeles                                  STATE: CA      ZIP CODE: 90071

TELEPHONE NO.: (213) 683-9100                     FAX NO.: (213) 687-3702

E-MAIL ADDRESS: blanca.young@mto.com; jennifer.bryant@mto.com; cory.batza@mto.com

ATTORNEY FOR (name): Netflix, Inc.

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Santa Clara
  STREET ADDRESS:      191 N. 1st Street                                                                      Envelope: 7118418
 MAILING ADDRESS:

cITY AND zIP coDE:     San Jose, California 95113
     BRANCH NAME:
                                                                                                              CASE NUMBER:
1---P-L-A-IN_T_IF_F_/P_E_T_I_TI_O_N_E_R_:_T_h_e_E_s-ta-te_o_f-l        -,-,B   -,-,H   _d-on_e_t._a_l.---------1 21 CV382518

 DEFENDANT/RESPONDENT: Netflix, Inc.                                                                          JUDICIAL OFFICER:
                                                                                                               Hon. Sunil R. Kulkarni
                             OTHER:
                                                                                                              DEPT:
                                    PROPOSED ORDER (COVER SHEET)                                              001




 NOTE: This cover sheet is to be used to electronically file and submit to the court a proposed order. The proposed order sent
 electronically to the court must be in PDF format and must be attached to this cover sheet. In addition, a version of the proposed
 order in an editable word-processing format must be sent to the court at the same time as this cover sheet and the attached proposed
 order in PDF format are filed.



1.   Name of the party submitting the proposed order:
     Netflix, Inc.




2.   Title of the proposed order:
     Stipulation and [Proposed] Order



3.   The proceeding to which the proposed order relates is:

     a. Description of proceeding: First Case Management Conference

     b. Date and time: September 9, 2021 @ 2:30 p.m.

     c.    Place: Dept. 001




4.   The proposed order was served on the other parties in the case.




Blanca F. Young
                               (TYPE OR PRINT NAME)                                         •      Isl Blanca F. Young
                                                                                                            (SIGNATURE OF PARTY OR ATTORNEY)


                                                                                                                                                         Page 1 of2

Form Adopted for Mandatory Use
Judicial Council of California
                                                                  PROPOSED ORDER (COVER SHEET)                                                    Cal. Rules of Court,
                                                                                                                                                  rules 2.252, 3.1312
EFS-020 [Rev. February 1, 2017]                                          (Electronic Filing)                                                       www.courts.ca.gov
                        Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 101 of 110
                                                                                                                                 EFS-020
     CASE NAME:                                                                                CASE NUMBER:
     The Estate of I              "B   "H           v. Netflix, Inc.                           21CV382518



                                                           PROOF OF ELECTRONIC SERVICE
                                                                       PROPOSED ORDER




1.     I am at least 18 years old and not a party to this action.



       a. My residence or business address is (specify):




       b. My electronic service address is (specify):




2.     I electronically served the Proposed Order (Cover Sheet) with a proposed order in PDF format attached, and a proposed order in
       an editable word-processing format as follows:

       a. On (name of person served) (If the person served is an attorney, the party or parties represented should also be stated.):




       b. To (electronic service address of person served):

       c. On (date):



~ Electronic service of the Proposed Order (Cover Sheet) with the attached proposed order in PDF format and service of the
         proposed order in an editable word-processing format on additional persons are described in an attachment.




I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
Date:




                (TYPE OR PRINT NAME OF DECLARANT)                                  •               (SIGNATURE OF DECLARANT)




                                                                                                                                   Page 2 of2
EFS-020 [Rev. February 1, 2017]                          PROPOSED ORDER (COVER SHEET)
                                                                (Electronic Filing)
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 102 of 110


      Envelope: 7118418
 1 BLANCA F. YOUNG (State Bar No. 217533)
   blanca.young@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 3 San Francisco, CA 94105-2907
   Telephone: (415) 512-4000
 4 Facsimile: (415) 512-4077

 5 JENNIFER L. BRYANT (State Bar No. 293371)
   Jennifer.Bryant@mto.com
 6 CORY M. BATZA (State Bar No. 318612)
   Cory.Batza@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 8 Fiftieth Floor
   Los Angeles, California 90071-3426
 9 Telephone:     (213) 683-9100
   Facsimile:     (213) 687-3702
10
   Attorneys for NETFLIX, INC.
11

12
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
13
                                    COUNTY OF SANTA CLARA
14

15
   THE ESTATE OF I                  "B       "     Case No. 21CV382518
16 H          , JOHN HERNDON, J
   "M          "H             , a minor, T         STIPULATION AND [PiirwosED]
                                                   ORDER             ~-~~~
17 P        H            , a minor, on behalf of
   themselves and all others similarly situated,
18                                                 Judge:   Hon. Sunil R. Kulkarni
                 Plaintiff,                        Dept.:   001
19
         vs.
20
   NETFLIX, INC.,
21
                 Defendant.
22

23

24

25

26

27

28


                                  STIPULATION AND [ P ~ ] ORDER
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 103 of 110




 1          Plaintiffs the Estate of I         "B     "H         , John Herndon, J       "M       "

 2 H         , a minor, and T      P       H          , a minor ("Plaintiffs"), and Defendant Netflix, Inc.

 3 ("Netflix") (collectively referred to herein as "the Parties"), by and through their respective

 4   attorneys of record, submit the following stipulation:

 5          1.      WHEREAS, on April 30, 2021, Plaintiffs filed this putative class action, on behalf

 6   of themselves and all others similarly situated;

 7          2.      WHEREAS, on July 7, 2021, this Court issued its Order Deeming Case Complex

 8   and Staying Discovery and Responsive Pleading Deadline ordering the Parties "to meet and confer

 9 in person at least 15 days prior to the First Case Management Conference";

10          3.      WHEREAS, in light of the ongoing global pandemic, the Parties respectfully

11   request that the meet and confer prior to the First Case Management Conference take place

12 remotely via videoconference.

13          IT IS SO STIPULATED.

14

15 DATED: August 23, 2021                           MUNGER, TOLLES & OLSON LLP

16

17

18                                                  By: Isl Blanca F. Young
                                                         BLANCA F. YOUNG
19                                                  Attorneys for Defendant NETFLIX, Inc.
20

21   DATED: August 23, 2021                         DIGITAL JUSTICE FOUNDATION, et al.

22

23

24                                                  By: Isl Ryan A. Hamilton
                                                         RYAN A. HAMILTON
25                                                  Attorneys for Plaintiffs THE ESTATE OF I
                                                    "B      "H              , JOHN HERNDON, J
26                                                  "M           " HERNDON, a minor, T       P
                                                    H           , a minor
27

28

                                                           -2-
                                       STIPULATION AND [PROPOSED] ORDER
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 104 of 110




 1                                       !PROPOSEll-l ORDER

 2         Having reviewed the Parties' Stipulation, above, and good cause appearing therefore, the

 3 Court finds that, in light of the ongoing global pandemic, the Parties may meet and confer prior to

 4 the First Case Management Conference remotely via videoconference.

 5         IT IS SO ORDERED.

 6

 7
                    August 24, 2021
 8 DATED:
                                                           HON. SUNIL R. KULKARNI
 9                                                         JUDGE OF THE SUPERIOR COURT

10
11
               Generally, the parties can discharge their meet and confer obligations
12             by meeting in person, having a phone call, or having a videoconference.
               The Court normally will not mandate any particular option.
13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-
                                   STIPULATION AND [PROPOSED] ORDER
      Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 105 of 110




 1                                        PROOF OF SERVICE

 2                      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3       At the time of service, I was over 18 years of age and not a party to this action. I am
   employed in the County of Los Angeles, State of California. My business address is 350 South
 4 Grand Avenue, Fiftieth Floor, Los Angeles, CA 90071-3426.

 5        On August 23, 2021, I served true copies of the following document(s) described as
     STIPULATION AND [PROPOSED] ORDER on the interested parties in this action as follows:
 6
                                   SEE ATTACHED SERVICE LIST
 7
           BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
 8 persons at the addresses listed in the Service List and placed the envelope for collection and
   mailing, following our ordinary business practices. I am readily familiar with the firm's practice
 9 for collecting and processing correspondence for mailing. On the same day that correspondence is
   placed for collection and mailing, it is deposited in the ordinary course of business with the United
10 States Postal Service, in a sealed envelope with postage fully prepaid.

11        BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
   document(s) to be sent from e-mail address Juana.Guevara@mto.com to the persons at the e-mail
12 addresses listed in the Service List. I did not receive, within a reasonable time after the
   transmission, any electronic message or other indication that the transmission was unsuccessful.
13
          I declare under penalty of perjury under the laws of the State of California that the
14 foregoing is true and correct.

15          Executed on August 23, 2021, at Los Angeles, California.

16

17

18

19

20

21

22
23

24

25

26

27

28
     Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 106 of 110




 1                                        SERVICE LIST

 2
   Gregory Keenan                               Attorneys for Plaintiffs
 3 DIGITAL JUSTICE FOUNDATION
   81 Stewart Street
 4 Floral Park, New York 11001
   Tel.: (516) 633-2633
 5 gregorv@digitaliusticefoundation.org

 6 Andrew Grimm
   DIGITAL JUSTICE FOUNDATION
 7 15287 Pepperwood Drive
   Omaha, Nebraska 68 1 54
 8 Tel.: (531) 210-2381
   andrew@digitaliusticefoundation.org
 9
   Ryan Hamilton
10 HAMILTONLAWLLC
   5 125 South Durango, Suite C
11 Las Vegas, Nevada 891 13
   Tel.: (702) 818-1818
12 rvan@hamlegal.com

13

14

15

16

17

18

19

20

21

22
23

24

25

26

27

28
        Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 107 of 110




                    The Estate of I        "B   "H         , John Herndon,
                    J     "M                    T             H




                                      Civil Lawsuit Notice, Order Deeming Case Complex (Emailed to Blanca Young, blanca.young@mto.com,
                                      counsel for Netflix, Inc., on July 13, 2021), Order and Notice of Case Reassignment




        C T Corporation System, Inc., Registered Agent for Netflix, Inc.

330 N. Brand Blvd., Suite 700, Glendale, CA 91203, 100 Winchester Circle, Los Gatos, California 95032
                        Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 108 of 110

         PLAINTIFF/PETITIONER:                                                                                    CASE NUMBER:

,-                                                                                                                               21CV382518
 DEFENDANT/RESPONDENT:                          Netflix, Inc.

5.    c.       0           by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                           address shown in item 4, by first-class mail, postage prepaid,

                           (1) on (date):       07/13/2021                                  (2) from (city):   Las Vegas, NV
                           (3)   0           with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                             to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc.,§ 415.30.)
                           (4)   D           to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

      d.       D           by other means (specify means of service and authorizing code section):



               D           Additional page describing service is attached.

6. The "Notice to the Person Served" (on the summons) was completed as follows:
         a.    D           as an individual defendant.
         b.    D           as the person sued under the fictitious name of (specify):
      C.       D           as occupant.
         d.    0           On behalf of (specify):        Netflix, Inc.
                           under the following Code of Civil Procedure section:
                                         0     416.10 (corporation)                        D    415.95 (business organization, form unknown)
                                         D     416.20 (defunct corporation)                D    416.60 (minor)
                                         D     416.30 Qoint stock company/association)     D    416.70 (ward or conservatee)
                                         D     416.40 (association or partnership)         D    416.90 (authorized person)
                                         D     416.50 (public entity)                      D    415.46 (occupant)
                                                                                           D    other:
7.    Person who served papers
      a. Name: Ryan A. Hamilton
      b. Address:            5125 S. Durango Drive, Suite C
     c. Telephone number:            (702) 818-1818
     d. The fee for service was: $ NIA
     e.        I am:

               (1)     0         not a registered California process server.
               (2)     D         exempt from registration under Business and Professions Code section 22350(b).
               (3)     D         a registered California process server:
                                 (i)     D    owner       D     employee   D      independent contractor.
                                 (ii)    Registration No.:
                                 (iii)   County:

8.   0             I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                   or
9.   D             I am a California sheriff or marshal and I certify that the foregoing is true and correct.

D ate:     August 25, 2021

Ryan A. Hamilton
              {NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                       •


POS-010 [Rev. January 1, 2007]                                      ~-                                                                         Paga 2 of 2
                                                                PROOF OF SERVICE OF SUMMONS
                           Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 109 of 110

                                                             MUNGER, TOLLES & OLSON LLP
RONALD L OLSON                M IR I AM t<;IM                                                                                   JEREW K BEECHER
                                                                       3 50 SOUT H GR AN D A VENUE
ROBERT E.OENHAM               MISTY M . SANFORD                                                                               MATTHEW K. OONOHUE
J(rF''REY I WEINBERGER        HAILYN J CHEN                                                                                  JORDAN X NAVARRETTE
CARY B, LERMAN                BETI-IANY W. KRISTOVJCH                           FIFTIET H   FLOOR
                                                                                                                                     JOHN 6 . MAJOR
GREGORY P STONE               JACOB S KRCILKAMP
BRAD O BRIAN                                                                                                                     LAUREN C BARNETT
                              JEJTREYY. W\.J                  LOS ANG E LES, CAL I FO R N I A       9 007 I · 3 4 26
BRADLEY S. PHILLIPS           LAURA D . SMOLOWE                                                                                    C HUt-CTE.R HAYES
GEORGE M . GARVEY             AN.JAN CHOUDHURY                                                                                TREVOR N . TEMPLETON
WlLUAM O TEMKO                                                        T E L EP H O NE 12 I 31 683 · 9 I 00                         Sl<Yl..AR B GROVE
                              KYLE W MACH
JOHN W SPIEGEL                HEAT"t1£R ( , TAKAHASHI                                                                                   SARAH S LLE
DONALD B . VERRILLI. JR. '    ERIN J . COX                             FACSIM ILE < 2 1 3 1 6 87 - 3702                              L.AUR.t.,, M . LOPEZ
n:RRV E . SANCHEZ             BENJAMIN J HOR'NICH
ST£\IEN M, PERRY                                                                                                                  MI CHAEL C. BAKER
                              E. MARTIN ~ADA
MAR K B . HELM                                                                                                                 ADELE M EL·KHOURI •
                              MATTI-IEW A. MACDONAI.D
JOSEPH 0. LEE                                                                                                                        COLIN 6-. DEVINE
                              BRYAN H HECK(N U VELY
MICHAEL R. DOYEN                                                                                                                   OANE P SHIKMAN
                              ELAINE J GOLDENBERG•
MICHAEL E SOLOFF'                                                                                                                       LEXI PE.ACOCK
KATI'1LL.f;N M. M ~OOWEU      MARK R YOHALEM
                              GINGER D ANDERS'                                                                                    MAGGIE THOMPSON
GLENN D FOM ERA.NTZ                                                           560 M I SSION STR E ET
THOMAS B WA LPER              MARGARET G. MARASCHINO                                                                               SAMUEL H . ALLEN                H
HENRY V/t"ISSMANN             JOH N M. G1LOCRSLECVE                                                                                   AWSON M . DAY          NATHANIEi. f .       SUSSMAN
                                                                             TWENT Y -SEV E NTH FLOOR                                                              OLIVER         L. BRO\VN
KEVIN S ALLRED                ADAM 6 . WEISS                                                                                 JONATHAN S MElJZCR•
JEFFREY A . HEll'lTZ                                                                                                                                                 PAUL         E MAFlTIN
                              GEORGE CLAYTON FATHERE£, 111                                                                       LAUREN M. HARDING            MATTHEW G           MfYAMOT'O
JUDITH T KrrANO                                                SA N   FRANCISCO. CA L IFORNIA 94 I 05·3069                                                   RE BE
JEROME C. ROTI-1              KELLY LC. KRIEBS                                                                               SITPHANIE G HERRERA
GARTH T VlNCUIT               J EREMY A LAWRENCE                                                                                 TERESA REED OIPPO
TCD DANE                      LAURA K. LIN                              TE L EPHON E ( 4 I 51   5 I 2·4000                         DANIEL BENYAMIN
STUART N . SENATOR            ACHYUT J . P HAOK[                                                                                 SARA A. MCDERMOTT
MARTIN O B ERN                ZACHARY M BRIERS                           FACSIMILE ( 4 I 51 5 I 2 - 4077                              .J MAX ROSW
ROB ERT L DELL ANGELO         J(NNIF'ER M B RODER
                                                                                                                         RACHEL G. Mll.LER·ZIEGL.ER'
JONATI-tl\N E . ALTMAN        KURUVILLA J . OLASA.
                                                                                                                       ALISON f. KAROL SIGURf'.ISSON
KELLY M KLAUS                 JUSTIN P. AAPHAEL                                                                                     ANNE K CONLEY
DAVID 6 GOLDMAN               ROSE LEDA EHLER                                                                                                                                OF"COUNSEL
                                                                                                                               DAVID W. MORESHEAD
0AVl0 H F"RY                  ERIC P. TIJTT\..E                                                                              ANORE W. BRO.,,STCR Ill
USAJ DEMSKY                   JOH N W BERRY                                                                                                                     ROBERT K JOHNSON
MALCOLM A . H EINICKE                                                                                                            TERRA D. LAUGtfTON         PATRICK J . C A ~ , JR.
                              ROBYN K. BACON                          60 I   MASSACHUSE T TS      AVENUE   NW                       ROWLEY J RICE
JAMES C. RUTTEN                                                                                                                                                         PETER A OCTR(
                              JORDAN D SEGALL                                                                                    OAHLlA MlGNOUNA'                 BRAD SCHNEIDER
RICHA.RD ST JOt-lN            DAVID S. HONG                                                                                          SEAN P. BARR'!'           PETER E . GRAT21NGER
RO..·HT K   SINGLA            JONATI-lAN KRAVIS'                                   SUITE S00E                                        GINA F. ELLIOTT                 JENNY H . HONG
LUIS LI                                                                                                                      BRANDON R TEACHOUT                     KIMB ERLY A CHI
                              KARENA lORANG
CAROLYN HOECKER L UEDTKE                                                                                                           LUCAS J. ARTAIZ                 ADAM R. LAWTON
C . DAVID LEE                 JOHN L SCHWAB                           WA SHI N GTON.   D .C .   2000 1 -5369                 USHA CHILUKURI VANCE              MICHAELE. GREANEY
MARK H, KIM                   EMILY C. CURRAN-HUBER1Y                                                                                 TYlER H ILTON                  SARAH J COLE
BRETT J . RODDA•              MAT™EYI S . SCHONHOLZ                     T ELEP H ONE t202J      220· I I 00                           VINCENT UNG
rRED A RO\'YLE'I' JR          A IMEE M. CONTRERAS·CAMUA.                                                                       ALEXANDER S GORIN
                              L ASHLEY AULL                                                                                              ZARA BARI                     E LEROY TOLLES
KATHERINE M . FORSTER                                                    FACSIM I LE 1 202) 220·2300                            BRENDAN B. GANTS ·                       ! I 922·20081
BLANCA FROMM YOUNG            WESLEYT L. BURRELL
                                                                                                                                     MARJ T. $.A.IGAL
ROSEMARIE T RING              CRAIG JENNINGS LAVOIE                                                                               LAUREN E ROSS•
                              JENNIFER L . BRYANT                                                                              BENJAMIN G
SCTH GOLDMAN
GRAP'4T A. DAVIS·OENNY        NICHOLAS O fRAM                                   July 28, 2021                                   M ICHELE
JONATHAN H . SLAVIN           JESSICA REICH BARIL                                                                                APRIL YO                                  •AC,,.Ulll. .) lt,I)'.,; _
OANlEL B LEVIN                JULIANA M , YE[                                                                                    OAVIO T                      A.U. 0 1111;.H"J AL\MlltU> IN C "-




                                                                                                                                             Writer's Direct Contact
                                                                                                                                                (2 13) 683-9293
                                                                                                                                             (213) 683-4093 FAX
                                                                                                                                           Jennifer.Bryant@ mto.com


                VIA FEDERAL EXPRESS

                Ryan A. Hamilton, Esq.
                Hamilton Law
                5125 South Durango Drive, Suite C
                Las Vegas, NV 89113

                             Re:            H            v. Netf!Jx, Inc. , Case No. 21 CV3825 l 8

                Dear Ryan:

                             Enclosed please find the Notice and Acknowledgement of Receipt signed by
                Blanca Young on behalf of Netflix, Inc. in the above-referenced matter.

                                                                                            Sincerely yours,


                                                                                                J~ ~,_,+
                                                                                            Jennifer L. Bryant

                JLB/mg
                Encl.
               Case 5:21-cv-06561-NC Document 3-1 Filed 08/25/21 Page 110 of 110



                                                                                                                                                            POS-015
  ATTORNEY OR PARTY WITHOUT ATTORNEY:                            STATE BAR NO: 291349                                              FOR COURT USE ONLY
  NAME: Ryan A. Hamilton, Esq.
  FIRM NAME: Hamilton Law
  STREETADDRESS: 5125 South Durango Drive, Suite C
  CITY: Las Vegas                                   STATE: NV      ZIP CODE: 89113
  TELEPHONE NO.: (702) 818-1818                    FAX NO.: (702) 974-1139
  E-MAIL AOORESS: Ryan~HamleP.al.com
   HORNE FOR        ) The s    of       "B "H    , John Herndon, J      "M     "H                               ,
  A        Y    (Name: Tvler P  H
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF Santa Clara
   sTREETAOOREss: 191 North First Sire.et
   MAILING ADDRESS:
  CITYANOZIPCOOE:San Jose, CA 95113
      BRANCH NAME:Downtown Superior Court (DTS)
           Plaintiff/Petitioner· The Estat~ of I            "B   "H         , John 1-(emdon. J       "M    "H
                                  ·T      Ph1ll1p H     .                            .
  DefendanVRespondent: Netmx, Inc.
                                                                                                                     CASE NUMBER:
                    NOTICE AND ACKNOWLEDGMENT OF RECEIPT-CIVIL                                                       21CV382518


 TO (insert name of party being served): ..l:C~T~C~o!!.lrp~o~r,2a~tioo!.!n.!...2S.:tys2.!l=.em!.!.!..._ _ _ _ _ _ _ _ _ _ _ _ _ _ _-=========

                                                                                     NOTICE
         The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civil
         Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
         (or the party on whose behalf you are being served) to liability for the payment of any expenses inc(!rred in serving a summons
         on you in any other manner permitted by law.
      If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other ent\ty, this
      form must be signed by you In the name of such entity or by a person authorized to receive service of process on behalf of such
      entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge r~ceipt of
      summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
      acknowledgment of receipt below.


 Date of malling:            July 9, 2021

                                       Ryan A. Hamilton
                                       (TYPE OR PRINT NAME)                                          •                            UST NOT BE APARTY IN THIS CASE)


                                                                 ACKNOWLEDGMENT OF RECEI
This acknowledges receipt of (to be completed by sender before mailing):

1.    CK] A copy of the summons and of the complaint.
2.    w         Other (specify):                                                                                                                                     .
     ·         Order Deeming Case Complex and Staying Discovery and Responsive Pleading Deadline,
               Order and Notice of Reassignment of Case, Civil Lawsuit Notice


(To be completed by recipient):

Date this form is signed : _ _ __J_u_ly_2_8_,_2_0_2_1____

          Blanca F. Young, on behalf ofNetflix, Inc.
                   (TYPE OR PRINT YOUR NAME ANO NAME OF ENTITY, IF ANY,
                          ON WHOSE BEHALF THIS FORM IS SIGNED)
                                                                                                 •      (SIGNATURE OF PERSON ACKNOWLEOGING RECEIPT, WITH TITLE IF
                                                                                                     ACKNOWLEDGMENT IS MADEON BEHALF OF ANOTHER PERSON OR ENTITY)



                                                                                                                                                              P:,go 1 af1

Form Adopted for Mandatory Use
                                              NOTICE AND ACKNOWLEDGMENT OF RECEIPT - CIVIL                                                         Code of Clva Procedure.
Judicial Council of California                                        ' (                                                                               §§415.30,417.10
POS-015 (Rev. January 1, 2005)                                                                                                                       www_courtinfo.ca.gov




                                                                                                 I >I
                                                                                                 I
